Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 1 of 108

': Fil_| in this information to identify you'r'case:

   

Uniteci States Bankruptcy Court for the:
NORTHERN District of FLORIDA

 

Case number nrknawn;: ;Cf:apter you are §|ing under: §§
g id Chapter?

ll Chapier 11
,_;l“_ Chapter 12

r"-‘ .-
§C¥ Chaptems Ez`¢heck if this-§§ an

 

 

 

d .;;'-arnended ting
Offlcia| Form 101 -` ‘ * r"<:~:

 

l on - n 1 n "'l ?'§ §
Voluntary Petrtlon for lndrvrdua|s Fllmg for Bankrubtcy § wm
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing aione. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separate|y, the form uses Debtor 1 and

Debtor 2 to distinguish between them. |n joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debror 1 in all of the forms.

Be as complete and accurate as possible. lf two married people are filing together, both are equa|iy responsible for supplying correct

information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known}. Answer every question.

 

:_ ldentify yourself

About Debtor 1: About Debtor 2 (Spouse Onty in a Joint Case):
1. ¥our ful! name

Write the name that is on your Dawn A

 

 

 

 

government~issued picture , Matthew
identification {§or examp|e, F"St name F'r$t name
your driver’s license or Edward
passport). Nlidd|e name Midd|e name
Bring your picture Se'tz Seitz
identification to your meeting La=`>t name Last name

   

with the trustee
Sul"Ex (Sr_, Jr., ll, l|i) Suffix (Sr., Jr. _

 

.` 2. Al| other names you

 

 

 

 

 

 

 

 

 

id
have used in the last 8 First name First name `_' .: f ~;-:
years i.r‘
|nc}l_;de yow' n'arr§ed or M§ddi€ name Mlddle rlath §§
maiden names. Hu|et¢ Leapley

Last name Last name

First name First name

Nlidd|e name Midcl!e name

Anderson

l_ast name Last name

 

 

 

_ 3. Only the last 4 digits of

your Social Security Xxx ` xx ““ M _ ___ _ XXX - XX - M$ __ ___ _
number or federal OR oR

lndividual Taxpayer

identification number gm _ XX '“m..._ _ ___ _,. 9XX _ XX ___ W _ __
(i`|'|N)

 

 

. ~ »,,~m»».»,:,.~-,:/.~»,a»:~.-.W..,e.i.i;~¢-`_,.-:.~-il/.».»-.~.~t<`_w,\,~\--r,

 

 

 

Officia| Form 101 Vo|untary Petition for individuals Fi|ing for Bankruptcy page 1

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 2 of 108

 

 

 

Debtor 1 Dawrt A 7 Seitz Case number (irrmuwn)
Firstl~iarne Midrlle Narne Lasl Narne
About Debtor 1: About Debtor 2 (Spouse Onty in a Joint Case):

4. Any business names

~ and Emp;oyer m l have not used any business names or E|Ns.
identification Numbers
(ElN) you have used in

m l have not used any business names or Elel

 

the last 8 years Business name

|nciucle trade names and
doing business as names

 

Business name

H_`""

T`_

Business name

 

Elusiness name

HW_

H_

 

5. Where you five

2885 Pga Blvd

 

 

 

 

Number Street

Nava rre FL 32566
City State Z|P COde
Santa Rosa

County

|f your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address

 

 

 

|f Debtor 2 lives at a different address:

 

 

 

 

2885 Pga Bivd

Number Street

Navarre FL 32566
Ciiy State Z|P COde
Santa Rosa

County

lt Debtor 2’s mailing address is different from
yours, fill it in here. Note that the coth will send
any notices to this mailing address

 

 

 

 

2885 Pga Blvd 2885 Pga Blvd
Number Street Number Street
F'.O. Box P.O. Bo><
Navarre FL 32566 Navarre Fi.. 32566
City State ZlP Code City State ZlP Code
f 6. Why you are choosing Check one: Cneck one:
this district to file for __ _ _ _ _ _ 1 _
bankruptcy m Over the last 180 days before filing this petition, m Over the iast 180 days before fiting this petition,
I have lived in this district longer than in any l have lived in this district longer than in any
other district other district

C] | have another reason Exp|ain.
(See 28 U.S.C. § 1408.)

 

 

 

 

a | have another reason Exp|ain.
(SBE.* 28 U.S.C. § ?408.)

 

 

 

 

 

Ofl'icial Form 101 Voluntary Petition for lnc|ividuais Fi|ing for Bankruptcy page 2

Debtor 1

 

7.

10.

11.

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 3 of 108

Dawn A

F`irsf Ma|'ne

Middle Narne

Seitz Case number (rrknanm)

 

Lasl Name

Tel! the Court About ¥our Bankruptcy Case

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you witt pay the fee

Have you filed for
bankruptcy within the
last 8 years?

Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiiiate?

Do you rent your
residence?

Offlciai Form 101

Check one. (For a brietc description of each, see Notlce Required by 11 U.S. C. § 342(b) for individuals Filing
for Bankruptcy (Forrn 2010)}. Aiso, go to the top of page 1 and check the appropriate box.

gm Chapter 7
ill Chapter 11
a Chapter 12
§§“;Chapter 13

§§ 1 will pay the entire fee when l file my petition Please check with the cierk’s otlice in your
local court for more details about how you may pay. Typicaily, if you are paying the fee
yourseif, you may pay with cash, cashier’s checl<, or money order. li your attorney is
submitting your payment on your beha|f, your attorney may pay with a credit card or check

with a pre-printed address

§:l l need to pay the fee in instalfments. |f you choose this option, sign and attach the
Applicatr`on for individuals to Pay `I`he Filing Fee in installments (thcia| Form 103A).

§E:i request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the ofncial poverty iine that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must fill out the Applicatr'on to Have the
Cnapter 7’ Filing Fee Walved (Oilicia| Form 1038) and fite it with your petition

 

 

 

 

iile
- o
§ Mary:and 10119/2010 1034753
§TYGS_ District When Case number
MM:' DDIY¥YY
District When Case number
MM! DDl‘(YYY
District Wnen Case number
MMf DDl‘l'YYY
janis
§§;l :Ye$, Deblor Relationsnip to you
District When Case numberl if known
|‘v‘lM l DD lY\’YY
Deblor Re|ationsnip to you
District When Case number` if known
NlM l DD l YY¥Y
§E:No. so to line 12.
wa Yes. Has your iandlord obtained an eviction judgment against you and do you want to stay in your
residence?

§`E}" No. so to line 12.

§UYes. Fm out miner Sraremenr Abour an aviation Judgmenr Agamsr You {Form 101A) ana file ii win
this bankruptcy petitionl

Voiuntary Petition for individuals Filing for Bankruptcy page 3

 

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 4 of 108

Debtor‘i DRWH A Seifz Case number (rri<nown)
f~`irsi name Middle Name i_asi Name

Report About Any Businesses You Own as a Soie Proprietor

 

 

12. Are you a sole proprietor §"@_NO_ 90 to pan 4_
of any futi- or part-time .~'~»-~

business? D:Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individuai, and is not a
separate iegai entity such as

a corporation, partnership, or
LLC_ Number Street

 

Name of business if any

 

if you nave more than one
sole proprietorshipl use a
separate sheet and attach it
to this petition

 

 

City State Z|P Code

Check the appropriate box to describe your business

§U`Heeii:i care eusineee res denied to 11 u.s.c. § 101(27A)}
U Sing|e Asset Real Estate (as denned in 11 U_S,C. § 101{513))
§Ci stockbroker (ae denied se 11 u.s.c. § 101(53A))

§"CT commodity eroi<er res denied m 11 u.s.c. § 101(6})

r...o

§mw None ofthe above

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of fha can set appropriate deadlines if you indicate that you are a small business debtor, you must attach your
Bankmptcy Code and most recent balance sheet, statement of operationsl cash-tiow statement, and federal income tax return or if

are you a sma” business any ofthese documents do notex:st, fo|iowtne procedure in 11 U_S.C. § 1116(1)(8).

debtor?
,‘ m No. | am not filing under Chapter 11_
For a definition of small
business debto", 599 a No. i am filing under Chapter 11, but i arn NOT a smaii business debtor according to the definition in
11 U-S'C' § 10`§(519)' the Bankruptcy Code.

§ Yes. f ani tiiing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code_

Report if You Own or i'lave Any Hazardous Property or Any Property That Needs immediate Attention

 

 

14. Do you own or have any m No
property that poses or is
a;|eged to pose a threat n Yes. Whai is the hazard'?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs |f immediate attention is needed, why is it needed?

 

immediate attention?
For example do you own

 

perishable goodsz or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property'?

 

N umber Street

 

 

City State Z|P Code

Officiai F crm 101 Voiuntary Petition for individuals Fiiing for Bankruptcy page 4

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 5 of 108

Debtor 1 Bawn A

First Name Middie Name

  

15. Te|l the court whether
you have received a
briefing about credit
counseling

The law requires that you
receive a briefing about credit
counseiing before you tiie for
bankruptcy You must
truthfuliy check one of the
following choices |f you
cannot do so, you are not
eiigib|e to fi|e_

|f you tile anyway, the court
can dismiss your case, you
wii| tose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

Seitz

i.asl Name

About Debtor 12

You must check orie:

m l received a briefing from an approved credit
counseling agency within tbe 180 days before l
filed this bankruptcy petition, and i received a
certificate of compietion.

Attach a copy of the certificate and the payment
plan, if any, that you deveioped with the agency.

m | received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion_

Within 14 days after you file this bankruptcy petition,
you NlUSi' file a copy of the certificate and payment
plan, if any_

a | certify that i asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a SD-day temporary waiver
of the requirement

To ask for a 250-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unabie to obtain it before you filed for
bankruptcy and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy

if the court is satisfied with your reasons, you must
stiil receive a briehng within 30 days after you file.
You must file a certihcate from tfie approved
agency, aiong with a copy ofthe payment plan you
deveioped, if any. if you do not do so, your case
may be dismissed

Any extension of the 150-day deadline is granted
only for cause and is limited to a maximum of 15
days.

U i arn not required to receive a briefing about
credit counseling because of:

l:l lncapacity. § have a mentat illness or a mentai
deficiency that makes me
incapable of realizing or making
rational decisions about tinances.

El pisabiiiiy. iviy physicai disabiiiiy causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even afterl
reasonably tried to do so.

m Active duty. l am currently on active military
duty in a military combat zone_

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiveer credit counseling with the courtl

Vo|untary Petition for lndividuais Fiiing for

Case number irknown)

 

Expiain Your Efforts to Receive a Briefing About Creciit Counseling

About Debtor 2 (Spouse Only in a Joint Case):

You must check orie:

m l received a briefing from an approved credit
counseling agency within the 180 days before i
filed this bankruptcy petition, and i received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency

a l received a briefing from an approved credit
counseling agency within the 180 days before i
filed this bankruptcy petition, but t do not have a
certificate of completion

Within 14 days after you file this bankruptcy petition,
you N|UST file a copy of the certificate and payment
plan, if any.

m l certify that l asked for credit counseiing
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30~day temporary waiver
of the requirement

To ask for a 130-day temporary waiver of the
requirementl attach a separate sheet exptaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you died for bankruptcy

|fthe court is satisned with your reasons, you must
still receive a briefing within 30 days after you fiie.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, ifany. if you do not do so, your case
rnay be dismissed

Any extension of the 313-day deadiine is granted

only for cause and is limited to a maximum ot 15
days.

a l arn not required to receive a briehng about
credit counseling because of:

g lncapacity. | have a mental iilness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about Hnances.

n Disability. |V|y physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even afteri
reasonably tried to do so.

l;l Active duty. l am currently on active military
duty in a military combat zone.

|f you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court

Bankruptcy page 5

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 6 of 108

Debtor 1

Dawn A

Firsl Name

 

16. What kind of debts do
you have?

17. Are you filing under
Chapter 7?
Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds wiil be

available for distribution
l F.° E,',i.f§?‘?“."ed Cr_edit°'$?_

18. i-iow many creditors do
you estimate that you

owe?

How much do you
estimate your assets to
be worth?

19.

How much cio you
estimate your liabilities

20.

Middle Name

        

Seitz

Case number rlri<nowni
test Name

 

- Answer These Questions for Reporting Purposes

16a Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as "incurred by an individual primarily for a personal, family, or househoid purpose.”

§D No. Goioilno iso.
§§ Yes. Go to line 17.

16b. Are your debts primarily business debts? Busl'ness debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

gm
§§ No. Go to line 16c_
§le Yes. Go to line 17.

ch. State the type of debts you owe that are not consumer debts or business debts.

 

 

_l_lgwj_No. | am not fiiing under Chapter 7. Go to line 18.

M Yes. l arn filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

§TNo

 

 

l;i Yes
§§ 1-49 i”lfl ipso-spcc §§ 125,001-50,000
_iCl ;50-99 §`Cl“s,ool-lo,ooo ;48`50,001-100,000
§E' 100-199 §'E.T ro,ooi-zs,ooo §Cl”;illioro than ioo,ooo
iUYZOG'QQQ . ` ` __
§§ so-sso,ooo §"'E"l'sr,ooo,ooi_sio million l;l ssoo,ooo,ooi-$i ollllon

§_Cl`_“$so,ooi-sroo,ooo
H$ioo,ool-$soo,ooo
@"" 500001 1 'l'

§Usio,ooo,ooi-sso mlillon
§":sso,ooo,om~sioo mliilon
§U`sroo,ooo,ooi~$soc mliiion

§si,ooo,ooi-sio million

El s1 ,ooo,ooo,ool-slo oliilon
lIl sio,ooo,ooo,ooi-sso olillon
Cl rllioro man sso oiiilon

   

 

§El.so-sso,ooo

_ C| ssoo,ooo,ooi-si olrllon
iU sso,ool-si 00,000

§Q:Si o,ooo,ool_sso million
iii -sso,ooo,ooi-si 00 mlillon
§_U‘si 00,000,001-$500 mllllon

t° be? §U'fsioo,ool~ssoo_ooo

§i;i"_ssoo,ooi“sl million

El sr,ooo,ooo,ooi-$io billion
El sio,ooo,ooo,ooi-sso oililon
l;l lvloro loan 350 ollilon

Sign Beiow

 

l have examined this petition, and t declare under penalty of perjury that the information provided is true and
correct

|f| have chosen to file under Chapter'/', | am aware that l may proceed, if eligib|e, under Chapter 7, 11,12, or 13

of title 11, United States Code. § understand the relief availabie under each chapter, and l choose to proceed
under Chapter 7.

|f no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document l have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief in accordance with the chapter of title 11, United States Code. specified in this petition.

i understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a ban uptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both_

18 U.S. . 152 4i, 1519, and 3571. é(
x big g

lt }/i t?
Signature of Debtor 2

#ignatur`e of Debtor 1
Executed on @§_QMC§
Ni i' DD J'YYYY

Voluntary petition for individuals Filing for Bankruptcy

  
   

    

\

Executed on "~' q
MM i' DD IYYYY

thcia| Form 101 page 6

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 7 of 108

Debtor 1 Dawn A Seitz

Case number (r'n.nown)
First mma Midd|e Name Lsst Name

l, the attorney for the debtor(s) named in this petition, declare that l have informed the debtor(s} about eiigibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, Llnited States Code. and have explained the relief
availab!e under each chapter for which the person is eligible f aiso certify that l have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies. certify that l have no
knowledge after an inquiry that the information in the schedules ti|ed with tile petition is incorrect

For your attorney, if you are
represented by one

if you are not represented
by an attorney, you do not

 

 

 

 

 

 

 

 

need to file this page. x
Date
Signature of Attorney for Debtor MM i' DD /Y¥Y¥
Printed name
Firm name
Number Street
City State ZlP Code
Contact phone Email address ___,M____“
Bar number State

       

Official Form 101 Voluntary Petition for lndividuais Fiiing for Bankruptcy page 7

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 8 of 108

 

 

Debtcr 1 Dawn A Seitz Case number (rri¢nawn)

Firsti\ame Midd|e Name Lasi Name
For you if you_ are filing this The law atlows you, as an individual. to represent yourself in bankruptcy court, but you
bankruptcy Wl£h<>hlt an should understand that many people find it extremely difficult to represent
attorney

themselves successfulty. Because bankruptcy has long-term financial and legal

consequences you are strongly urged to hire a quafified attorney.
lf you are represented by

an attorney, you do not `l`o be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page_ technical, and a mistake or inaction may affect your rights. For examplel youir case may be
dismissed because you did not me a required documentl pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit lf that happensl you could lose your right to file another
case, or you may lose protections including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules if you do not list a debt, the debt may not be discharged Ef you do not list
property or properly claim it as exempt, you may not be abte to keep the property The judge can
a§sc deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. individual bankruptcy
cases are randomly audited to determine it debtors have been accurate truthfu|, and complete
Bankruptcy fraud is a serious crime; you could be fined and imprisoned

lf you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attomey. The court will not treat you differently because you are fiiing for yourself To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Ru|es of
Bankruptcy Procedure, and the local rules of the court in which your case is tiled. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term tinanciai and legal
consequences?

ElNo

/ Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete you could be fined or imprisoned?

UNo

/ res
Dict you pay or agree to pay someone who is riot an attorney to help you till out your bankruptcy forms?
a No

il Yes. Name of Person .
Attach Bankruptcy Peti'tr`on Freparer‘s Notice, Deciaratr'on, and Signature {Official Form 119).

 

 

 

 

 

 

 

 

 

By signing here, l acknowledge that l understand the risks lnvoived in filing without an attorney l
have rea _ and understood this noticel and i am aware that filing a bankruptcy case without an

ira x ///ML § §§

     
    

 

 

 

 

b \_': \
?énature of Bebtor t Signéture of Debtor 2
Date ( %O‘Z'J got | Date § §2: "Q %`@i O{
Ni fDD .lYY‘i’Y Nll‘vlr' DD l‘(¥‘(Y
Contact phone 419390}756 Contact phone "‘\\@‘”‘E>O\@"'\U
Cell phone Cell phone

 

 

Email address Emaii address

   

Official Form 101 Voiuntary l-"etition for individuals Filing for Bankruptcy page 8

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 9 of 108

'_ Fill in _th`i_`s information to identify your case: _

 
         
            
 

 

oebiori Dawn A Seitz

Firs'. Name Midd|e Name l.ast Name
Debtor 2 Matthew Edward Seitz
(Spcuse, iffiling) Firszname iviidaie Name L:isiname

 

       
    

United States Bani»;ruptcy Court forthe: NORTHER District of FLORlDA

  

Case number

l;l Check if this is an
amended tiling

 

iii |-;riowri)

Officiai Form 'lOSSum

 

Summary of ¥our Assets and Liabilities and Certain Statistical lnformation 12115

Be as complete and accurate as possib|e. if two married people are filing together, both are equally responsible for supplying correct
informationl Fiii out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fifl out a new Si.immary and check the box at the top of this page.

n '. Summarize your Assets

 

Your assets
Va|ue of what you own
1. Schedul'e A/B: Property(Official Form 106A/B)
1a Copy line 55, Total real estate, from Schedule A/B .......................................................................................................... $ 0

the Copy line 62, '§`oial personal property, from Schedule A/B ............................................................................................... $ 4500

 

ic. Copy iine 63, Total of all property on Scheduie AfB .........................................................................................................

m Summarize Your Liabilities

5 4500

 

 

 

Your iiabiiities
Amount you owe
2. Schedule D.' Credi`tors Who Have Clai'ms Secured by Property {Ofticial Form '§060}
2a Copy the total you listed in Column A, Amount ofclar'm, at the bottom of the last page of i°art 1 of Schedule D._.......__ $ _4~5..=5*3____

3A Schedule E/F: -Sredi'tors Wrio Have Unsecured Clai'ms (Ofiiciai Form 106E/l`-‘)

 

 

 

 

 

 

3a Copy the total claims from Pait 1 (priority unsecured ciaims} from line 6a of Schedule E/F ............................................ $ 58924

3o. Copy the total claims from Part 2 (nonpriority unsecured c§airns) from line 6§ of Schedw'e E/F ....................................... + $ 2081 15
Your total liabilities $ 27¥592

Summarize Yourl lncome and Expenses
' 4. Schedule i': Your income (thcial Form iOBl}
Copy your combined monthly income from line 12 of Schedule ! .......................................................................................... $ 305
5. Scnedule J.' YourEx,oenses (Officiai Form 106J)
Copy your monthly expenses from line 22c of Schedule J 5 1585

Officiai Form 1088um Summary of Your Assets and LiabiEities and Certain Statistical information page 1 of 2

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 10 of 108

Debtor 1 Dawn A Seitz

Case number umwa
Firsl Name Middle Name test Name

 

_ Answer These Questions for Administrative and Statistical Records

- 6. Are you filing for bankruptcy under Chapters ?, 11, or 13?

a o_ You have nothing to report on this pan of the form. Check this box and submit this form to the court with your other schedules

\/es

 

 

 

 

?. What kind of debt do you have?
g _Your debts are primarily consumer debts Consi.rmer debts are those “incurred by an individual primarily for a personal,

family, or household purpose.” 11 U_S.C. § 101 (8)_ Fill out lines B»Qg for statistical purposes 28 U.S.C. § 159.

§D";Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules

 

_ 8. From the Statemem‘ of Your Current Monthly lncome: Copy your total current monthly income from Official
Form l22A-1 Line 11; OR, Form 122B Line ‘l1; OR, Form 1220-1 Line 14. 3 2397

 

 

 

' 9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Dornestic support obligations (Copy line Sa.) S 28165
Qb. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 29129
9c. C|aims for death or personal injury white you were intoxicated (Copy line 6c.) $ 0
Qd. Studerit loans (Copy line Bf.) 5 107680
9e. Obligaiions arising out of a separation agreement or divorce that you did not report as 5 62(}5
priority claims (Copy line Sg.)

9f. Debts to pension or profit-sharing plans and other similar debts (Copy line Sh.) + s 0
Elg. Total. Add lines 9a through 9f. 3 171179

 

 

 

thcial Form lGGSurn Summary of Your Assets and Liabilities and Certain Statistical information

page 2 of 2

Case 19-30129-KKS DOC 1 Filed 02/06/19

ij _§¥'*;i!i"in_" this ;i_n`formatior_t_"to' identify-your c'ase"and'thi`s filing: -:: '_':':

Dawn A

Firsl Name

Debtor 2 MRtth€W
(Spouse, iffiling) Firsmame

Seitz

LESl Name

Seitz

La$t Name

Debtor 1
Mlddle Name

Edward

t\/liddle Name
United States Ban|<ruptcy Court for the: NORTHER District of FLOR]DA

Case number

 

 

 

Official Form ‘lOSA/B
Schedu|e AIB: Property

 

Page 11 of 108

El Check if this is an
amended nling

12115

in each category, separately iist and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possibie. |f two married people are filing together, both are equally
responsible for supplying correct information. |f more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (it known). Answer every question

Describe Each Residence, Building, Land, or Other Reai Estate You Own or Have an interest ln

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

§§ No. eo to earl 2_
§§ Ves. Where is the property?

What is the property? Check all thatapply_

Cl Singie-ramuy home

8 Duplex or multi-unit building

0 Condominium or cooperative
m Manufacturecl or mobiie home
m Land

m investment property

m 'i'imeshare

l;l Otiter

1.1.
Street address, if available or other description

 

 

 

City State ZlP CO{$E

00 not deduct secured claims or exemptions Put
the amount of any secured claims on Schedui'e D:
Creo‘irors Who Have Cla."ms Secured by Pro,oerty.

Current value of the Current value of the
entire property? portion you own?
$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by

 

the entireties, or a life estate), if known.

Who has an interest in the property? Cneck one.

m Debtor 1 only

n Debtor 2 only

l:l Debtor1 and Debtor 2 only

n At least one of the debtors and another

 

County

 

m Check if this is community property
{see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

lf you own or have more than one, list here:
What is the property? Chec!< all that apply

§ Single-fami|y home
1 .2.
Streel adcl‘ess, il availab|e, or other description

 

53 ouplex or munn-unit building

a Condominium or cooperative
a Nlanufactured or mobile home
§ Land

g investment property

3 Tirneshare

il other

 

 

City State ZlP Code

Do not deduct secured claims or exemptions Put
the amount ct any secured claims on Schedule D:
Credr'tors Who Have Clar`ms Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ S

Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate}, if known.

 

Who has an interest in the property? Checl< one.

m Debtor 1 oniy

n Debtor 2 only

E] Debtor t and Debtor 2 only

m At least one of the debtors and another

 

County

 

m Check it this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Officia| Form 106AIB Schedule Ale Property

page 1

Dawn A

F`rrst N ame

Det>lor 3
Midd|e Name

1.3.

CaS€ 19-3§(€33.Z29-KKS DOC 1 Filed 02/06

Last Name

 

Sireet address if available or other description

 

 

City State

Z|P Code

 

County

2. Add the dollar vaiue of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ...................................................................................... -)

Descrihe Your Vehicles

 

What is the property? Checl< all thatapply.
g Single-fami|y home

n Dupiex or mutti-unit building

n Condorninium or cooperative

L._.l Manufactured or mobile home

Ei Land

m investment property

ij Timeshare

l;] Other

 

Who has an interest in the property? Criecl< one.
L_..l Debtori only

m Debtor 2 only

a Debtor 1 and Debtor2 only

a At least one ofthe debtors and another

/19 Page 12 of 108

Case number (irlii-iownl

 

Do not deduct secuzed claims or exemptions Put
the amount ot any secured claims on Schedu.'e D:
Credi`lors Who Have Clai`ms Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simpie, tenancy by
the entireties, or a life estate), if known.

 

n Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

3 0

 

 

 

 

Do you own, iease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. if you lease a vehicle, also report it on Schedule G: Execufory Contracts and Unexpired l_eases.

3. Cars, vans, trucks, tractors, sport utility vehic!es, motorcycles

§TZ_,NO

§I;;Yes
3.1_ Nia|-ce:
iViodei:
Year:

Approximate mileage:

Other infon'nation:

 

if you own or have more than orie, describe here:

3_2_ Niake_'
Nlodei:
Year:
Approximate mileage:
Other information:
§

t
z

thcial Form 106A"B

Who has an interest in the property? Check one.
n Debtorl only

l:l Debtor 2 only

l:l Debtori and Debtor 2 only

i:l At ieast one of the debtors annl another

53 Cneck if this is community property (see
instructions)

Who has an interest in the property? Check one.
13 Debtor‘i only

g Debtor 2 only

g Debtor 1 and Debtor 2 only

il At least one of the debtors and another

i;l Check if this is community property {see
instructions)

Scheduie A)‘B: Property

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedui‘e D:
Credr`tors Who Heve Clar`ms Secl.rred' by Pmperry.

Current value of the n
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Sr:heduie D:
Credi'lors Who Have Clei'ms Secured by Pmpeny

Current value of the Current value of the
entire property‘? portion you own?

page 2

 

Who has an interest in the property? Check one.

Debtor t Dawn A
Fi`rsll`lame Middle Name Lasl Name
3_3_ iVlake: n
Niodel: §E] Debtor1 only
-Debtor 2 oni
Year: m l"

Approximate mileage:

Other inforrnation:

 

1
z
z

3_4_ Makej
Ntodei:
Year:
Approxi'rnate mileage:
Other information:

§ .
l
l
l
l'

 

§UDebtor 1 and Debtor 2 only
§§At least one ot the debtors and another

§§ Check if this is community property {see
instructions)

Who has an interest in the property? Cneck one.

r
§”l:_l_ Debtor t only

ip_;lw Det)tor 2 only

§_Q Debtor 1 and Debtor 2 only

t [;l At least one of the debtors and another

|;l Check if this is community property (see
instructions)

Case 19-35Q129-KKS Doc 1 Filed 02/06/19 Page 13 of 108

Case number winnin

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Credi'tors Who Have Clar‘ms Secured by Property

Current value of the
entire property?

Current value of the
portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D.'
Credr'tors Who Have Clar'ms Secr.rred by Property.

Current vaiue of the Current value of the
entire property? portion you own?

4. Watercratt, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors personal watercraft fishing vesselsl snowmobiies, motorcycle accessories

§m, No
H- Yes

4_1_ Nlake:
lVlode|:

...___..m,._

Year:

Other infc-rmation:

if you own or have more than one, list here:

4`2_ |V|ake:
|V|odel:

 

Year:

Other information:

5. Add the dollar value of the portion you own for ali of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Officiai Form tt)SA'B

 

 

Who has an interest in the property? Check one.
n Debtor1 only

cl Debtor 2 only

n Debtor1 and Debtor2 only

|;l At least one of the debtors and another

E] Check if this is community property (see
lnstructions)

Who has an interest in the property? Check one.
§ Debtor‘i only

3 Debtor 2 only

g Debtor 1 and 9ebtor 2 oniy

m At least one of the debtors and another

l;l Check if this is community property (see
instructions)

Schedu|e AlB: Property

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D;
Credr`tors Who Have Clar'ms Ser:ured by Property_

Current value of the
entire property?

Current value of the
portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedul'e D:
Creclitors Who Have Clai'ms Secured by Properly.

Current value of the
portion you own?

Current value of the
entire property?

 

page 3

CaS€ 19-?§Qi.l.z29-KKS DOC 1 Filed 02/06/19 Page 14 Oic 108

Debtori Daw" A Case number irrimwn)

First Name Middle Name Last Name

 

Descrihe Your Persona! and Household items

 

Do you own or have any legal or equitable interest in any of the following items?

et Househoid goods and furnishings
Examples: Niajor appliances furniture, linens china, kitchenware

r

luNo

gm Yes' Descri§}e~-----'- f Furnishing - Unknown

7. Electronics

Exampies: Televisions and radios; audio, video, stereo, and digitai equipment computers printers scanners; music
collections; electronic devices including cell phones cameras media players games
§ No

nj Yes. Describe .......... §

90

Coiiectibles of value

Exampies: Antiques and iigurines; paintings prints or other artwork; books pictures or other art objects;
§ stamp, coln, or baseball card coiiections; other collections memorabilla, collectib|es
ly No

§"U Yes_ Describe .......... _

s Equipment for sports and hobbies

Examples: Sports photographic exercise and other hobby equipment; bicycles pooi tables golf clubs skls; canoes
and <ayai<s; carpentry too|s; musical instruments
tim No

iii Yes. Describe .......... :

‘lo. Firearms

'_§)ramples: Pistols, rit’les, shotguns ammunition, and related equipment
l 7 No _.._.._._. ,
§§ Yes. Descrii)e..........§

11 .Clothes

£xampies: Everyday clothes furs, leather coats designer wear, shoes accessories
iad NO tutr_t ,H,_,mt_nmimi___m…_trt
m Yes. Describe .......... §

tZ.Jewelry
Exampies: Everydayjewelry, costume jewelry, engagement rings wedding rings heirioom jewelry, watches gems

goid,siiver
§ENO ;.. ,, , ,,
E_U Yes. Descril:)e ........... =

13` Non-farm animals
Examples: Dogs, cats, birds horses

§§ No

§§ Yes. Describe.._.......:"

14_Any other personal and household items you did not already iist, including any health aids you did not list

§ No
§ Yes. Give specific
information

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that number here -)

Off`icial Form 106AiB Scheduie Ale Property

 

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

 

 

 

 

$ 4500

 

page 4

 

Debtor 1 Dawn A

Case 19-3§(3]1&29-KKS Doc 1 Filed 02/06/19 Page 15 of 108

CBSE number (rfknown)

 

First Name

   

Middle Name Last Name

n " Describe Y’our Financia| Assets

 

Do you own or have any legai or equitable interest in any of the following? Current Vafue Of the

16.Cash

portion you own?

Do not deduct secured claims
or exemptions

Exarnpies: lVloney you have in your walletl in your home, in a safe deposit box, and on hand when you file your petition

B No

§__l_:l~Yes

17. Deposits of money

Cash: 3

Exam,oies: Checking, savings or other nnanciai accounts certificates of deposit shares in credit unions brokerage houses
and other similar institutions if you have multiple accounts with the same institution, list each.

§ENo

§Fm§ Yes

17_1. Checking account
17.2. Checiiing account
17.3. Savings account
17.4. Savings account

17.5. Certit”icates of deposit

17.6. Other financial account
1717_ Other financial account
17‘8_ Other financial account

1?_9. Other financial account

184 Bonds mutual funds or publicly traded stocks
Examples: Bond funds investment accounts with brokerage firms money market accounts

§_mr No
m Yes

institution or issuer name:

institution name:

 

 

 

 

 

 

 

69'&9&9'&969(£

 

 

 

 

19. Non-pubfic|y traded stock and interests in incorporated and unincorporated businesses including an interest in
an LI..C, partnership, and joint venture

§§ No
irm _Yes Give specinc
information about

them

Ofl`iciai Form tGSA'B

Name of entity.'

Schedu|e Ale

% of ownership:
% S
%

U/D $

Property page 5

peyton Dawn A et z
First Name |Visddie Name Last Name

CaS€ 159-380 t29-KKS DOC 1 Filed 02/06

/19 Page 16 of 108

Case number tirknown;

20. Government and corporate bonds and other negotiable and non-negotiabte instruments

Negotia.bie instruments include personal checks, cashiers’ checksl promissory notes and money orders
Non-negotr`abi'e instruments are those you cannot transfer to someone by signing or delivering them

ZUNQ

§AE|M.Yes. Give species 1€»suer namer
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

them $
$
$
21_ Retirement or pension accounts
Examples: interests in iRA, ER¥SA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or proHt-shating plans
tunc
ii;i Yes. List each
account separately Type of account: institution name:
401(i<) or similar ptan: $
Pension pian: $
tRA: $
Rettrement account $
Keogh: $
Additiona| account: $
Additionat account $
22. Security deposits and prepayments
Your share of aE| unused deposits you have made so that you may continue service or use from a company
Examples: Agre\ements with tandlords, prepaid rent, public utilities (eiectric, gas, water), telecommunications
corn;r)aniesl cr others
§ No
§U Yes institution name or individuai:
Eiectr§c: $
Gas: $
i~ieating oii: $
Security deposit on rental unit: $
Prepaid rent: $
Teiephone: $
Water: $
Rented furniture: $
Ott'ier: $ .
23.Annuities (A contract for a periodic payment of money to you, either for lite or for a number of years)
B No
E___
§l:l Yes issuer name and description:
$
$
$

 

Oft'icia| Form 106A/B Schedule NB: Property

page 6

Case 19-3§)£§,§9-KKS Doc 1 Filed 02/06/19 Page 17 of 108

Debtor 1 Daw“ A Case number iiiimi»i=mi

Firsi Name tvticidie Name Las| Name

 

24. interests in an education |RA` iri an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C_ §§ SEG(b)(‘t}, 529A(b}, and 529(b)(1).

§TENQ

r__.__

§l:! Yes

7 - institution name and description Separateiy file the records of any interests.11 UiS.C. § 521(c}:

 

 

 

 

25.Trusts, equitable or future interests in property (otl'ier than anything listed in line 1}, and rights or powers
exercisable for your benefit

§TNO

§[_.".]:Yes. Give specific 7 ;
information about them....§ s $

  

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Exampies: internat domain names, websites, proceeds from royalties and licensing agreements
§:ZE No
§ [;l Yes. Give specinc § §
information about them_..,§ $

27. Licenses, franchises, and other general intangibles
Exarripies; Buiiding permits, exclusive iicenses, cooperative association holdings liquor iicenses, professional licenses

§§ Nc

§ Cl, Yes. Give specific z §
information about them....§ ; $

 

iliioney or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions

ZB.Tax refunds owed to you

§§No

§E] Yes. Give specific information Federai: $
about them, including whether _ 5
you aiready fiied the returns z State: $
and the tax years. '

Loca i: $

 

29. Farrii¥y support
Exampi‘es: Past due or iui'np sum alimony, spousal supportl child supportl maintenance divorce settlement propeny settlement
§E§ No

§E.] Yes. Give specinc information...…_._._..

z Aiimony: 3
i Maintenance: §
§ Support: $
Divorce settlement $
Property settlement $
su_ Other amounts someone owes you
Exampies.' Uripaid wages, disabiiity insurance payments disability benefits, sick pay, vacation pay, workers' compensation,
Sociai Security benefits; unpaid loans you made to someone else
ET' NO __ ,,
m Yes. Give specific information ............... _ $

Otticiai Form ‘iOGA.'B Scheduie AIB: Property page 7

Case 19-3$0'1&29-KKS Doc 1 Filed 02/06/19 Page 18 of 108

Debtor ‘i Da“'n A Case number iiiiinowni

First Name N|iddie Name Last Name

31_ interests in insurance policies
Examples: Heaith, disability, or life insurance; health savings account (HSA); credit homeowner’s, or renter`s insurance
iii
z No

1" .
§ l:_f Yes. Name the insurance company

_ _ , Company name: Beneticiary: Surrender or refund vaiue:
of each policy and list its value

 

 

 

32_ Any interest in property that is due you from someone who has died

lt you are the beneficiary of a living trustl expect proceeds from a life insurance poiicy, or are currently entitled to receive
property because someone has died.

;_ NO

El Yes. Give specific information .............. § §

33. Ctaims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Exampies.' Accldents, employment disputes, insurance claims, or rights to sue

§TNO

Yes. Describe each ciaim. §

   

34,0ther contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to setoff claims

§L_..l Yes. Describe each ciairn.

35.Any financial assets you did not atready list

§§ No

§§ Yes. Give specifcc inforrnation..........H

 

361 Add the dollar vatue of ali of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here ') $

 

 

 

Describe Any Business-Retated Property You own or Have an interest ln. List any reat estate in Part 1.

 

 

37. Do you own or have any legal or equitable interest in any business-related property?
r-
§§ No. co so ivan e.

,,W..~

§§ Yes. co ic ime 3a

Current value of the
portion you own?

00 not deduct secured claims
or exemptions

3B.Accounts receivable or commissions you already earned

§ENO

§_Ej Yes. Describe......‘§§ §

39. Office equipment furnishings, and supplies
Exampies: Business-retated computers software moderns, printers, copiers tax machinesl rugs, telephones desks, cnairs, electronic devices
tim , ,
§Cl Yes. Describe.i....j '$

 

Officiai Form 106A'B Schedule AiB: Propei'ty page 8

Case 19-?3@1£29-KKS Doc 1 Filed 02/06/19 Page 19 of 108

Debtor 1 Dawn A Case number tiri<nown)

Fi`rsl Name iVliddte Name test Name

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

@No

§§ YSS. DESC|'§bE ....... 7 … n n n

 

41.T|nventory

§ No

§§ Yes. Describe.......§ $

 

42. interests in partnerships or joint ventures
§ m No
§_\;] Yes. Describe_‘...`. Name Of entity: % ogownemhip;
% 3
% $
% $

 

 

 

43. C,~ustomer lists, mailing lists, or other compilations
§_“__w No
§C.]` Yes. Do your lists include personalty identifiable information (as defined in 11 U.S.C. § 101(41A))?
§§ No
mm Yesi Describe ........

44_§nv business-related property you did not already list
§ »No
I____,
;D= Yes. save specinc
information .........

 

 

 

 

 

W(=BH§€BU')G§

 

 

45. Add the dollar vaiue of all of your entries from Part 5, including any entries for pages you have attached 3 13
for Part 5. Write that number here ')

 

 

 

Descrihe Any Farm- and Commerciai Fishing»Re|ated Property ‘(ou own or Ha\re an lnterest ln.
|f you own or have an interest in fannland, list it in Part 1.

 

 

46.§§0 you own or have any iega| or equitable interest in any farm- or commercial fishing-related property?
§ No. Go to Part 7.
§§ yes so to ime 47.

Current value of the

portion you own?
Do not deduct secured claims

or exemptions
47. Farm animais
Exampies: Livestock, poultry, farm-raised fish
§ No
§D Yes'
$

Ot§cia| Form tOBA'B Schedufe AIB: Property page 9

Case 19-3§(2!]&29-KKS DOC 1 Filed 02/06/19 Page 20 of 108

Debtori Dawn A Case number cranon

Flrst Name Middle Name Last Name

48. Crops-either growing or harvested
§_E No

§U_ Yes. Give speci&c -
information

 

 

 

49.,Far:\rm and fishing equipment, im p|ements, machinery, fixtures, and tools of trade
§ No

50. Farm and fishing supplies, chemica|s, and feed

§ZNO

511 Any farm- and commercial Hshing-reiated property you did not aiready iist
§ w No n _ __
§§ Yes. Give specific 7 v
information

 

52. Add the do|iar value of ali of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that number here ')

 

 

 

Descrihe Ail Property You Own or Have an lnterest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Exampies: Season tickets country club membership

MNO \.

§U Yes. Give specific §
information

 

 

54.Add the dollar value of all of your entries from Part 7. Write that number here ................................................................. *) 5 0

 

 

   

_f List the Totals or reach part of this Form

 

55. Part 1: Total real estate, iine 2 9 $ 0
56. Part 2: Totai vehicles, line 5 $
57. Part 3: Total personal and household items, line 15 $
. 58. Part 42 Total financial assets, line 36 S
59. Part 5: Total business-rotated property, line 45 S
60, Part 6: Total farm- and fishing-related property, line 52 3 0

61. Part ?: Total other property not listed, line 54 + § 9

sz.Totai personai property. Add lines 56 through 61. S 4500 §Copy personal property total 9 +$ 4509

 

safron-aa of an property on schedule AIB. Add line 55 + line 62 .......................................................................................... 3 45°9

 

 

 

OFi`iciai Form iOBA"B Scheduie A!B: Property page 10

Case 19-30129-KKS DOC 1 Filed 02/06/19 Page 21 of 108

Fll|' in'this information to"identify your case:

Debtor t DBWH A Seitz

F:`rstName Mrddltl Name Last Name
Debtor 2 Mattl'rew Edward Seitz
(Spou$e` if filing) First Name Mrddle Name l.ast Name

United States Eian <ruptcy Court for the: HQBIH_E_R District of FL()R[DA

<(;|?:;::;nber El check lrrhis is an

amended filing

 

 

 

Ofiiclal Form 1060
Schedule C: The Property You Claim as Exempt urine

Be as complete and accurate as possible ii two married people are ming together, both are equally responsible for supplying correct information
Using the property you listed on Schedule A/B: Property (Ofncial Form 106AiB) as your source, list the property that you claim as exempt lf more

space is needed, till out and attach to this page as many copies of Part 2.' Additional Page as necessary On the top of any additional pages, write
your name and case number {if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the fuil fair market vaiue of the property being exempted up to the amount
of any applicable statutory |irnit. Some exem ptions_such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the appiicable statutory amount

ldentify the Property ¥ou Claim as Exempt
1 . Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

m You are claiming state and federal nonbankruptcy exemptions 11 U.S_C_ § 522(b)(3)
E] You are ciaiming federai exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Scheduie AfB that you claim as exempt, fili in the information below.

Brief description of the property and line orr Current value of the Arnount of the exemption you claim Specific laws that ailow exemption

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedr.rl'e A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
Brief
description; -_-»-~_--_~ 3 m $
Line from m 100% of fair market value, up to
Schednie A/B; any applicable statutory limit
Brief
description $ n $
Line from \;l 100% of fair market value, up to
Schedure A/B; any applicable statutory limit
Brief
description: ___~»»»-__- $ |;l $
Line from |;l 100% of fair market vaiue, up to
Schedure A/B_- any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.}

DNo

5 Yes. Did you acquire the property covered by the exemption within 1215 days before you filed this case?
n No
l:l Yes

O§§cial Form 1060 Schedule C: The Property You Claim as Exempt page 1 of m

Case 19-30129-KKS DOC 1 Filed 02/06/19 Page 22 of 108
Debtorl Dawn A Seitz

Fi;§iName media Name Las!NamE Case numbEl’ (rfknown)

Additional Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Brief description of the property and line Current value of the Amo t f th ` ` ' ' '
on schedule A/B that §sts this property portion you own un o e exemption you claim Speciflc laws that allow exemption
Copy the value from Check only one box for each exemption
Schedule A/B
Brief
description; ---__»-_ 5 m $
Line from n 100% of fair market value, up to
Scheduie A/B: any applicable statutory limit
Brief
description: $ m $
l_ine from n ?00% of fair market valuel up to
Schedule A/B: _- any applicable statutory limit
Brief
description: $_____ |;l 3
Line from Cl 100% of fair market value, up to
Schedule A/B: '”“”“““_ any applicable statutory limit
Brief
description: 5 a $
Line from g 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: 3 § S
Line from cl 100% of fair market value, up to
Schedu/e A/B_- -~»--~_ any applicable statutory limit
Brief
description: 3 m $
Line from n 100% of fair market value, up lo
Schedule A/B_- ___ any applicable statutory limit
Brief
description: $ m 3
Line from m 100% of fair market value, up to
Schedi_rie A/B_- any appiicable statutory iimit
Brief
description $___.._,,_,,,,__. n $
l,,ine from El ‘iOO% of fair market value, up to
Schedule A/B: -_-_ any applicable statutory limit
Brief
description: $ m $
Line from m 100% of fair market value, up to
Schedule A/B_- ___ any applicable statutory limit
Brief
description: _--~»-_-_ 3 a $
Line from a 100% of fair market value, up to
Schedule A/B; any applicable statutory limit
Brief
description: $ § $
Line nom § 100% of fair market value up to
Schedule A/B_- ~_ any applicable statutory limit
Brief
description: 5 g $
Line from m 100% of fair market value, up to
Scheo‘ul'e A/E-.' “““" any applicable statutory limit

Offrcia| Forrn lOBC

 

Scl'iedule C: The Property You C|airn as Exernpt page mm of_

Case 19-30129-KKS DOC 1 Filed 02/06/19

  

';.:Fil`l in this information to identity your ca'se: '

 
   

Seitz

    

 

 

Debtor 1 Dawn A
First Name Middie Name Last Name
mwa 2 Matthew Edward Seitz

  
      

 

lSpouse, § filian First Name

    

 

Case number

Micldle Name

United States Barlkruptcy Court forthe: NORTHER District of FLORIDA

    

Last Name

  
   

 

llf knowni

   
 

Ol""ficia| Form 'lOGD

 

Page 23 of 108

[.._.l Check if this is an

Schedule D: Creditors Who l-Iave Claims Secured by Property

Be as complete and accurate as possible. lf two married people are filing together,
information |f more space is needed, copy the Additlonal Page,
additional pages, write your name and case number (if known).

1. P_o any creditors have claims secured by your property?
§l;i No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

§l;if_Yes. Fill in all of the information below.

m List mt secured claims

2. l.ist all secured claims. lf a creditor has more titan one secured ctaim, list the creditor separatety
3 for each ctaim. il more than one creditor has a particular ciaim, list the other creditors in Part 2.

 

Coiumna - _ - Column 8
Amount cf claim

amended &ling

12[15

both are equally responsible for supplying correct
fitl it out, number the entries, and attach it to this form. On the top of any

C_oiumn C,

value br collateral _ unsecured

 

 

 

 

 

 

 

 

 

 

 

. . . . no widener aa .- :fhat supports this po'nio'n ' " ' 5
§ As much as possible, list the claims in alphabetical order according to the creditors name. vaqu ofcogat-e,.a|' " - . claim - . . _. _.;fany
Conns Credit Ccrp prescribe the property that secures the claim: $ 2159 $ 4500 s 0
Crediior`s Name : '_'" " `
: Furmshrng
3295 Coilege St ‘
Nurnber Street _ `;
As of the date you file, the claim is: Check all that app|y.
m Contingent
Beaumont TX 77701 n Unliquidated
City Stele ZlP Code n Disputed
Who owes the debt? CheCK On€- Nature of |ien. Cnecl< all that apply.
m DEbeF 1 0an m An agreement you made (sucn as mortgage or secured
E Deotor 2 only car loan)
9 newton and Debwr 2 On|y n Statutory lien {such as tax lien‘ mechanics iien}
§ At least one of the debtors and another m Judgm€"f lien imm 3 lawsuit _ h,
ill other (inciuding a right to offsel) H°me F""“S mg
El check if this claim resales to a
community debt
- .i _____ little fla ' Mm.~_ ,Las.f 4 digits °f mount "L'mberm_._ _..._ l . u._ ........ l …
W H°me F"""Shmg Describe the property that secures the claim: s 1517 S 459(} $ 0
: Credimr,s Name l , ,, ,, .¢ ……,~ n
Fu rnishlng

10643 N Frsnk tulon Wright

 

 

 

Nurnber Streel
Scottsdale AZ 85259
City State ZlP Code

Who owes the debt? Cneck one

El senior 1 only

m Debior 2 only

n Debtor t and Debtor 2 only

n At least one ot the debtors and another

§ Check if this claim relates to a
community debt
2014

l..?i?.t.f`.". id\e,bi,t Wa*`l_i"?"_'"'_‘?§

Add the dollar value of your entries in Column A on this page. Write that number here:

_~'.-irr-_f+,¢isie of accent "“mbe'f

 

As of the date you file, the claim is: Check all that apply.

g Contingent
iii unliquidated
5 Disputed

Nature of liens Check ali that appiy.
m An agreement you made {such as mortgage or secured
car loan)

Statutory lien (such as tax lien, mechanics lien)
Judgment lien from a lawsuit
Other (including a right to offset}

EUU

Furnishing

Ofl'lcial Form 1050 Schedu|e lJ: Creditors Who Have Claims Secured by Property

 

 

page 1 of _

Case 19-30129-KKS DOC 1 Filed 02/06/19 Page 24 of 108

Dawn A

Debtor 1

Seitz

 

Firsl Name Middle Name

Additional Page

 

Last Na me

Case number latham

 

4. C_O,,Um,nA.....

 

 

 

 

 

 

lColun'in BV w § § §

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column C
_ _ _ _ . _ _ Amoui'it of claim ' Va¥ue of cotlat Un ` ' red
After Eisting any entries on this page, number them beginning with 2.3, followed Do.nm deduct the that Supports §§ po:?::
. _ . by 2-4= and 50 forth value ofcotlateral.- Claim` _ _ - - ifany
H°me F" wishing Describe the property that secures the claim: 5 877 3 4500 s 9
Creditor's Name _ .. ,, ,, ,, § .
1064-3 N FI'RI'lk LlOVd Wright §Furnish§ng
sumter street
As of the date you fite, the claim is: Check all that apply.
Swusdaie Az 85252 E| CO“"HQ@"€
city stale zip code E] unliquidated
i;l Disputed
f_iil|-i_l‘to owes the debt? Check one. Nature of lien. Checl< all that apply.
§§_‘§-_\§. DEthFi Onll" m An agreement you made (such as mortgage or secured
é_;} Debtor 2 only car loan}
§§ penton and gamer 2 On|y §;l Slatutory §ien (such as tax lien, mechanics iien)
§E- At least one of the debtors and another §-_-l J'-ldgm€m lien from 3 FBWSf-'i§ _ _
Cl other (mc:uding a rightio eisen H°'"€ F“""Sh'“g
i;l Check if this claim relates to a
community debt
Date debt was incurred 2015 Last 4 digits of account number M_ __ __
|_.| Describe tile property that secures the ciaim: $ 3 55
` Credilor`s Name
As of the date you fi|e, the claim is: Check atl that apply
m Contingent
i:l Unliquidated
City State ZlP Code n Dispuied
'}
gmv_\!}.m owes the debt Check °ne' Nature of lien. Checl< all that appiy‘
§ ms Debmr 1 On§y [;] An agreement you made (such as mortgage or secured
‘F§;i Debtor 2 on§y ear goan)
§NU' Debf€>f 1 and DebiOr 2 OD|Y a Statutory lien (such as tax iien, mechanics lien)
;LT At least one of the debtors and another l:l Judgment lien from a iawsuit
§ Check if this claim relates to a n ether (mc|udmg a mgm to owen
community debt
Date debt was incurred Last 4 digits of account number ___ _ ___W
m Describe the property that secures the ctaim: $ $ S
Credltor's Name §..~
Number Street
As of the date you file, the claim is: Ctiecl< all that apply.
il Contingent
City Siate ZlP Code n Uniiquiclated
il Disputed
lmw_h° OWQ‘S the debt? Che¢k O"E- Nature of iien. Check atl that apply.
t
§:,M'_|;'_" D€btor 1 Oi’lly Cl Ari agreement you made (such as mortgage or secured
§__l;l_ center 2 only ear loan)
§ E] Debior 1 and Debtor 2 0an a Statutory lien (such as tax lien, mechanics lien)
§WUW At least one of the debtors and another a J'-'d§ment lien from a lawsuit
§ Oiher (inciuding a right to offsez)
L:l Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number _ _ _
Add the doilar value of your entries in Cotumn A on this page. Write that number here: $ 877
tf this is the last page of your form. add the dollar value totais from all pages. 45;3
write that number here: 5 `

Ofticial Form 1069

 

 

 

 

 

 

 

Additional Page of Schedu|e D: Creditors Who Have Claims Secured by Property

page ___ Of __

- O.
- Fril in this information re identify your c

 

aSEZ

   
  

 
 
  
 

06/19 Page 25 of

  

 

 

  
       

 

 

Case number

Demor j Dawn A Seltz

Fiisl Name Middle Name Lasl Name
Debm 2 Matthew Edward Seitz
(Spouse, ifflling) Flrsrr~tame lvliaale Name l_esrneme

United States Banl¢ruptcy Court for tbe: NORTHER District of FLOR]DA

         
 

 

pi known

 

 
 

 

Oflicial Form tOESE/F

 

Scheduie ElF: Creditors Who Have Unsecured Claims

Be as complete and accurate as possib|e. Use Part 1 for creditors with PR|OR!TY claims and Part 2 for creditors with NONPRIOR!TY claims.
i_ist the other party to any executory contracts or unexpired leases that could resuit in a ciaim. Also list executory contracts on Schedule
A/B: Property (Official Form 106Al'B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066). Do not include any
creditors with partially secured claims that are listed in Schedul'e D: Credr‘tors Who Have Claims Secureo' by Property. lf more space is

needed, copy the Part you need, fill lt out, number the entries in the boxes on the left. Attach th

any additional pages, write your name and case number (if known).

   

List All of Your PR|ORI'!`Y Unsecut'ed Claims

1. iggmany creditors have priority unsecured ciaims against you?

§§No. Go to Part 2_
§ _'Yes.

2. List all of your priority unsecured claims. lf a creditor has more than one

108

[3 Checi< ii this is an

amended iiiing

12!15

priority unsecured claim, list the creditor separately for each claim, For

each claim listed, identify what type of claim lt is. lf a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts As much as possible list the claims in alphabetical order according to the creditors name. lf you have more than two priority
unsecured claims, fill out the Continuation Page ot Part 1. it more than one creditor hotds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

__--Total alarm _ -

 

 

2.1 . .
Arizona Department Of Economic Last.; digits of account number §BO_ _ _
Priority Credilor`s Name
PO Box 50 When was the debt incurred? 137/2016
Number Street
As of the date you tiie, the claim is: Check all that apply
Phoenix AZ 85001-0060 .
clly stale zll= code 8 C°ntmgem
§§ Unitquzclateo
Who incurred the debt? Check ones 3 Disputed
3 Debtorl only
Q Debtor 2 only Type of PRIOR|TY unsecured claim:
§ Debtom and DEb§°r 2 only §§ Domeslic support obtigations
m least one Of the debtors and another a 'i'axes and certain other debts you owe the government
n Check 'f this claim 's for a commumty debt i:l Claims for death or personal injury while you were
ls the claim subject to offset? ‘"t°x’°ated
w NO m Other. Specify U"Empioymem
__ W_§'_" irs two t . .
§2'2 § Child Support Ent`orcement

 

Priority Creclitor’s Name

Po Box 49458

Number Street

Site Code 9660-2

Phoenix AZ 85067-0458

City State ZlP Code

Who incurred the debt? Check one

m Debtorl orly

i;l Debtor 2 orly

C] Debtor 1 era oebmr 2 oniy

3 At least one ot the debtors and another

a Checic if this claim is for a community debt

ls the claim subject to oifset?
NO

m Yes

Of'ticial Forrn 106Er'F

m._ 528165
2012

Last 4 digits of account number __§9& _

When was the debt incurred?

As of the date you file, the claim is: Cl'leck all that apply
\;l Contingent

ll.".l unliquidated

El olsputed

Type of PR|OR|TY unsecured claim:
m Dornestic support obligations
i;l Taxes and certain other debts you owe the government

5 Claims for death or personal in§ury while you were
intoxicated

§ other.speelfy Child Support

Schedu|e EIF: Creditors Who Have Unsecured Claims

"._P_riority ' .
'_ j amount .

$28165

amount

$0

page 1 ot m

e Continuation Page to this page. On the top of

53_63!1.»._ $_]_63_9_ $L_

. Non`pr'iority' f

Debtor ‘i

Midd|e Name Last Name

  

DawilA casere-serrae-KKS pool l=iled 02/06/aanu,nagego oi108

Your FR!OR!TY Unsecured Claims ~ Continuation Page

 

j After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

Department Ot' Empioyment
Priorlly Creditor's Name

Nurnber Street

illi&Miuussnta_A)/_e_§ts_ll!l_l)__%_

Washington DC 20019

City Stale ZlP Code

Who incurred the debt? Cneck one

l:l Deotor 1 daly

m Debtor 2 o'lly

m l_`)ebtor t a1d Debtor 2 only

l:l At least one ofthe debtors and another

El check irihis claim is for a community debt

ls the claim subject to offset?

g No
[3 Yes

Department Of Revenue
Priority Creditor’s Name

Po Box 25060

Number Street

 

Rateigh NC 27640-0150

City State ZlP Code

Who incurred the debt? Cnecl< one.

a Debtort only

321 Dooior 2 only

a Debtor 1 and Debtor 2 only

§ At least one of the debtors and another

3 Check if this claim is for a community debt

ls the claim subject to offset?

find

,.DYPS _. . , , l.

lrs
Pnon'ty Credilors Name

irs

Number Etreet

 

l_(ansas Citv MO 64999-0204

City Stale ZlP Code

Who incurred the debt? Cneck one.

n Debtor 1 only

El oeoidr 2 orly

n Debtor 1 ard Debtor 2 only

l;l At least one of the debtors and another

|;l Check if this claim is for a community debt

ls the claim subject to offset?

et no
a Yes

Ot§cia| Form tOSE!i-`

 

 

 

   

 

 

-_rota'i` craln`l - _ _"Priority _ _` _ Ndnpriority
` -' ' ` _ amount . .'amourit `

Last 4 digits of account number _ ___ _ _m_ 4308 5 4308 $ 9
When was the debt incurred? 01."{]5."2012
As of the date you file, the ciaim is: Check all that apply.
§ Contingent
§ unliquidated
l;l Disputed
Type of PRlORlTY unsecured claim:
l;] oomeslic support obligations
g Taxes and certain other debts you owe the government
|;l Claims for death or personal injury while you were

intoxicated
|;l Otner.Speciry Unerngloyment
Last4 digits of account number mjg_ls_ ___ _ 330 S.Z.?d)__ 3 0
When was the debt incurred? 12/31/2011
As of the date you file, the claim is: Checl< all that apply.
E] Contingent
!Il unliquidated
E] oispuied
Type of PRlORlTY unsecured ciaim:
Ci Dornestic support obligations

Taxes and certain other debts you owe the government
§ Claims for death or personal injury while you were

intoxicated
§ Other. Specify Taxes
Last4 digits of account number _ _ __ _ §080 $ 3080 5 0

 

When was the debt incurred? 2012

As of the date you fite, the claim is: Check all that apply.

§ Contingent
§ unliquidated
a Disputed

Type of PRlORlTY unsecured claim:

a Domestic support obligations
al Taxes and certain other debts you owe the government

m Claims for death or personal injury while you were
intoxicated r..¢t,w.,“.

 

l;l Oiher. Speciiy Taxes

Schedule Ei'F: Creditors Who l-iave l.insecured Claims

page __ Of __

easier Dawn A Case 19-3$]129-KKS Doc 1 Filed OZ/OGLJJ§ME§Q€ 27 of 108

Flrst Name Nlidd|e Name Last Name

midst Ali of Your NONFR!OR|TY Unsecured Claims

_ 3. ___o any creditors have nonpriority unsecured claims against you?

§r“r
_ Yes

known)

 

n No. You have nothing to report in this part_ Submit this form to the court with your other schedules

4. List ali of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor has more than one
nonpriority unsecured ciairn, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3_If you have more than three nonprlority unsecured

claims lii| out the Continuation Page cf Part 2.

er

 

Nonpriority Creditor's Name

8668 Spring Mountain Rd

 

Number Street
Las Vegas NV 89117-4113
City State ZlP Code

 

Who incurred the debt? Checi< one.

d Debtor1 only

[:l Debtor2 only

E] Debtor 1 and Debtor 2 only

l;l At §east one ofthe debtors and another

n Check if this claim is for a community debt

is the claim subject to offset?
NO
E.] Yes

..'T°fé_',¢hirr_ ._
Last 4 di its of acco tnumber 5945
9 ““ _ ~_ _ _"‘~ s 262
When was the debt incurred? i!![ifZ[Z!!|§

As of the date you filel the claim is: Check all that apply.

ij Contingent
Ci unliquidated
a Disputed

Type of NONPR|ORITY unsecured claim:

m Studerit loans

n Obiigations arising out of a separation agreement or divorce
that you did not report as priority claims

m Debts to pension or protit~sharing plansl and other similar debts

m Other. Specify C¢]flecfi()l't

 

Aes/suntrust Bank

Nonprion`ty Credit:ii*s Name

Po Box 610-47

 

 

Number S.tree\
Harrisbure PA 17106
City Stste ZlP Code

Who incurred the debt? Check one

a Debtor‘t only

m Debtor 2 only

3 Debtori and Debtor 2 only

a At least one of the debtors and another

3 Check if this claim is for a community debt

is the ciaim subject to oftset?

ENc

3 Yes

E Aes/suntrusi. Bank

Norrpriori\y Creditor's Name

Po Box 6104'7

 

 

 

Nurnber Street
Harrisburg PA 17106
City State ZlP Code

Who incurred the debt? Checl< one.

[.:l Debtor‘l only

E oebtor 2 orly

n Debtor 1 ard Debtor 2 only

D At least one ci the debtors and another

[] Check if this claim is for a community debt

ts the claim subject to offset?
m No
n Yes

Of'ficial Form iOSE/F

Last 4 digits of account number _ $ 5817

Wherr was the debt incurred? 20!!3

As of the date you file, the claim is: Check all that appty.

E:l Cont§ngent
El uniiquidaied
a Disputed

Type of NONPR!OR|TY unsecured claim:

g Studerit loans

L:} Ob|igations arising out of a separation agreement or divorce
that you did not report as priority claims

§§ Debts to pension or proht-sharing plans, and other similar debts

53 Orher. specify Studerit Loan

 

L t4 ' ' f t b
as digits o accoun nurn er _ W _ _ $ 5860
When was the debt incurred? 2003

As of the date you file, the ctaim is: Check all that apply.

m Contingent
[Il unliquidated
El Disputed

Type of NONPR¥OR|TY unsecured claim:

g Studerit ioans

n Obl§gations arising out of a separation agreement or divorce
that you did not report as priority claims

cl Debts to pension or prol'rt~shan'ng plans and other similar debts

n Other. Speciiy Studerit Loan

Schedu|e ElF: Creditors Who Have Unsecured Claims page ___ of

Debtor 1

 

After iisting any entries on this page, number them beginning with 4.4, followed by 4r5, and so forth.

 

4.4

 

 

 

 

 

 

4.5

 

Oi"l`lciai Form 1065/i':

Fr`rsl Name Middie Name

omit 19-3ce29-KKS ooc 1 l=lled 02/06/€:1,,<3e nu baggage or 103

Last Name

" Your NONPR!ORI‘!'Y Unsecured Claims - Continuation Page

 

Total claim f 1

Last4 digits of account number _ $ 3474 f

 

 

 

 

 

 

 

 

 

Aes/suntrust Banl _ `_
Nonpriority Credior’s Name
When was the debt incurred? Lm__
Po Box 61047
Nurnber Street . . .
_ As of the date you fl|e, the claim is: Check all that apply.
Harrlsburs PA 17106
city stare er code [;l genrrngenr
El unliquidated
Who incurred the debt? Checl< one. {;] Disputed
n Debtor 1 o'l|y
tZi center 2 oily Type er NoNPnroanY unsecured claim:
g Debtori a'ld Debtorz only § Studem loans
At least one ofthe debtors and another i:l Obiigations arising out of a separation agreement or divorce that
m Check if this claim is for a community debt you md mm report as monty C|,a|ms . _
n Debts to pension or prolit»shanng plans, and other slrnl|ar debts
is the ciaim subject to offset? E] OlhEi-_ Spe¢iry Studerit Loan
§ No
5 Yes
i_ast 4 d` ' f unt numb 4
Aes/suntrust Studerit Loan Bank |g|ts o acco er _ _ _"" $_ 633
Nonpriority Crediior's Name 2003
When was the debt incurred?
P0 Box 61047
N b sr r
um er' me As of the date you file, the claim is: Check all that appty.
Harrlsburg PA 17106
guy stare zip cone U Contlngent
ill unliquidated
Who incurred the debt? Checi< one. m Dispuzed
Cl Debtori only
iZl pester 2 only Type or NoNPRroRlTY unsecured claim:
§ Debtor1 and Debtor 2 only 6 Studem mens
m least one °f the debtors and another n Ob|igations arising out of a separation agreement or divorce that
D Checic if this claim is for a community debt you md not report 35 pm.mty C|é|ms . .
m Debts to penslon or profit-sharing plans, and other slml§ar debts
ls the claim subject to offset? l:l Other_ Specify Studerit Lgan __
a No
l:l Yes
5 214 f

Am col Syst.ern
Nonpriority Credit:>r`s Name

Po Box 21625

 

 

Last 4 digits of account number liL M__ _

When was the debt incurred? 2017

 

Number Streel
Cofum bia SC 29221-1625
City State ZlP Code

As of the date you fiie, the ciairn is: Check all that apply.

 

Who incurred the debt‘? Check one.
Debtor 1 only

m Debtor2 only

n Debtor 1 and Det)tor 2 only

cl At §east one of the debtors and another

El Check it this claim is for a community debt

is the claim subject to offset?

No
a Yes

Schedu|e EIF: Creditors Who Have Unsecured Claims

ij Contingent
U Unliquidated
Cl oispured

Type of NONPR|OR[TY unsecured claim:

\;l Studerit loans

m Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

a Det:its to pension or pmm-sharing pians` and other similar debts

a Other.Specify Coilections

page _ of ____

union DawnA Case le-s@ces-KKS opel l=lled 02/06ggnunr§@gmewr;9 or 103

First Name Mlddle Name Last Name

 

   

Add the Amounts for Each Type of Unsecured Ciaim

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes oniy. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

 

 

 

Total claim
Total c!aims 6a Domestic support obligations 6a $ 28165
from peru Bb. Taxes and certain other debts you owe the
government 6b. 3 29129
6c. Claims for death or personal injury while you were
intoxicated 6c.
$ 0
6d. Other. Add all other priority unsecured claims
Write that amount here. 6d. + 5 1630
t`>e. Tota|. Add lines 6a through E`>d. 6e.
3 58924
Total claim
Total cfaims Sf_ Studerit loans l’:`ii. 3 l 07680
from Pad 2 6g. Ob|igations arising out of a separation agreement
or divorce that you did not report as priority
claims Bg_ s 6205
Stl. Debts to pension or profit-sharing plans, and other
simiiar debts Sh_ 5 0
Bi. Other. Add all other nonpriority unsecured claims.
Write that amount here. Si. + $ 94230
6]. 'i'otai. Add lines 6§ through 6i. 6].
s 208115

 

 

 

Oi"hciai Form 106Ei`F Schedule ElF: Creditors Who Have Unsecured Claims page _ ot___

newton DawnA Case 19-3,@;1,29-KKS DOC 1 Filed OZ/OG/gagenunl:g§ge 30 of 108

th|Wi"l]
First Name Middle Name Last Name

Your NONFRIOR|TY Unsecured Claims - Continuation Page

 

 

After listing any entries on this page, number them beginning with 4.4, foliowed by 4.5, and so forth. Totai claim '

 

4.7

 

 

 

Apeche J¢t Precjm;t #7 Last 4 digits of account number l_§IS_ _ __
Nonprion'ty Creditor’s Name

575 N Idaho Rd Ste 200

 

ii 708 '
When was the debt incurred? 5/18/2016

 

 

Number Street _ _ _
As of the date you fl|e, the claim is: Checi-: ai| that apply.
Apacl'ie Junction AZ 85119
clay stare zll= code C| Com;ngem
ij Uniiquidated
Who incurred the debt? Check one. m Disputed

m Debtor t only

|;l Deb:or 2 only Type of NONPR!OR|TY unsecured claim:
m Debtor 1 and Debtor 2 only

3 Studerit loans
E;l At least one of the debtors and another

g Ob|igations arising out of a separation agreement or divorce that
you did not report as priority ctaims

§§ Debts to pension or profit-sharing plans and other similar debts
@ Other. Specify Judgmerlts

m Check if this claim is for a community debt

ls the claim subject to offset?

tim

 

 

 

 

 

 

 

 

 

 

g Yes
4.8
Arm Last4 digits of account number _3:7‘§§_ _ _____ $ 316
Nonpriorily Crediinris Name
When was the debt incurred? 4/4/2014
Po BoxIZ9
Number Street . . .
As of the date you fi|e, the claim is: Check all that apply.
Morofare N.¥ 08086-0|29
City State ZlP Code n Com§ng@m
' EJ unliquidated
Who incurred the debt? Cneck one. El Disputed
n Debior 1 only
m Debior 2 only Type of NONPR|CR|TY unsecured claim:
g Debtor t and Debtor 2 only a Studerit loans
m least cme °f the debtors and another a Ob|igations arising out of a separation agreement or divorce that
El check ifihis ciaim is for a community debt Y°“ md not report as p"°my °'?`ms _ _
8 Debts to pension or proHt-sharmg plans, and other similar debts
ls the claim subject to offset? a giher_ gpecgfy golfec;ign§
d No
Cl ‘res
isi_~__

L t4 ' `ts ofaccountnumb r bIlCS
Banner {.lrp__ent Care 35 d'Ell 2 ___,, h_ _

Nonpriorily Credii:r's Name
When was the debt incurred? 09/22)'2017

 

 

Po Box 2916
N b S
Um er treat As of the date you fiie, the ciaim is: Check all that apply.
Phoenix AZ 85062
ciiy stare zlP can l].“,] Coniingem
Cl unliquidated
Who incurred the debt? Check one. C| Disputed

Debtorl only
Cl Debtor 2 only Type of NONPR|ORETY unsecured claim:
E] senior 1 ard Debiorz only

Studerit loans
m At ieast one of the debtors and another

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debtsto pension or profit-sharing plans, and other simiiar debts
Other. Specify Medical

E\ Check if this claim is for a community debt

EU UU

is the claim subject to offset?

d No
E:l Yes

Of'i`lcial Form ’lOSE/F Schedule EIF: Creditors Who l-iave Unsecured Ciaims page 6_ of _‘_‘9_,

Debtor 1

 

Dawn A

Fiist Name Mlddle Name Last Name

Case 19-1%1;'£29-KKS Doc 1 Filed OZ/OG/c'la§enunl§’b§ge 31 of 108

known}

‘!our NONPR|ORITY Unsecured Claims - Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, foiiowed by 4.5, and so forth.

 

 

4.]0

 

 

 

Bay Area Credit Service

 

 

 

Last 4 digits of account number §9¢_5__ _ M_

 

_Toiai claim _5

 

 

 

 

 

 

 

 

 

$ 1188 f
Nonpriority Credior's Name 2018
When was the debt incurred?
4145 Shackieford Rd Ste 330b
N b ‘."t t
um er ° rea As of the date you file, the claim is: Checi< atl that apply.
Norcross GA 30093-3540
ciiy stare zll= code |:| Coniingeni
m t.lniiquidated
Who incurred the debt? Checi< one l:| Dispmed
§ Debtor 1 only
Cl oooioi 2 oily Type of NoNPRioRlTY unsecured claim:
g i)ebtor t and Debtor 2 only § Studem loans
m least °"'B °fthe deb¥°rs and another a Obiigations arising out of a separation agreement or divorce that
El Check if this claim is for a community debt you md m report as monty c|.a|ms . .
m Debts to pension or prot"it-shanng plansl and other similar debts
ls the claim subject to offset? a Other_ Speclfy Collection
il No
g Yes
_ i..ast4 di ‘ts of ccount number 0103 90{)4 '
Boudreau & Associates gi a _ """" _ "” $_ ‘“_
Nonpriority Crediior's Name
When was the debt incurred? 06/36/2014
6 Manor Parkway “_"‘““““'
N lo s
um er treat As of ti'ie date you file, the claim is: Check all that apply
§alem NH 93079
City State ZlP Code m Coni_'ingertf
Cl unliquidated
Who incurred the debt? Check one. ij D§Sputed
il Debtor1 only
3 Debtor 2 only Type of NONPRIORi`i'Y unsecured claim:
3 Debtor1 and Debtor 2 only m Studem loans
D m least cme °f the debtors and another |;l Obligations arising out of a separation agreement or divorce that
. _ . l .
l;.'] Check if this claim is for a community debt you md not raped as pm.lmy C ?|ms . .
a Deth tc pension or profit~sharing ptans, and other similar debts
is the claim subject to offset? m ether_ Speoify § gllectign
ii_‘l no
n Yes
$ 2316
. . Last4 d` 'ts of count number 4906
Bureau Of Co|iectlon Ecoriomics lgl ac _ _ “'“' _
Nonprion'ty Credit:r‘s Name
When was the debt incurred? M
Po Box 20247
N s
umw met As of the date you file, the claim is: Cnecii atl that apply.
Phoenix AZ 85036»0247
Clly State ZlP Code l:l Contingeng

Officia| Form 106E/F

Who incurred the debt? Cneck one.

Debtor 1 only
L_.] Debtor 2 only
m Debtor 1 ard Debtor 2 only
m At least one ofthe debtors and another

Cl check ifihis ciaim is for a community debt

ls the claim subject to offset?

No
§ ‘i’es

E] unliquidated
!;l Disputed

Type of NONPRIOR|TY unsecured claim:

a Studerit loans

33 Ob|igations arising out of a separation agreement or divorce that
you did not report as priority ciairns

ct Deth to pension or profit-sharing plans, and other similar debts

93 oznei.soooiiy Colle€tion

Schedule EIF: Creditors Who i~|ave Urisecured Claims

pace 2'_ Of £

Debtor 1

   

' After listing any entries on this page, number them beginning with 4.4, foiiowed by 4.5, and so forth.

 

4.13

 

 

 

Nllddle Name Last Name

Fl_f)awnA § ;ESQ lg-BEQQ-KKS DOC 1

Filed 02/06/<1¢§E nu§g,§g,ew;§@ of 108

 

Your NDNPR|ORITY Unsecured Claims - Continuation Page

 

Bureau OfColIection Economics
Nonprioiity Crediors Name

Po Box 20247

Number Streel

Phoenix AZ 85036-0247

City State ZlP Code

Who incurred the debt? Checl< one.

ij Debtor1 o'tly

|;l Debior 2 oily

n Debtor t a~id Debtor 2 only

l:l At least one of the debtots and another

Cl Check if this claim is for a community debt

is the claim subject to offset?

é No
E} Yes

 

4.14

 

 

 

 

Burcau Of Medical Economics
Nonpriority Creditor's Name

Po Box 29247

Number Street

Piigenix AZ 85036-0247
City Siaie

Z|F' Code

Who incurred the debt? Check one.

§ Debtor1 only

§§ Debtor 2 only

3 Debtor1 and Debtor 2 only

Ei At least one of the debtors and another

[I| check if this claim is for o community debt

is the claim subject to offset?

di No
\:l Yes

 

Official Form 10BEIF

Bureau (}f Medical Economics
Nonpriority Credit:>r’s Name

326 E Coronado Rd

Number Street

Phoenix AZ 85004

City State ZlP Code

Who incurred the debt? Check one.

Cl Debtor 1 orly

m Debior 2 orly

m Debtor t ard Debtor 2 only

cl At least one of the debtors and another

in Check ifthis claim is for a community debt

ls the claim subject to offset?

d No
3 Yes

Schedule l,-'JF: Creditors Who Have Unsecured Claims

_.Toial` claim -. g

Last 4 digits of account number _

 

_ _"'“ _ s 882 '

When was the debt incurred? 2017
As of the date you file, the claim is: Check all that apply.
L_..] Contingent
El uniiquidaied
E.`J Dispuied
Type of NONPREORITY unsecured claim:
§ Studerit loans
a Obiigations arising out of a separation agreement or divorce that

you did not report as priority claims
n Debts to pension oz profit-sharing plans, and other similar debts
ca Other.Specify Collection
Last4 digits of account number l)(“l_ _ __m s 360

When was the debt incurred? 10/69/2015

As of the date you file, the claim is: Check all that apply.

m Contingent
El Unliquldated
m Disputed

Type of NONPRIORETY unsecured claim:

\;l Studerit loans

l;l Obllgations arising out of a separation agreement or divorce that
you did not report as priority claims

E] Debts to pension or profit-sharing pians, and other similar debts

m Other. Specify § ollcction

 

$ 21!

Last 4 digits of account number _

When was the debt incurred? 2016

As of the date you file, the claim is: Checl< atl that apply.

m Contingent
Cl unliquidated
E:l disputed

Type of NONPRiOR|TY unsecured claim:

§ Studerit loans

g Ob|igatioris arising out of a separation agreement or divorce that
you did not report as priority claims

m Deth to pension or pmm-sharing plans, and other similar debts

ca Other,Specify COllection

pace 3_ Of i‘L

onion downs Case le-so;lzze-KKS Doc 1 l=iled 02/06(3;1,3 nuni§edge 33 of 103

First Name Middie Name Last Name

   

known)

¥our NONPR]ORITY Unsecured Claims -- Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- After listing any entries on this page, number them beginning with 4.4, fotlowed by 4.5, and so forth. Total claim '
4.16 L 4 d‘ ' f b 44 l
Cag Acceptance ast igits o account num er _-_ M_ _ $ lang
Nonpriority Creclitor's Name
When was the debt incurred? 11"07[2018
Po Box 8347
Number Street . . .
As of the date you file, the claim is: Checl< ali that apply.
Scottsdale AZ 85252
city store zlP code C| Comingeni
il Untiqu`zdated
Who incurred the debt? Check orie. {"_"l Disputed
m Debtor1 only
m Deblor 2 only Type of NONPREOR!`!'Y unsecured ciaim:
§ Debtor 'i and Debtor 2 only §§ Siudem loans
At least one °w"e debtors and another 13 Obligatioris arising out of a separation agreement or divorce that
m Check if this ciaim is for a community debt you did not report as pn?nty c|?|ms . .
a Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? §§ O;her_ Specigy Auto Lo;m
ij No
l;l Yes
4.17 2050
. Last¢ d` ` of account number 182
Capltal Bank lglts _ _`“ '“‘_ _ $_‘*_
Nonpriority Creditor's Name 2017
When was the debt incurreci?
Po Box 539539
N o et t
um ar fee As of the date you file, the claim is: Check all that apply.
Horsiiarri PA I9044
City siaie ziP code El Contingent
L_.l unliquidated
Who incurred the debt? Checl< one. n gisputed
a Debtor1 only
El Debtor 2 only Type of NONPR|OR|T¥ unsecured claim:
l:l oeoiori and Debtorz only n Studemloans
n m §easi me °f the debtors and another m Obligations arising out of a separation agreement or divorce that
n Check if this claim is for a community debt you dm not raped as pr|omy C|{:a'ms . y
El Debts to pension or proht-sharing plans and other similar debts
is the claim subject to offset? m Other_ Specify Qr§dit gard
U No
|:l Yes
$633_

Capital One
Nonpriority Credltor's Name

15000 Capital Orie Dr

 

Nurnber Street
Richmond VA 23238
City State ZiP Code

 

Who incurred the debt? Check oneA
m Debtor1 orly
Debtor 2 orly
g Debtor 1 ar.d Debtor 2 oniy
il At least one of the debtors and another

§§ Ci'ieck if this claim is for a community debt

ls the claim subject to offset?

d No
l:l Yes

Official Fo rm 106 E/F

Schedu|e El'i~": Creditors Who Have Unsecured Claims

Last 4 digits of account number _
When was the debt incurred? 20I8

As of the date you file, the claim is: Check all that apply.

m Contingent
Cl unliquidated
n Disputed

Type of NONPR!OR|TY unsecured claim:

m Studerit loans

n Obiigations arising out of a separation agreement or divorce that
you did not report as priority claims

Cl Debts to pension or profit-sharing plans, and other similar debts

m Other. Specify Cl‘edif Cal'd

pass 21 Of .;‘L‘L

Debtor 1

 

z After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

4.19

 

 

 

 

Ofl'icial Form 106E/F

l}awri A

Firsl Name Middle Name Lasl Name

Case 19-3ctae-KKS Doc 1 i=iied 02/06/1§e nug!;§g§ 34 or 103

owm

 

Your NONPR|OR|TY Unsecured Claims -- Continuation Page

 

Capital One Bank

 

 

 

 

 

 

 

rotai'eiaiin ` l

Last4 digits of account number £57_ _

 

 

 

 

 

 

 

 

t 719 i
Noripriority Creditor's Name 2012
When was the debt incurred?
Po Box 85015
Nt.imber Street . . .
_ As of the date you file, the claim is: Check alt that apply.
Richmond VA 23285-5{)}5
city slate ziP code E"_`t antingent
Ct uniiquideted
Who incurred the debt? Check one. 33 Disputed
d Debtor1 o'iiy
El Debtor 2 on¥y Type of NONPR|OR!TY unsecured ciaim:
§ Debtor1 and Debtor2 oniy m Studem§oans
At least ana cf the debtors and another n Ot)iigations arising out of a separation agreement or divorce that
§ Check if this claim is for a community debt you did mt report as pnomy c|?|ms . .
n Debts to pension or pront-sharing plans, and other stmilar debts
ls the claim subject to oftset? a Other_ gpeciry Cy-edit Cay-d
Efi rio
Cl Yes
- L ` ' 5351 470
awaer Partfoim ast 4 digits of account number __ _ _m _ 5
Nonprion`ty Crecii`tor‘s Name 2012
_ When was the debt incurred?
509 Summit Lake Dr
N b st t
um er fee As of the date you file, the claim is: Check all that apply.
Vaihalia NY 1§§59€-1340
city state zii= code E] contingent
El unliquidated
Who incurred the deht? Check one. [_'] Disputed
6 Debtor1 only
5 Debtor 2 only Type of NONPR|ORETY unsecured claim:
§ Debtor 1 and Debtor 2 only cl Student loans
m ieast me Of the debtors and another n Obiigations arising out of a separation agreement or divorce that
. . . . . did not report as priority claims
L:l Check if this claim s for a communi d b you
l ry e t n Deth to pension or profit-sharing pians, and other similar debts
is the claim subject to offset? m Other_ gpecgfy Cojjec;i@n
w No
a Yes
$ 43‘§
. ast4 ` ‘ts of nt n tier 6523
Cba Coltectton L d!g' acc°u um _ _ ””""' _
Noripriority Credil:r's Name
. . When was the debt incurred? _29_18__
25954 Eden Landirig Rd First Floor
N b st
gm er rem As of the date you file, the claim is: Check ail that apply.
Haywood CA 94545-3816
city state zii= code C| Cont;ngeni

Who incurred the debt? Check one.

Debtor t orly
Ell oebtor 2 orly
cl Debtor i ard Debtor 2 only
El At least one of the debtors and another

il check iftttis claim is for a community debt

is the ciaim subject to offset?

é Nc
§ Yes

Schedule EIF: Creditors Who Have Unsecured Claims

El uniithdated
ill Dispoted

Type of NONPREOR}TY unsecured claim:

§ Studerit loans

§ Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

ij Deth to pension or proHt-sharing plans, and other similar debts

ii Other.specity Collections

page f_il Of ..‘.‘.‘.L

Debtor1 Dawn A

 

After listing any entries ori this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

4.22

 

 

 

First Name Middle Name Last Name

Case 19-&@£1129-KKS Doc 1 Filed 02/06{,1,3 nurj§eagke 35 of 108

nown}

Your NONPRIOR|T¥ Unsecured Claims - Continuation Page

 

Charidlcr Regional Medii:al Cent
Nonpriority Creditior`s Name

File 56233

Nurnber Street

Los Arigeles CA 90674-6233

City State ZlP Code
Who incurred the debt? Check one.

il Debtor ‘i only

m Debtor 2 only

lIl senior s and oeotor 2 only

m At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

a No
E.;l Yes

 

 

 

4.23

 

li_.ztil

Official Form 1OSEIF

Collection Bur OfAmerica
Nonpriority Credit:r's Name

25954 Eden landing Rd First Floor

 

 

Number Etreet
Haywood CA 94545-3816
City State ZlP Code

Who incurred the debt? Check one.

d Debtor1 only

C] oentorz only

l:l Debtor 1 and Debtor 2 only

n At least one of the debtors and another

l:l Check if this claim is for a community debt

ls the claim subject to offset?

Cl No
n Yes

Coriver£errt
Nonprlority Creditor's Name

Po Box 9004

Nurnber Slreet

Rentori WA 98057

City Slale ZlP Code
Who incurred the debt? Check one.

Debtor t or ly
n Debtor 2 or ly
[;.] Debtor i ard Debior 2 only
!:l At least one of the debtors and another

il Check if this claim is for a community debt

ls the claim subject to offset?

d No
m Yes

 

Schedule ElF: Creditors Who Have Unsecured Claims

Total oldio`i'-_ j'

Last 4 digits of account number §29__ _ _ $ 390

When was the debt incurred? 4/29/2014

As of the date you file, the claim is: Check all that apply.

El Contingent
ill unliquidated
a Disputed

Type of NONPREOR}TY unsecured claim:

§ Studerit loans

§ Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

13 Debts to pension or profit-sharing plans and other similar debts
m Other. Specify Medica}

Last4 digits of account number ___

2015

$ 435

When was the debt incurred?

As of the date you file, the claim is: Check ali that apply.

m Contingent
l.`.] unliquidated
U Disputed

Type of NONPRIORETY unsecured claim:

L;l Studerit loans

\;l Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

El Debts to pension or profit-sharing plans, and other simiiar debts

m Other.Specify Qollectigns

 

$§ll

Last 4 digits of account number _9231€_)_ _ _

When was the debt incurred? 10/29/20]3

As of the date you file, the claim is: Check all that apply.

m Contingent
§ unliquidated
ft Displ.ited

Type of NONPREORITY unsecured claim:

§ Studerit loans

3 Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

§ Debts to pension or profit-sharing plans. and other similar debts

E Other.Specify Ctlilection

page 11 <)f £

Debtor1 Dawrl A

 

- After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

4.25

 

 

 

First Name Middle Name Lasl Name

Case 19-3&1129-KKS Doc 1 Filed OZ/OG/gagemnl:g§g,gw§€ of 108

 

Your NONPR|OR|TY Unsecured Claims - Continuation Page

 

Convergent
Nonpriority Credi:or's Name

Po Box 900-1

Nurnber Street

Renton WA 98057-9004
City State ZlP Code

Who incurred the debt? Check one.

il Debtor t only

n Debtor 2 only

El Debtor 1 and Debtor 2 only

E:l At least one of the debtors and another

Cl Check if this claim is for a community debt

is the claim subject to offset?

§ No
L_..¥ ‘l’es

 

4.26

 

 

 

Officia| Form iOSE/F

 

Convergent Outsourcing Inc
Nonpriority Creditnr`s Name

Po Box 9004

Nurnber Street

Rentgn WA 98957

City Slale ZlP Code
Who incurred the debt? Check one.

d Debtor 1 oniy

il Debtor 2 onty

a Debtor 1 and Debtor 2 only

m At least one of the debtors and another

il check if tins claim is for a community debt

is the claim subject to offset?

§ No
a Yes

Total claim
Last4 digits of account number M§55_ __ _

3_3.§~1_:

When was the debt incurred? gum/2018

As of the date you file, the claim is: Check all that apply.

m Contingent
E] unliquidated
F;] Disputed

Type of NONPR|OR|TY unsecured claim:

§ Studerit loans

§ Obligations arising out of a separation agreement or divorce that
you did not report as priority ctaims

Ci Debts to pension or profit-sharing plans and other similar debts
3 Other.Specify Collection

...c....",t.i. .t\,._.¢,. ..s.;.....~ t-s--.»~, ,~.e»-t-W.»,.s.,..~,.,,ib.-.~.t.b.u.u_“.r,....,,.M.~,_,y.`.“,…‘ `._`, u,,.~,,__g.",¢.,,,, ,...“t_m,,,,,y,."..,`.A,..,,,`,`M,_,r,,.s,,~W_,,t.,,

Last 4 digits of account number ~§44_

When was the debt incurred? 2016

As of the date you file, the claim is: Check atl that apply.

ij Cootingent
m Uniiquidated
g Disputed

Type of NONPREORl'i'Y unsecured claim:

3 Studerit loans

l;i Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

l:l Debts to pension or profit-sharing plans, and other similar debts

a Other. Specify §;Qliectign

 

Convergent Outsourcing lnc
Nonpriority Creditor’s Name

800 Sw 39th St

Number Slreet

Rentorl WA 98057

City Slate ZlP Code
Who incurred the debt? Check one.

Debior t or ly
L_.l Debtor 2 or ly
l.".] Debtor t ard oebior 2 only
!:l At least one of the debtors and another

n Check if this claim is for a community debt

is the ciairn subject to offset?

6 No
3 Yes

Schedule ElF: Creditors Who Have Unsecureci Claims

 

$ 413_

 

Last 4 digits of account number _§9§.‘.5_ _ ____
When was the debt incurred? 2018

As of the date you file, the claim is: Check all that apply.

E;l Contirrgent
ill uniiquidaied
ill Disputed

Type of NONPR|OR|T¥ unsecured claim:

il Studerit loans

§ Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

3 Debts to pension or pmm-sharing plans and other similar debts

E Other.Speciry Coilections

page .1£. Of 52

Debtor 1

 

z After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

4.28

 

 

 

Dawn A

First Name Middie Name Last Narne

Case le-so;lzze-KKS Doo 1 l=ileol 02/06ggnunig>eage 37 or 103

known)

your NoNPRloRrrY unsecured claims - continuation Page

 

Credit Collection
Nonpriority Creditor's Name

Po Box 607

Number Streel

Norwood MN 02062

City State ZlP Code

Who incurred the debt? Check one.

ij Debtor1 only

n DebtorZ only

Cl oeotor 1 end oeotorz only

l;l At least one oi the debtors and another

m Check if this claim is for a community debt

ls the claim subject to offset?

d No
l;l Yes

 

 

 

4.29

 

4.30

Official Form 1065/ir

 

Credit ColIection Services
Noripriorily Creditar's Name

Po Box 607

Number Etreet

Norwood MA 02062-0607

City State ZlP Code

Who incurred the debt? Check one.

il Debtor1 only

l:l Debtor2 only

L'.l debtor 1 and nestor 2 only

n At least one of the debtors and another

m Check if this claim is for a community debt

ls the claim subject to offset?

a No
n Yes

 

Credit Collection Services
Nonpriority Creditor's Name

Processing Center Po Box 55126

Number Streel

Boston MA 022(}5-5|26
City

State

ZlP Code

Who incurred the debt? Check one.

Debtor 1 Orlly
3 Debtor 2 only
3 Debtor1 and oeotor 2 only
53 At least one of the debtors and another

3 Check if this claim is for a community debt

ls the claim subject to oifset?
No

El Yes

Schedule EIF: Creditors Who Have Unsecured Claims

"rotal claim '

Last¢ digits of account number __ _ w_

$ 127

When was the debt incurred? 20¥5

As of the date you file, the claim is: Check ali that apply.

E] Contingent
ill untiquzdated
L_..] oisputed

Type of NONPRlORlTY unsecured claim:

3 Studerit loans

§§ Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

§§ Debts to pension or profit-sharing plans and other similar debts
g Other.Specity Coilection

Last 4 digits of account number WL_G‘M_

08/2018

$ 3¥8
When was the debt incurred‘?

As of the date you file, the claim is: Check all that apply.

[;] Contingent
n Unliquidated
EI pispoted

`t'ype of NONPR|OR|TY unsecured claim:

a Studerit loans

a Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

m Debts to pension or profit-sharing plans and other similar debts
m Other. Specify Coliectign

$ 154

Last4 digits of account number §§ _ _

When was the debt incurred? 03/62/2014

As of the date you file, the claim is: Check all that apply.

l;] Contingent
m Un|iquidated
n Disputed

Type of NONPRlORlT¥ unsecured claim:

Studerit loans

Ob|igations arising out ol a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
otten specify Coliection

EEI EE

page 1_~'_5_ Of _4£

Debtori DawnA Case 19-3§3&29-KKS Doc 1 Filed 02/06/6212§e nurl§gggga WC§S of 108

Flrst mms ivtiddie Name Last Name

 

' Your NONFRIOR|TY Unsecured Claims - Continuation page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. j Total claim
4.31 . .
Credit Colteotion Servicos ‘“”“ d'g"s °fa°°°““‘“"'“be' ~§26‘_ - _ s 206 '
Nonpriority Credior's Name
_ When was the debt incurred? 07"31"14
Processing Certter-27 Po Box 55126
N o “
um m meet As of the date you file, the claim is: Checi-: all that apply.
Boston MA 02205~5126
city state zlP code L:l Coi-iiingent
El Uniiquidated
Who incurred the debt? Check one. [;] Dispmed
d Debtor1 only
\;l Debtor 2 o'lly T pe of NONPRIOR|TY unsecured claim:
y
m Debtor ‘l atd Debtor 2 only 5 Swdem loans
n At ieasz °ne ofthe dem°rs and another 3 Ob|igations arising out of a separation agreement or divorce that
. . . § .
l:l Check if this claim is for a community debt you md not raped as przc_mty c_a'ms t .
§ Debts to pension or proflt-sharlng plans, and other stmllar debts
ls the claim subject to offset? § ethel gpecify ngjecti{m
m No
a Yes
4-32 1644
. . . Last 4 di its of account number 313
Credlt Collection Servlces g ”“"“' _ _°` _ $
Nonpriority Creditor's Name
_ When was the debt incurred? long/2018
Processlng Center Po Box 55126
Number Street As of the date you file, the claim is: Check all that apply.
Bostgn MA 0220‘3-5126
City State ZlP Code El Contingent
ill unliquidated
Who incurred the debt? Check one. a Disputed
d Debtor ‘i only
l:l Debtor 2 only Type of NONPRlORlTY unsecured claim:
l:l Debtoi t and oeotorzonly 3 Swdemloans
n At least O"e °fthe debtors and another § Ob|igations arising out of a separation agreement or divorce that
. . . . . you did not report as priority claims
a Check lf this dam ls for a community debt § Debts to pension or proi”lt-sharing plans, and other similar debts
ls the claim subject to offset? §§ Other. Specify §;g|iectign
fl No
E:l Yes
4`33 i. t4 d' 'ts f t v $`“5*"““_4 l
. . as l o accoun num er
Credtt Coliectlons ig _ _" “‘“_ _
Nonpriority Creditor’s Name
When was the debt incurred? _2(117_
Po Box 607
Number Stree` As of the date you file, the claim is: Check all that apply.
Norwood MA 02062
city slate zlP Code El contingent
El unliquidated
Who incurred the debt? Check one. [;] Disputed

m Debtor 1 only

m Debtor 2 only Type of NONPR|OR|TY unsecured claim:
m Debtor 1 and Debtor 2 only

 

m Studerit loans
n At §east °ne °f the debtors and another i:l Obligations arising out of a separation agreement or divorce that
. . . . . you did not report as priority claims
m check 'f this claim is for a commumty debt il Debts to pension or profit~sban'ng pians, and other similar debts
is the claim subject to offset? E] Oiher_ gpecify Collection
NO

il Yes

Otlicial Form 106E/F Schedule EIF: Creditors Who Have tlnsecured Ciaims page §_-’_i_ of f

Debtor 1

   

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

4.34

 

 

 

Off`icial Form iOSE.'F

First Name Mtddle Name Last Name

DawnA § ;ESE lQ-BitQQ-KKS DOC 1

l=iled 02/06/;§€®§>,,@,9,¢,1°§)9 of 103

 

Your NONPR|OR|T¥ unsecured Claims - Continuation Page

 

Credit Protection Asso
Nonpri`ority Creditors Name

13355 Noe{ Rd Ste 2100

 

 

Number Street
Dallas TX 75240
City State ZlP Code

Who incurred the debt? Check one.

5 Debtor1 only

{Zi sector 2 only

n Debtor 1 and Debtor 2 only

n At ieast one of the debtors and another

l:l Check if this claim is for a community debt

ls the claim subject to offset?

a No
m Yes

 

Cvs Health

Nonpriori\y Creditor's Name

Hr Shared Benef'its Hr695 695 George Washinton Hwy

Number Street

Lirtcg!n Rl 02865

City Slale ZlP Code

Who incurred the debt? Check one.

n Debtor1 o'tiy

l;l Debtor 2 on§y

m Debtor 1 and Debtor 2 oniy

n At least one of the debtors and another

g Check if this claim is for a community debt

is the claim subject to offset?

w No
El \’es

De;:)t Ot` Ed/navient

Nonpriority Creditors Name

Po Box 9635

Number Street

Wilkes Barre PA 18773-9635

City State ZlP Code

Who incurred the debt? Check one.

Debtor1 only
U Debtor 2 only
13 Debtor1 and oebtor 2 only
§ At least one of the debtors and another

3 Check if this cEaim is for a community debt

ls the claim subject to offset?

dale

n Yes

Schedule EIF: Creditors Who Have Unsecured Claims

Total claim

Last 4 digits of account number _ ___ _ _M $ 242 .

When was the debt incurred? 2013

As of the date you file, the claim is: Check all that apply.

n Contingent
a Un|iquidated
E] oisputed

Type of NONPR|OR|TY unsecured claim:

m Studerit loans

§ Ob|igat§ons arising out of a separation agreement or divorce that
you did not report as priority ciaims
§ Debts to pension or profit-sharing plans, and other similar debts

§Z Other.Specity Coilections

 

Last 4 digits of account number _

2017

When was the debt incurred?

As of the date you fiie, the claim is: Check all that apply.

§ Contingent
B unliquidated
a Disputed

Type of NONPR|OR|TY unsecured claim:

l.'.l student zoans

m Obiigatiohs arising out cfa separation agreement or divorce that
you did not report as priority claims
n Debts to pension or profii“sharing plans, and other similar debts

521 owen specify Hsa

 

 

$ 2089 z
Last 4 digits of account number _01_]92_ _”"'"'““"»

When was the debt incurred? 2018

As of the date you file, the claim is: Check all that apply

l:l Contingent
l'_`| unliquidated
m D'zspi.ited

Type of NONPR!ORETY unsecured claim:

d Studerit loans

n Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

L_.l Debts to pension or profit-shar§ng pians, and other similar debts

|:| Other. Spec;ry Studerit Loan

Page 1§ Of §

Debtor t

 

After iisting any entries on this page, number them beginning with 4.4, followed by 4.5, and so foith.

 

 

 

 

Dawn A

i'»`irst Name Middle Name Last Name

Case 19-soi1129-KKS Doc 1 i=iled 02/06@1,93 nugi§,>@g§°wgio oi 103

 

¥oi.ir NQNPR|OR!TY Unsecured Claims - Continuatiori Page

 

 

 

 

 

 

 

 

 

 

 

 

 

rest aim -

 

 

 

 

 

 

 

 

4.37 - - 0082
Dept Of Ed/navient Last4 digits of account number _____ _ _m __ $ 584
Nonpr`iority Creditors Name 2018
- When was the debt incurred?
Po Box 9633
t\iumber Street . . .
_ As of the date you file, the claim is: Check ali that apply.
Wilkes Barre PA 18773-9635
city state ziP code €] comment
3 uniiquidated
Who incurred the debt? Check one. 13 Dispmed
d Debtor t only
|;l Debtor 2 only Type of NONPREORiTY unsecured claim:
g Debtor t and Debtor 2 only § S§Ud&m loans
m least °ne °fthe debtors and another § Ob|igations arising out of a separation agreement or divorce that
i.:l Check ifthis claim is for a community debt you did nm rezer as pneer mimms . .
U Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? §§ Other. Specify Studerit Loan
ti,’.'l no
il Yes
4.38 0072
. Last4 ci` `ts of account number 1109
Dept Of Ed.'navient cgl _ _“ """“" _ $_
Nonpriority Creditors Name 201 1
When was the debt incurred?
Po Box 9635
id o st
um er feet As of the date you file, the claim is: Check atl that apply.
Wiikes Barre PA 18773-9635
City state ziP code l:l Contingeni
El unliquidated
Who incurred the debt? Check one. [;] Disputed
d Debtor1 only
L_.I Debtor 2 only Type of NONPR|OR[TY unsecured claim:
El Debtor1 and oeotorz only d Studem loans
[:| m 1533 one Of the debtors and another E.] Ot>ligations arising out of a separation agreement or divorce that
l:l Check if this claim is for a community debt you md not raped as monty c|?|ms . .
|;l Debts to pension or profit-sharing plansl and other simiiar debts
ls the claim subject to oftset? El Otheri Specify Studerit Lgan
m No
m Yes
439 i. 14 d i t b 0062 $“9§§~_2
. s ' 'us o accoun n rn er
De;)t O{` Ed!navient a ig| u ""“"" _ _ _`
Nonpriority Credit:r's Name
When was the debt incurred? LO_____
Po Box 9635
N b ' .
um er Sueet As of the date you fiie, the cfaim is: Check all that appiy.
Wifkes Barre PA i8773-9635
City Sla|e ZlP Code § Coritingent

thciat Form 106E.'F

Who incurred the debt? Check one.

Debtor1 oniy
EI Debtor 2 oniy
El oebtor i and Debtor 2 only
m At least one of the debtors and another

il Check if this claim is for a community debt

ls the claim subject to offset?

d No
ill res

Schedule EIF: Creditors Who Have Unsecureci Claims

§ un:iquidated
3 Disputecl

Type of NONPRIOR!TY unsecured claim:

6 Studerit loans

§§ Ot:iligations arising out of a separation agreement or divorce that
you did not report as priority claims

B Debts to pension or profit-sharing plans, and other similar debts

3 Other. Specify Student Loan

page § Of L

Debtor 1

 

j After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

4.40

 

 

 

Firs\ Narrio Middie Name Lasl Name

DawriA §;Q§Q 19-33@13229-KKS DOC l Filed 02/061;'1§§.% nunl€@g,§,`,g}l Of 108

' Your NONPR¥OR|?'¥ Unsec:ured Claims _ Continuation Page

 

 

 

 

 

 

 

 

4.42

Officia| Form iOBE/F

_Totai claim

Last 4 digits of account number MSZ_W _ _

 

 

 

 

Who incurred the debt? Check one.

o Debtor1 only

m Debtor2 only

n Debtor 1 and Debtor 2 only

E\ At §east orie of the debtors and another

E.l check if this claim is for a community debt

is the claim subject to offset?

a No
n Yes

Dept Of Ed."navient
Noripriority Creditons Name

Po Box 9635

 

Number Street

Wilkes Barre PA 18773-9635
City Slale ZlP Code
Who incurred the debt? Check one.

Debtor 1 only
n Debtor 2 only
L'J Debtor 2 and Debtor 2 only
l:l At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to oifset?

d No
ill Yes

Scheduie E!F: Creditors Who Have Unsecured C!aims

 

Dept Oi` Ed!navient $ 4656 :
Nonprion`ty Creditors Name 2010
When was the debt incurred?
Po Box 9635 Po Box 9635
Number Streei _ _ ,
As of the date you file, the claim is: Check all that apply
Wilkes Barrc PA 18773~9635
city State ZiP Code C] Contingerit
Ei unliquidated
Who incurred the debt? Check one. m Disputed
Debtor 1 only
il Debtor 2 only Type of l`iOi~iPFt|O|'@!|TYr unsecured claim:
§ Debtor1 and Debtor2 oniy d Student§oans
At least one °f me debtors ann another m Obiigations arising out of a separation agreement or divorce that
Cl check ii this claim is for a community debt y°" nn “°f "n’°n as p"°"n °'n'ms _ _
m Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? [] gthey_ gpecify Student [_,gan
n No
El Ves
4.41 0042
. Last4 ' ' faccount number 4834
I)ept Of Edt'navient digits o _ _ _ "'“`“ S_*"“"“”"“"““
Noripriority Creditors Name 2010
When was the debt incurred?
Po Box 9635
N s
gm er great As of the date you file, the claim is: Check ai| that apply.
Wifkes Barre PA 18773-9635
City State ZlP Code C] Contingent

E] unliquidated
l;l Disputed

Type of NONPR|OR|TY unsecured claim:

il Studerit loans

|;l Obligations arising out ot a separation agreement or divorce that
you did not report as priority claims

\;l Debts to pension or profit-sharing plans, and other similar debts

l;] Other. Speoify §tudent Lgan

 

$ 3§2{!
Last 4 digits of account number _9_032_ _ _

When was the debt incurred? 2010

As of the date you file, the claim is: Check all that apply.

a Contingent
a Uri%iquidated
a Disputed

Type of NONPREORIT‘{ unsecured claim:

d Studerit loans

a Obligat`ions arising out of a separation agreement or divorce that
you did not report as priority claims

a Debts to pension or profit-sharing pians` and other similar debts

E] Other_ gpecify Studerit Loan

 

page § Of §

Debtor 1

 

: After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

4.43

 

 

 

 

 

4.44

 

 

4.45

Of§icial Form ‘EOSE/F

First Name Mlddle Name Last Name

oawiiA gage JQ-;§gii£Q-KKS Doc 1 Filed OZ/OG/&a<§enuléi,ag,emél£ Olc 103

Your NONPRIOR|T¥ Unsecured Claims - Continuation Page

 

Dept Of Ed/navierit

Nonpriority Creditor's Name

Po Box 9635

 

Number Street
Wilkes Barre PA 18773-9635
City State ZlP Code

 

Who incurred the debt? Check one.

§ Debtor1 only

a Debtor 2 only

3 Debtor1 and Debtor 2 only

m At least one of the debtors and another

Cl Check if this claim is for a community debt

is the claim subject to offset?

id NO
n Yes

bent Uf Ed/navierit

Nonpriority Credior’s Name

Po Box 9635

Number Street

Wilkes Barre PA 18773-9635

City State ZlP Code
Who incurred tbe debt? Check orie.

d Debtor1 only

n Debtor 2 o'zly

cl Debtor ‘i a'ld Debtor 2 only

n At least one of the debtors and another

El Check if this claim is for a community debt

ls the claim subject to offset?

ij No
g Yes

East Valley Center Puimonarv
Nonpriorlty Cred'nor's Name

3155 E Southern Ave Ste 203

total claim

Last4 digits of account number MZZ__ h _ 5 4¥63

When was the debt incurred? 2010

As of the date you fiie, the claim is: Check all that apply.

a Contingent
EJ unliquidated
[;l Disputed

Type of NONPRIOR|TY unsecured claim:

d Student loans

m Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

|:l Debts to pension or profit-sharing plans, and other similar debts

El Other. Speciry Studerit Loan

 

Last 4 digits of account number _£'_013“_
2008

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

l:l Contingent
Cl unliquidated
m Disputed

Type of NONPR|ORITY unsecured claim:

n Student loans

E:l Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

il Debts to pension or profit-sharing pians` and other similar debts

a Other. Specify §tudent Lgan

 

 

 

Number Street
Mesa AZ 85264-5521
City State ZlP Code

Who incurred the debt? Check one.

Debtor1 only
Cl Debtor 2 only
n Debtor 1 and Debtor 2 only
m At least one of the debtors and another

[.:.l Check ifthis claim is for a community debt

ls the claim subject to offset?

NO
g Yes

Schedule EIF: Creditors Who Have Unsecured Claims

s 3 l
Last4 digits of account number _',7,:786_ _ __ _QL°"_,

When was the debt incurred? 07/23/2014

As of the date you file, the claim is: Check all that apply.

[;] Contingent
l] unliquidated
E.`.| oispuled

Type of NONPR|OR|TY unsecured claim:

il Studerit loans

il Gbligations arising out of a separation agreement or divorce that
you did not report as priority claims

3 Debts to pension or profit-sharing pians` and other similar debts

m Other. Specify Mcdical

page § Of R

need Fl_)aynA gaseie-;§.nas-KK§ pool l=lled02/06/da9enulitaoe.,a30f108

Midclle Name Last Name

Your NONFRIDR|TY Unsecured Claims -- Continuation Page

 

 

 

 

 

 

 

 

 

z After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. _Totat claim:
Enhanced Recovery Company Last4 digits of account number __ _ _W _ $ 384
Nonprion`ty Creditors Name
Whe was the debt incurr d? 05"10/2013
3014 Bayberry Rd " e
Nur'nber Slreet
As of the date you filel the claim is: Check all that apply.
JacksonviIie FL 32256
City Siale ZlP Code 3 Contlngent
fl unliquidated
Who incurred the debt? Check one m Disputed

E] Debtor 1 onzy

iZl Debtor 2 only Type or NoNPRloRlTY unsecured claim:
a Debtor 1 and Debtor 2 only

U Studerit loans
Cl At least one of the debtors and another

n Obligations arising out of a separation agreement or divorce that

 

 

 

 

 

 

 

 

 

 

 

E¥ check ii this claim is for a community debt you d'd not re‘_°°“ 35 pr'°_“'ty °'?'ms . .
|;l Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? w eisen Speciry Co|}ec;igns
ill no
El Yes
4.47
Erc Last 4 digits of account number _ __W _ _ s z492
Nonpriority Creditor's Name 2014
When was the debt incurred?
Po Box 575-17
Number Street . . .
As of the date you file, the claim is: Check all that apply.
Jaclcsonvilie FL. 3224|
City Stste ZlP Code n Comingent
_ l"_`l unliquidated
Who incurred the debt? Check one m D§Spuyed
il Debtor1 only
Cl Debtor 2 only Type of NONPRlORiTY unsecured claim:
§ Debtor1 end Debtorz only § Studem loans
m least cna °f the debtors and another \:l Obligations arising out of a separation agreement or divorce that
l:i Check if this ciaim is for a community debt you md not regan 35 monty C|?'ms . ,
l:l Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? l'.:l Other. Speciry §§gllectign§
§ No
m Yes
4.48 $_6_____9 9

Erc Last 4 digits of account number
l\lonpriority Creditors Name

Fo Box 57547

 

When was the debt incurred? 2017

 

 

N b S .
um er mm As of the date you file, the claim is: Check all that apply.
.]acksonville FL 32241
City SYBPB ZlP COU€ m Conzingent
l;l unliquidated
Who incurred the debt? Check one Cl Dispuied

Debtor 1 only
Cl Debtor 2 only Type of NONPR!OR|TY unsecured claim:
il Debtor l and Debtor 2 only

Cl Student loans
il At least one of the debtors and another

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
cl Debts to pension Or profit-sharing plans, and other similar debts
ts the claim subject to offset? E Other_ gpeciry Collections
No
El Yes

3 Check if this claim is for a community debt

 

Ofi`lcial Form lDBE/F Scheduie EIF: Creditors Who Have Unsecured C!aims page 1_9 of f

Debtor1 FDa::n A ( fagg |9-§§§\§29-|§[$§ DOC 1 Fl|€d OZ/O@/éage nurEb§Q§oA¢l- Olc 108

Mlddle Name Last Name

   

Your NONPR|ORIT‘{ Unsecured Claims - Continuation Page

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. `. Totai'c`lairn -':;
4'49 ‘ ' 4771
Fbcs inc Last4 digits of account number _W _ __ _ $ 2404 -
Nonpriority Creditor's Name
When was the debt incurred? 05"09"2016
330 S. Warrriinster Ste 353
Number Street . .
As of the date you file, the claim is: Check all that apply.
Hatnoro PA 19040
ciiy Stete zlP code [;l gon;inggnt
l:l unliquidated
Who incurred the debt? Check one. L;] D§Sputed

d Debtor1 only
53 Debtor 2 only Type of NONPR!OR£TY unsecured claim:
a Debtor1 and Debtor 2 only

El Studerit loans
5 At least one of the debtors and another

n Obligations arising out of a separation agreement or divorce that

 

 

 

 

 

 

 

 

 

 

 

 

 

l;l Check if this claim is for a community debt you md not report as pm_)rlty C|?'ms . .
a Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? la Other_ gpe¢ify Co|;¢cti¢m
id do
El Yes
450 0903 z
. , Last4 d` ‘ts of account number 501
Finger Hutiwebbank lgl _ _"'"“ _ _ $_°‘_'
Nonpriority Ciedi:or‘s Name 2016
. When was the debt incurred?
6250 Ridgewood Rd
N
umber Street As of the date you fite, the claim is: Check all that apply.
Saint Cloud MN 56303-0820
city state zlP code [;] Coniingeni
a Un|iquidated
Who incurred the debt? Check one. m Disputed
d Debtor1 only
[;l Debtor 2 only Type of NONPR|ORITY unsecured claim:
El Debtor1 and oeotorz only g Studemloans
n m §east one cf the debtors and another El Obligations arising out of a separation agreement or divorce that
. . . . . did not report as priority claims
m Check titus claim is for a communi debt you
l ty a Debts to pension or profit-sharing plans and other similar debts
is the ctaim subject to offset? m Other, gpectfy Credit Card
id no
m Yes
4.51 SL'

' ' 7032
First Premier Last 4 digits of account number _ M

Nonprion`ty Creditor's Name

_ When was the debt incurred? 20}6
3820 N Louise Ave "_

 

 

N b t i . . .
um er S ree As of the date you file, the claim is: Check all that apply.
Sioux Fails SD 57}0’7
Cily State ZlP Code n Contingent
EJ unliquidated
Who incurred the debt? Check one. n Disputed

Debtor l only

lift debtor 2 only Type of NoNPRioRirY unsecured claim:
l;i Debtor1 and Debtor 2 only

 

a E] Studerit loans

m least me cf the debtors and another l;l Obligations arising out of a separation agreement or divorce that

. . _ . . ` treport as priority claims
a Ch fthi a f m d you d'd no
eck l S cl zm ls or a co mumty ebt m Debts to pension or profit-sharing plansl and other aimiiar debts

is the cfaim subject to offset? m Other_ Spec;fy Credit Card

No
n Yes

thcial i-“orrn tdefF Schedule EIF: Creditors Who Have Unsecured Claims page 2_0, of_iQ._

Debtor1 DawnA §;QSQ 19-3@i1729-KKS DOC l Filed 02/06.(§1@1§3g nunl€g;tg,§,w§iS Of 108

First Name Mldd|e Name Last Name

Your NONPRIORI”!'Y Unsecured Claims - Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

4.52

 

 

 

First Premier
Nonpriorily Creditor's Name

3820 N Louise Ave

 

Number Slreet
Sioi.ix Faiis SD 57107
City Slate ZlP Code

 

Who incurred the debt? Check one.

6 Debtor t only

m Debtor 2 only

El Debtor t and Debtor 2 only

|;l At least one of the debtors and another

ill check if this claim is for a community debt

ls the claim subject to offset?

ij he
a Ves

 

 

 

4.53

 

Firstsource Advanta,qe Llc
Nonpriority Credibor’s Name

Po Box 628

Number Street

Buft"a|o N\” i4240-0628
City State ZlP Code

Who incurred the debt? Check one.

m Debtor1 only

m Debtor2 only

El Debtor 1 end Debtor 2 only

m At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

m No
Cl Yes

Genesis Bc/ceitic Barik
Nonpriority Creditor’s Name

268 S State St Ste 300

Number Slreet

Salt Lake City U']` 8411}
City Slale ZlP Code
Who incurred the debt? Check one.

n Debtor ‘i only
Debtor 2 only
n Debtor 1 and Debtor 2 only
m At least one of the debtors and another

|;l Check if this ciaim is for a community debt
ls the claim subject to offset?

d No
a Yes

thciai Form 106E/F

Schedule EIF: Creditors Who Have Unsecured Claims

_- _Tetai ctai'rn"' ;

Last4 digits of account number _ ___ _ __M $ 426

When was the debt incurred? 2014

As of the date you file, the ciain'i is: Check all that apply.

ij Coritingent
Ci uniiquidezeu
3 Disputed

Type of NONPRIOR!TY unsecured ciaim:

ft Studerit loans

§ Ohligations arising out of a separation agreement or divorce that
you did not report as priority claims

l:l Debts to pension or pront-sharing plans, and other similar debts
iii other specify Credit Card

L.ast 4 digits of account number EMS_ 3 6265

When was the debt incurred? _(l‘mL

As of the date you file, the claim is: Check atl that apply.

|:l Contingent
E.l unliquidated
n Disputed

type of NONPR|OR|TY unsecured claim:

|;l Studerit loans

m Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

m Debts to pension or protit»snaiing plans, and other similar debts

l:l Other. Specify§_d|_c_cli§n_%__

iL;

 

Last 4 digits of account number _

When was the debt incurred? 2018

As of the date you file, the claim is: Check all that appiy.

§ Contingent
13 unliquidated
§ Disputed

Type of NONPREORl“i‘Y unsecured claim:

3 Studenl loans

§ Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

33 Debts to pension or profit-sharing plans, and other similar debts

z Other. Specify Credit Cai"d

page 2_1 Of _B

occtcrl DawnA Case ]Q_BijthQ-KK§ DOC 1 Filed 02/06/¢139e nurl%gtg§owél;€ Of 108

First Name Middle Name Last Name

Your NONPRIOR|T¥ Urisecured Claims - Contiriuation Page

 

 

 

 

 

 

 

 

 

_ After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. ' Total claim
4.55 |_ - ' g b 0122
Glcbai Rcceivebles as“ d'§“s ° "’°°°“"t"""‘ er _ _ _ -- s 1043
Nonpriorily Creditor`s Name
When was the debt incurred? 04"13/2015
Po Box 790113 “"_~_
Number Skeet As of the date you file, the claim is: Check ali that apply.
St. Louis MO 63179-0113
city slele zlP Code E.`l contingent
Ci unliquidated
Who incurred the debt? Check one. § Disputed

d Debtor1 o'l§y
EJ oecicr z cn:y Type cr NoNPRloRiTY unsecured cieim;
ij Debtor1 and Debtor 2 oniy

il At least ona of the debtors and another

El Student ioans
m Dbligations arising out of a separation agreement or divorce that
you did not repon as priority claims

m Debts to pension or pront-sharing plans, and other similar debts
is the ciaiin subject to offset? @ Othey_ Speciry Co|lections

si ila

13 ‘fes

ii check ii this claim is rcr a community debt

 

 

$ 596

456

 

 

 

. i_ 4d' ’ f cco nt b r 5725
Healthcare Co|lcction Llc ast |g|ts o a u mm e _ ~_
Nonpriority Creditor's Name 2017

2432 W Peoria Ave Ste 4-1060

 

When was the debt incurred?

 

 

N c s t
um ar tree As of the date you fiie, the claim is: Check all that apply.
Phoenix AZ 85029-4726
guy siele zlP code 3 Coritingent
13 Linliquidated
Who incurred the debt? Check one. Q Disputed

d Debtor1 onty
ill center 2 criiy Type cf NoNPRioRiTY unsecured cieim:
E:l Debtor 1 and Debtor 2 only

l:l Studerit loans
n At least one of the debtors and another

l;l Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

il Check if this claim `s for ommunit debt
l a c y l:l Debts to pension or profit-sharing plans, and other similar debts

 

is the ciaim subject to offset? m Other. Speciw_§giw__W
§ No
Q res
4 57 $_§é,i_
. 4 ' ' b 3828
Healthcare Collection Llc Last d|g'ts of account wm er _ nw _

 

Nonpr`lon'ty Creditors Name

When was the debt incurred? 2015
2432 W Peoria Ave Ste 4-1060

 

 

ii
umw S"Em As of the date you file, the claim is: Check ali that apply.
Phuenix AZ 85929-4726
City State ZlF Code a Contingent
il uniiquidatecl
Who incurred the debt? Check one. 3 Disputed

Debtor t only
El oebicr 2 only Type cr NonPRloRlTY unsecured claim:
m Debtor l and Debtor 2 only

§ Studerit loans
m At least one of the debtors and another

3 Obligations arising out of a separation agreement or divorce that
you did not report as priority ciairns

a Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? E Other_ Specify Collection

b No
§ Yes

cl Check if this claim is for a community debt

 

Officlal Form 1 OGE/F Schedule EIF: Creditors Who Have Unsecured Claims page §§ ofjl]_

Debtor1 DawnA Case lg-BizZQ-KKS DOC 1 Filed OZ/OG£;]§&Hunl€eag,ewg}? of 108

Firsl Name .’Vliddle Name Last Name

 

Your NONPRIOR|TY unsecured Claims _ continuation Page

 

- After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. ' Total claim ' ;

 

4.58

 

 

 

Hcalthcare Co!lection Llc
Nonprion'ty Creditors Name

2432 W Peoria Ave Ste 4-1060

 

Number Street
Phoeriix AZ 85029-4’726
City State ZlP Code

 

Who incurred the debt? Check one.

d Debtor1 only

a Debtor 2 only

Cl Debtor 1 and Debtor 2 oniy

a At least one of the debtors and another

8 Check if this claim is for a community debt

is the claim subject to offset?

iii No
3 Yes

 

 

 

 

Healthcare Coliection Llc
Noripr`:ority Creditor’s Name

2432 W Peoria Ave Ste 4-1060

 

 

Number Street
Phoenix AZ 85029-4726
City State ZlP Code

Who incurred the debt? Check one.

il Debtor 1 only

E] Debtor 2 only

n Debtor 1 and Debtor 2 only

n At §east one of the debtors and another

Cl Check if this claim is for a community debt

is the claim subject to offset?

iii no
m res

Hcalthcare Co[lections L|c
Nonpriority Creditor's Name

2432 W ?eoria Ave Ste 4-1060

 

 

Number Street
Phoenix AZ 85029-4726
City State ZEP Code

 

Who incurred the debt? Check one.

Debtor1 onty
m Debtor 2 oniy
L`..l Debtor 1 end Debtor 2 only
a At least one of the debtors and another

El cheek if this claim refer a community debt
ls the claim subject to offset?

d No
Cl ‘(es

Officia¥ Form 'lGSEiF

Schedule EIF: Creditors Who Have Unsecured Claims

Last 4 digits of account number QSL W _ 5 1243

When was the debt incurred? nunn

As of the date you file, the claim is: Check all that apply.

m Contingent
[:l Unliquidated
[:l Disputeo

Type of NONPRIOR|TY unsecured claim:

m Studerit ioans

m Obiigations arising out cfa separation agreement or divorce that
you did not report as priority ciaims

n Debts to pension or profit-sharing plans, and other similar debts

9 oiher_ specify Collection

Last 4 digits of account number _89L
2017

When was the debt incurred?

As of the date you file, the claim is: Check ali that apply.

n Contingent
l;l Un!iquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

El Studerit loans

a Clbligations arising out of a separation agreement or divorce that
you did not report as priority claims

m Debts to pension or profit-sharing ptans, and other similar debts

m Other. Specify §§gllcction

$ 313 `
Last 4 digits of account number _98%“ h _

When was the debt incurred? 04/20}5

As of the date you file, the claim is: Check all that appiy.

§ Contingent
C} unliquidated
§ Disputed

Type of NONPR[OR!TY unsecured ciaim:

g Studerit loans

3 Obligations arising out of a separation agreement or divorce that
you did not report as priority ciaims

3 Debts to pension or pmm-sharing plans, and other similar debts

E Other.Speciiy COI|€CHOH

race § Of £

Debtor ‘l

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

Firsl Name Middte Name hasl Name

Dawn A § ;aSe lQ-Bi]zzg-KK§ DOC 1 Fl|€d 02/06613& nunlb)@.QiQsi-,Q'S Of 108

` l Your NONPR|OR|TY Unsecured Claims _ Continuation page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim _?
4.61 L d. .
Honor Hea£th ast 4 igits of account number _ _ _W $ 1043 .
Nonpriority Creditor’s Name
When was the debt incurred? 1231/2015
Po Box 29679
N o Si i
um er rea As of the date you file, the claim is: Check all that apply
Phoenix AZ 85038
clly store zle code El Contingent
, C] unliquidated
Who incurred the debt? Check one. a Disputed
§ Debtor1 only
ij Debtor 2 only Type of NONPR!OR|TY unsecured claim:
§ Debtor1 and Debtor 2 only m Studem loans
m least °ne Of the debtors and anothe{ El Obligations arising out of a separation agreement or divorce that
El Check if this ciaim is for a community debt you md not report as pm_)my c|?ims _ _
n Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? @ given gpeciry Medica|
n No
m Yes
4.62
i_ast 4 digits of account number __'7_,85”1_ _ _ s 733
Hp Scars
Nonpriority Creditnr's Name
When was the debt incurred? 06]23[2014
2060 i8th Street
N b
um er S!reet As of the date you file, the ctaim is: Check all that apply.
Bakersfieid CA 933€]1
city sieie ziP code §§ Coqiing@ni
3 Linliquidated
Who incurred the debt? Check one. 3 Disputed
il Debtor1 oniy
n Debtor 2 only Type of NONPRIORJTY unsecured claim:
ill Debtor1 and Debtore only g Studem loans
g At least °ne °f the debtors and zimmer m Ob|igations arising out of a separation agreement or divorce that
. . . . . you did not report as priority claims
Ch th l t
m eck if 15 c aim ls for a commum y debt § Debts to pension or profit-sharing plans, and other similar debts
ls the claim subiect to offset? 3 Other. Specity § gliggtion
U No
m ¥es
4.63 _ $ 1334
Last4 digits of account number ___ _ _
Ic Svstems
Nonpriority Creditar's Name
When was the debt incurred? M§Ql'i_
Po Box 643’?8
N b 5 t . .
um er tree As of the date you file, the claim is: Check all that apply.
Saint Paul MN 55164
City State ZlP Code E] an[inggrit_

Of‘Hcial Form iUESElF

Who incurred the debt? Check one.

a Debtor1 only
Debtor 2 only
m Debtor1 and Debtor 2 only
m At least one of the debtors and another

Cl Check if this cEaim is for a community debt

ls the claim subject to offset?

No
n Yes

Schedule EIF: Creditors Who Have Unsecured Cfaims

L'.l unliquidated
m D`zsputed

Type of NONPR!OR|TY unsecured claim:

m Studerit loans

l:l Obligatlons arising out of a separation agreement or divorce that
you did not report as priority claims

m Debts to pension or proEt-sharing plans, and other similar debts

m Other. Specify Ct)llc(!t'ions

page 2_4 Of £

Debtor1 DawnA Case JQ-Bi;lzZQ-KK§ DOC 1 Filed OZ/OG/ée&nur|B@QQQ-,M Of 108

Fiist Name Middle Name Last Name

 

¥our NONPR|OR!TY Urisecured Claims »~ Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. -Ti`:ital claim
4.64 . _ "
le Systems Last4 digits of account number _W_ _ __ _ $ 652
Nonpriorily Creditor’s Name 2018
When was the debt incurred?
Po Box 64378
Number Street . . .
_ As of the date you file, the claim is: Check all that apply.
Sairit Paul MN 55164
ciiy stare zlP code ill Cuntingent
51 unliquidated
Who incurred the debt? Check one. g Disputed
Cl Debtor 1 duly
El senior 2 oily Type et NoNPRioRlTY unsecured claim:
g Debtor t a'id Debtor 2 only 53 Studem loans
N least one °fthe deb¥°rs and another [;i Opligations arising out of a separation agreement or divorce that
[;l Check if this claim is for a community debt you md nm minn as pnomy C|?|ms . .
m Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? §§ other_ Specify Collections
a No
m Yes
4.65 3948
, L 4 ' ` of rit numbe 399
lngram & Associates ast diggs accou r _" ”""_ _ _ $_`_
Nonpriority Creditors Name
_ When was the debt incurred? lum/2014
1009 Windcross Court
Number Street . . .
As of the date you file, the claim is: Check all that apply.
Frankiin TN 37067
ciiy sieie zlP code |;l Contingent
|;I unliquidated
Who incurred the debt? Check one. |;l Olsputed
§ Debtor1 only
113 Debtor 2 only Type of NONPR|OR|TY unsecured claim:
§ Debtor 1 and Debtor 2 only a Student wang
At ieast one Of the debtors and another €;l Ob|igations arising out of a separation agreement or divorce that
l;l Check if this claim is for a community debt you did not repon as priority C!?lms . .
3 Debts to pension or profit-sharing plans and other similar debts
is the claim subject to offset? E Other. Specify Co|lectign
lift Nu
m Yes
$BY_

integrity Solutions Services
Nonprior`ity Creditors Name

 

 

Po Box

Number Sireet

St Charies M'I` 633[)2

City State ZlP Code

Who incurred the debt? Check one.

Debtor l oniy
n Debtor 2 only
E] Debtor 1 end Debtor 2 only
E] At least one of the debtors and another

n Check if this claim is for a community debt

is the claim subject to offset?

No
[3 Yes

Oi§icia| Form tOSE/F Schedule EIF: Creditors Who Have Unsecured Claims

Last 4 digits of account number §6_€__ _ _
When was the debt incurred? 05/02/'2014

As of the date you file, the claim is: Check all that apply.

l;l Contingent
EJ unliquidated
a Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

m Obiigations arising out cfa separation agreement or divorce that
you did not report as priority claims

n Debts to pension or proEt-sharing plans, and other similar debts

il oiher.speuiry Colfecfion

ease § of ill

Debtor t

   

F`trst Name

W_LWCaSeM!QQ;KKS_D_QQl_ Filed OZ/OGk;t&nunlBaage,,§O of 108

Midd|e Name Last Name

n " Your NONPR!OR|T\' Unsecured Claims - Contirluation Page

 

` After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

4.67

 

 

 

iq Data

Norlpriority Creditor's Name

Po Box 2130

Number Street

Everett WA 98213
City Stale

Who incurred the debt? Check one.

§ Debtor l oniy

cl Debtor 2 oniy

l:l Debtor 1 and Debtor 2 only

n At least one of the debtors and another

il Check if this claim is for a community debt

is the claim subject to offset?

m No
a ‘(es

 

 

4.63

 

 

Ochial Form 106E/F

la Data Internationa!
Nonpriority Creditor's Name

1010 Se Everett Ma[l Way Ste 100
Number Street

Everett WA 982|3
City State

Who incurred the debt? Check one

ii Debtor1 only

E Debtor 2 only

§ Debtor1 and Debtor 2 only

13 At least one of the debtors and another

[3 Check if this claim is for a community debt

ls the claim subject to offset?

a No
n Yes

Law Off“lces OfJoel Cardis

Nonprtority Creditor’s Name

2006 Swede Rd Ste }00

ZlP Code

ZlP Code

 

 

 

Number Slreet
E. Norriton PA 19401
City State ZlP Code

Who incurred the debt? Check one.
Debtor ‘i only

n Debtor 2 only

Cl Debtor1 and Debtor 2 only

El m least one urine debtors and another

L_.l Check if this claim is for a community debt

is the ciaim subject to offset?

NO
EI Yes

Last 4 digits of account number §29_ wm _
When was the debt incurred? 2015

As of the date you file, the claim is: Check all that apply.

3 Contiogent
§ Un|iquidated
3 Disputed

Type of NONPR|OR!TY unsecured ciaim:

l;] Studerit loans

m Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

EJ Debts to pension or profit-Sharing plans, and other similar debts
@ ozrier.specify Cntlections

Last¢ digits of account number m

When was the debt incurred? 2015

As of the date you file, the claim is: Check atl that apply.

l;] Contingent
Cl unliquidated
E.l Dis;)uted

Type of NONPRIORETY unsecured claim:

\;l Studerit loans

[:] Obligatioris arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other simiiar debts

m Other. Speciry §§o|lectigns

Last 4 digits of account number m§§"?$_

When was the debt incurred? 04/18/2018

As of the date you file, the claim is: Check all that apply.

E;l Contingent
il Uniiqu§dated
n Disputed

Type of NONPR|OR|TY unsecured claim:

a Student loans

n Obllgations arising out of a separation agreement or divorce that
you did not report as priority claims

a Debts to pension or profit-sharing plansr and other similar debts

m Other. Specify COlleCfion

Schedule EIF: Creditors Who Have Unsecured Claims

Total claim `

$ 3804

page § Of .‘i§,

nation pawn A gage Jg-H'szQ-|S|SS DQQ 1 Filed OZ/OG/ot&nuni?ia|eow§l of 108

First Name Middie Name Last Name

Vour NONFR!ORITY Unsecured Claims -~ Continuation Page

 

- After listing any entries on this page, number them beginning with 4.4, foitowed by 4.5, and so forth.

 

4. 70

 

 

 

Ltd

Nonpricrity Creditors Name

7322 Southwest Freeway Ste 1600

Number Street

Houston TX 77074-2053
City Slale ZlP Code

Who incurred the debt? Check one.

El Debtor 1 only

m Debtor 2 on§y

cl Debtor 1 and Debtor 2 only

El At least one of the debtors and another

il Check if this claim is for a community debt

ls the ciaim subject to offset?

ij No
i;l Ves

 

 

4.71

 

 

 

Ltd

Ncnpriority Creditors Name

7322 Southwest Freeway Suite 1600

 

 

Number Slreet
chston TX 77074-2053
City State ZlP Code

Who incurred the debt? Check one.

ii Debtor 3 only

m Debtor 2 only

n Debtor t and Debtor 2 only

m At least one ofthe debtors and another

l;i Check if this claim is for a community debt

ls the claim subject to offset?

d No
L`.l Yes

4.72

Ltd Financial Services
Nonpriority Creditors Name

7322 Southwest Freeway Ste 1600

,Total claim .
Last 4 digits of account number LBQ__ _ _M

$ 316
When was the debt incurred? l 1114/2014

As of the date you fiie, the claim is: Check all that apply.

3 Contingent
13 unliquidated
3 Disputed

Type of NONPR|OR|TY unsecured ciaim:

U Student loans

ill Obligations arising out ct a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans‘ and other similar debts
m Other.Specify Collections

Last 4 digits of account number _

5)'23/ 14

$ 193

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

in Contingent
El unrzquidated
il Disputed

’l“ype of NONPREORITY unsecured claim:

3 Studerit loans

§ OiJligations arising out of a separation agreement or divorce that
you did not report as priority ciaims

33 Debts to pension or profit-sharing plans, and otherr similar debts

g Other. Specify §;glle§tign

 

 

 

Number Street
Houston TX 77074~2053
City Staie ZlP Code

Who incurred the debt? Check one.
Debtor 1 only
Ei Debtor 2 only
g Debtor1 and Debtor 2 only
[;} At least one of the debtors and another
l:i Check if this ciaim is for a community debt

ls the claim subject to offset?

E.[iNo

Cl Yes

Official Form 106E1'F

Schedule ElF: Creditors Who Have Unsecured Claims

 

$ 473

Last4 digits of account number £(L_ M_ _
When was the debt incurred? 08!06)'2012

As of the date you file, the ciaim is: Check all that apply.

[:i Contingent
n Un|iquidated
m Disputed

Type of NONPRZOR|TY unsecured claim:

n Studerit loans

Ci Obligatloris arising out of a separation agreement or divorce that
you did not report as priority claims

m Debts to pension or profit-sharing plans, and other similar deth

El oiiior.speoiry Coliection

pace 31 <>f ill

Debtor1 DawnA Case 19-3§33129-KKS DOC 1 Filed 02/06/01,§a nuri=ggg,gw_';'gz of 108

Firsl Name l'vllddle Name l_ast Name

 

¥our NONPR|OR|TY Unsecured Ciaims - Continuation Page

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. __Totai'cla'im
4.73 . .

ldan Funding"c Last4 digits of account number _ __ _ _W $ 128

Nonpriority Creditor’s Name 2015 `
When was the debt incurred?

Po Box 1269

Number Street . . _

_ As of the date you file, the claim is: Check all that apply.

Greenvllle SC 29602

city store zlP code m Coniingent
El unliquidated

Who incurred the debt? Check one.
il Debtor 1 only

n Debtor 2 only Type of NONPR|OR|TY unsecured claim:
El sector z end Debtor 2 only

l;] At least one of the debtors and another

m Disputed

3 Student loans
3 Obligations arising out of a separation agreement or divorce that
you did not report as priority ciaims

i:l Check if this claim is for a community debt _ _ . . .
Ei Debts to pension or profit-sharing plans, and other similar debts

 

 

 

 

 

 

 

 

 

 

 

ls the claim subject to offset? § Other. Specify Collections
a No
m ¥es
4.74 4670
- 4 ' ' 318 l
MethfeAutB &home Last digits of account number _ _ ___ _ $
Noripriority Credib:>r’s Name
When was the debt incurred? own/2018
Po Box 41753
Number Street . . .
As of the date you file, the claim is: Check ali that apply.
Phiiadelnhia PA 19101-¥7§6
City State ZlP Code a COFttingel'lf
ij Uniiquidated
Who incurred the debt? Check one. n Disputed
w Debtor t only
|;l Debtor 2 oniy Type of NONPREOR!T¥ unsecured claim:
§ Debtor1 and oeoiorz only g Studem loans
At least One °fthe debtors and another ii Obligations arising out of a separation agreement or divorce that
L;l Check if this claim is for a community debt you did not re?m as pnomy C|.a|ms . .
m Debts to pension or profit-sharing plans, and other similar debts
is the c!aim subject to offset? a Other_ Specify Auto In§urance
§§ No
L_.i ¥es
4.75 $_Béw_

' ' 8678
Midiand Credit Management Inc Last 4 d'gcts of account number _ _ _

Nonprion'ty Creditors Name
When was the debt incurred? 08)'26/2014

 

 

Po Box 60578
n o s
Um er treat As of the date you file, the claim is: Check all that apply.
lies Arigcles CA 90060-0578
city ante zlP Code ill contingent
El uniiquzdated
Who incurred the debt? Check one. a Disputed

Debtor t orly
El senior 2 orly Type of NoNPRioRlTY unsecured claim:
l:i Debtor 1 ard Debtor 2 only

§ Student loans
n At least one of the debtors and another

§ Obligations arising out of a separation agreement or divorce that
you did not report as priority ciaims
i:l Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? E Othey_ Specify Coilection
No
i;i Yes

C| cheek ifttiis claim is for a community debt

 

Official Form 106Ei'F Schedule ElF: Creditors Who Have Unsecured Ciaims page § o§_4_9_

Debtor t

   

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

4.76

 

 

 

Dawn A

First Name Middie Name Last Name

Case le-aodzzo-KKS Doc 1 l=iled 02/06/(;§39e

Pag§ow§S of 108

number

 

Your NONPR|ORETY Unsecured C!aims - Continuation Page

 

Midland Funding Llc

Nonpriority Credir_or’s Name

2365 Northside Dr

Number Street

San Biego CA 921€)8

City State Z|P Code

Who incurred the debt? Check one.

d Debtor1 only

m Debtor 2 only

Cl Debtor t and Debtor 2 only

n At least one of the debtors and another

n Check if this ciaim is for a community debt

ls the claim subject to offset?

a No
m ‘(es

 

 

 

4.77

 

Offlcial Form 106E/F

Minuteclinic Diagnostic Of F`l
Nonpriorily Creditior's Name

Attn # 8445v Po Box 14000

Number Street

Belfast M E 04915-4933
City

State ZlP Code

Who incurred the debt? Check one.

il Debtor1 only

m Debtor 2 only

m Debtor 1 and Debtor 2 only

n At ieast one oi the debtors and another

l;l Check ii this claim is for a community debt

is the claim subject to offset?

a No
D Yes

 

Mv Dr Now

Nonpriority Creditor‘s Name

46@0 S Miil Ave Ste 280

Number Etreet

Tem ue AZ 85282

Clly State ZlFl Code

Who incurred the debt? Check one.

Debtor ‘l only
B Debtor 2 only
g Debtor1 and Debtor 2 only
l:§ At least one of the debtors and another

3 Check if this ctaim is for a community debt
ls the claim subject to offset?

No
El Yes

Schedule EIF: Creditors Who i-lave Unsecured Claims

"retel claim `_ 5

Last4 digits of account number _ __ _

$ 306
When was the debt incurred? 2014

As of the date you file, the claim is: Check atl that apply.

m Contingent
!:l unliquidated
m Disputed

Type of NONPRiORlTY unsecured claim:

Studerit loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority cialms

Debts to pension or profit-sharing plans, and other similar debts
Other. Specify Collection

1§.}[3 EJ!;J

t
t
t
c
t

 

Last 4 digits of account number ___l_§§l_ _ % $ 25
When was the debt incurred? gun/2018
As of the date you file, the claim is: Check atl that apply.
m Contingent
n Un|iquidated
cl Disputed
i'ype of NONPR|OR|T¥ unsecured claim:
E Studerit loans
m Obligat'ions arising out of a separation agreement or divorce that

you did not report as priority claims
a Debts to pension or profit-sharing pians, and other similar debts
m Other. Specify Medical

$_®__

Last 4 digits of account number _iida_ ___

When was the debt incurred? 08/29/2014

As of the date you file, the claim is: Check all that applyA

l:l Contingent
El unliquidated
m Disputed

Type of NONPRiCR|T¥ unsecured claim:

m Studerit ioans

l:l Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

l;l Debts to pension or protit~sharing plans, and other similar debts
m Other‘ Specify Medical

ease 29_ Df §

Debtor 1

   

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so torth.

 

4.79

 

 

 

 

 

Officia| Form iOSE/F

Dawn A

F:isl Name Middle Name Lasl Name

Case lo-sotiazo-KKS Doo 1 l=ileol 02/oor;gwig@agkew§4 or 103

 

Your NONPREOR|T¥ Unsecured Claims - Continuation Page

 

My i)r Now

Nonprion`ty Creditor's Name

4600 S Mill Ave Ste 280

Number Street

Tem ge AZ 85282

City State ZlP Code

Who incurred the debt? Check one

Cl oeotori only

21 Debtor 2 only

§ Debtor1 and Debtor 2 onlyl

§§ At least one of the debtors and another

3 Check if this claim is for a community debt

is the claim subject to offset?

§ No
3 Yes

Nationa| Credit Svstem
Nonpriorlly Creditor`s Name

3800 Camp Creek Pkwy Sw Bdg 1800 Ste 110

Number Street

A;lanta GA 30331-6247

City State ZlP Code

Who incurred the debt? Check one.

l:l Debtor t only

m Debtor 2 only

JZI Debtor i and Debtor 2 only

n At least one of the debtors and another

n Check if this ciairn is for a community debt

ls the claim subject to offset?

id no
a Yes

_'Tot'ai claim §

Last 4 digits of account number M[}l_ ____ _ 5 221 -
When was the debt incurred? mms/2014

As of the date you file, the claim is: Check all that apply.

Cl Contingent
El unliquidated
n D'isputed

Type of NONPRlOR|TY unsecured claim:

m Studerit ioarls

U Obiigations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

la olner. specify Medical

 

Last 4 digits of account number Wz“?£i

When was the debt incurred? 2012

As of the date you file, the claim is: Check ali that apply.

il Contingent
n Un§iquidated
g Dlsputed

Type of NONPREOR|TY unsecured claim:

m Studerit loans

8 Ob|lgations arising out of a separation agreement or divorce that
you did not report as priority claims

3 Debts to pension or profit-sharing plans and other similar debts

m Other.Specify §,Q_liggfioll

 

National Credit System
Nonpriority Creditor‘s Name

3800 Carrip Creek Pkwy Sw Bdg 1800 Ste 110

Number Street

At[anta GA 30331-6247

City State Zi P Code

Who incurred the debt? Check oneA

a Debtor1 oniy

a Debtor 2 only

m Debtor 1 and Debtor 2 oniy

g At least one of the debtors and another

ft check ir this claim ie for a community debt

is the claim subject to offset?

NO
U Yes

Scheduie ElF: Creditors Who Have Unsecured Claims

s 1;22 z
Last4 digits of account number _2993_ _

When was the debt incurred? 2012

As of the date you file, the claim is: Check all that apply.

a Coniingent
EJ unliquidated
l;l Disputed

Type of NONPR|OR|T\' unsecured claim:

L._.\ Studerit ioans

m Obiigations arising out of a separation agreement or divorce that
you did not report as priority claims

l:l Debts to pension or profit-sharing plans, and other similar debts

El other.soooiry Collection

page 3_0 Of 4_°

Debtor 1

   

Dawn A

First Name Mi`ddle Name Last Name

Case 19-3!&1-¢29-KKS DOC 1 Filed 02/06@15§ nunl§£aggw§§ of 108

 

your NONPR|ORITY Unsecured Claims - Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totai claim `
4.82 - ' f l 05
Nationai Enterprise Systems Lasu d'g'ts o account number ~m _ _- _ $ 9730
Nonpriority Creditor’s Name
_ When was the debt incurred? lugs/2015
2479 Edrson Blvd Unit A
Number Street . . .
_ As of the date you fde, the ciarm is: Check all that apply.
Twrrtsburg OH 44087-2340
City Slate ZlP Code m Contingent
_ 13 unliquidated
Who incurred the debt? Check one. § Disputed
25 Debtor § only
|:l Debtor 2 only Type of NONPR|OR!TY unsecured ciaim:
g Debtor1 and Debtorz only m Studem loans
At least °"e °fthe debms and anomer 13 Obligations arising out of a separation agreement or divorce that
i;l Check if this claim is for a community debt you md not repm as pneer C|.a'ms _ .
n Debts to pension or protit-shanng plans, and other similar debts
ls the claim subject to offset? @ Other. Specify Collection
ifr no
L_.l Yes
4.83 186 `
. Last 4 d' its of account number P 299
Natrona| Recovery Agency cg '““" _ _ ‘_ $_“
Nonpriorlly Creditor’s Name
When was the debt incurred? 05"14/20]4
Po Box 67015
N be st t
um r reg As of the date you file, the claim is: Check all that apply.
Harrisbur§ PA 17106-7015
city state zlP code |:| Cont',ngen;
|;l unliquidated
Who incurred the debt? Check one. a Dispmed
CZ Debtor1 only
3 Debtor 2 only Type of NONPR|OR|T¥ unsecured claim:
§ Debtor 1 and Debtor 2 only n Student loans
m least one °f the debtors and another |;] Gbligations arising out of a separation agreement or divorce that
. _ . . . did not report as priority claims
a Check if th s claim s for a common t ht you
3 l l y de a Debts to pension or profit-sharing pians, and other similar debts
ls the claim subject to offset? m Other. Specify § §ollections
E‘J no
Cl Yes
4.84 _ s§lL__;
. Last 4 digits of account number __ _ _WW
Navrent
Nonpriority Creditors Name
When was the debt incurred? MW
Po Box 9500
N b St t . .
Um er fee As of the date you file, the claim is: Check all that apply.
Wilkes Barre PA 18773
city slate ziP code D contingent

Ofticiai Form 106E/F

Who incurred the debt? Check one.

Debtor 1 onty
i;l Debtor 2 on§y
i;l Debtor 1 and Debtor 2 only
m At least one of the debtors and another

a Check if this claim is for a community debt

ls the claim subject to offset?

d No
ij Ves

EI unliquidated
a Dispuled

Type of NONPR|OR|T\' unsecured claim:

d Student ioans

[:.l Obiigations arising out of a separation agreement or divorce that
you did not report as priority claims

Cl Debts to pension or profit-sharing plans, and other similar debts

a Other. Specify Studerit Loan

Schedule ElF: Creditors Who Have Unsecured Claims

page L of ii

oeoiori oewnA Case 19-3$11¢29-KKS Doc 1 Filed 02/06/,§_§9mul§§,<;),greri 56 of 108

own]
Firsl name ivlldctie Name Last Name

Your NONPR|OR|TY Unsecured Claims - Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
4.85 _ _ :
Navient Last 4 digits of account number _ __ _ _W $ 4210
Nonprion`ty Cred lor’s Name 2007
When was the debt incurred?
Po Box 9500
ii o st i
um m fee As of the date you file, the claim is: Check ali that apply.
Wilkes Barre PA 18773
City Stale ZlP Code m Cgrttingen[
EJ unliquidated
Who incurred the debt? Check one. 3 Disputed
ij Debtor 1 only
il Debtor 2 oniy Type of NONPR|OR!TY unsecured claim:
E:| Debtor 1 and Debtor 2 oniy § Studem loans
g At least cna °f the debtors and another i;l Obiigations arising out of a separation agreement or divorce that
U Check if this claim is for a community debt you mcf not report as pmm C|_a'ms . .
n Debts to pension or proht-sharlng plans, and other similar debts
is the claim subject to offset? m OthE,-_ Specify gmth Loan
tit ne
El Yes
4.8
6 . Last 4 digits of account number _ _ _M_ $ 14545
Navlent
Nonpriority Creditor's Name 2006

When was the debt incurred?
Po Box 9500

N b st t . . .
um er me As of the date you file, the claim is: Check all that appiy.

Wilite§ Bgr'l'e PA 18773
City State ZlP Code ij Contingent

Cl Unliquldated

Who incurred the debt? Check one. L“_] D;Sputed

6 Debtor1 only
n Debtor 2 only Type of NONPRIORi'i’Y unsecured claim:
El Debtor 1 and oeoior 2 only `

il Studerit loans
n At §east one ct the debtors and another

m Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
m Debts to pension or pront-sharing piansl and other similar debts

ls the claim subject to offset? El Other. Specify §tuden; Lgad
w No

|;] Check it this claim is for a community debt

 

 

 

 

 

 

m Yes
487 t. r4d' 'l;e f t v 319 l
Navient as lgl o accoun num er _ __ _ wm
Nonpriority Creditor's Name
When was the debt incurred? 2003
Po Box 9500
Number Streei . . _
As of the date you file, the claim is: Check atl that apply.
Wilkes Barre PA 18773
City State ZlP Code \;l Contingent
_ Cl unliquidated
Who incurred the debt? Check one. n Dispu!ed

Debtor ‘i only
El Debtor 2 only Type of NONPR|OR|TY unsecured claim:
|;l Debtor t and Debtor 2 only

a Studerit loans
m At least one of the debtors and another

§ Obligations arising out of a separation agreement or divorce that
you did not report as priority ctaims

§ Debts to pension or profit-sharing plans, and other similar debts

is the claim subject to offset? 13 Other. Specify Studerit Loart

§ No
3 Yes

El cheek iftnie eiaim is for a community debt

 

Official Form 106E/F Schedule ElF: Creditors Who Have Unsecured Claims page _3_2_ ot£

Debtor 1

 

j After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

4.88

 

 

 

 

Othcial Form 106E/F

4.89[

Dawn A

F`irst Name Middle Name Lasl Narrlc

Case 19-3;&3;29-KKS DOC 1 Filed 02/06/0;1¢1§2 nurj§@gkem§? of 108

 

_ Your NGNPRIORITY Unsecured Claims - Continuation Page

 

Nci) Management Services
Nonpriority Creditors Name

Po Box 1099

Number Street

Langhorne PA 19047

City Slate ZEP Code

Who incurred the debt? Check one.

m Debtor1 onty

m Debtor 2 only

a Debtor1 and Debtor 2 only

9 At least one of the debtors and another

3 Check if this claim is for a community debt

ls the claim subject to offset?

g No
3 Yes

.Totai claim '

Last 4 digits of account number B_$l_ _ $ 474 -

When was the debt incurred? 09"23/20|1

As of the date you file, the claim is: Check all that apply.

3 Contingent
53 unliquidated
Ci oisputed

Type of NONPR|OR|T¥ unsecured claim:

m Studerit toans

n Obtigations arising out ofa separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

m Other_Speclry Collections

 

Ncc Business Svcs
Norlprtority Creditor’s Name

9428 Baymeadows Rd Ste 203

Number Slreet

Jacksonville FL 32256

City State ZlP Code

Who incurred the debt? Check one.

n Debtor t only

cl Debtor 2 only

m Debtor t and Debtor 2 only

n At least one of the debtors and another

m Check if this ciaim is for a community debt

ls the claim subject to offset?

a No
a Yes

 

Nelnet
Nonpriority Creditors Name

3015 S Parker Rd Ste 425

Number Street

Aurora CO 80014

City State ZlP Code

Who incurred the debt? Check orie.

Debtor 1 only
n Debtor2 only
n Debtor 1 and Debtor 2 only
n At teast one of the debtors and another

a Check if this claim is for a community debt

is the claim subject to offset?

didn

m Yes

 

Last 4 digits of account number _

When was the debt incurred? 2012

As of the date you file, the claim is: Check alt that apply.

m Contingent
a Untiqu`rdated
E:l Dispoted

Type of NONPR!OR|TY unsecured claim:

323 Studerit loans

3 Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

§§ Debts to pension or profit~sharing plans, and other similar debts

3 Other. Specify §;gliegtiuns

 

Scheduie EIF: Creditors Who Have unsecured Claims

. $L'
Last4 digits of account number H_

When was the debt incurred? 2005

As of the date you file, the claim is: Check atl that apply.

m Contingent
El unliquidated
E] Disputed

Type of NONPR|ORITY unsecured claim:

d Studerit loans

n Obligations arising out ot a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

El Other. Specify Student Loan

page 32 <>f 2

deter santa Case le-aoizzs-KKS pool l=iled 02/06/c;lagnunigp9§ow§s or 103

First Name Middte Name Lasl Name

 

 

. Your NONPREOR|T\' Unsecured Claims _ Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, foiiowed by 4.5, and so forth. _ Totat ciaim -'

 

 

 

4.91

 

Nelnet Loan Services

 

 

 

 

Last 4 digits of account number __

 

 

 

 

 

 

 

 

 

 

 

_ _ “““"" $ 16I2
Nonpriority Creditor's Name 2605
When was the debt incurred? -
30}5 S Partter Rd Ste 425
Number Street . . .
As of the date you file, the claim is: Check all that appiy.
Aurora CO 80014
city state ziPcode U Contingent
_ Ei unliquidated
Who incurred the debt? Check one a Dispmed
§ Debtor1 only
iii center 2 only Type of NoNPRloRlTY unsecured claim:
§ Debtor1 and Debtor2 only n Studemoans
A€ least °"'e °f the debtors and another n Obttgations arising out of a separation agreement or divorce that
l:.} Check if this ctaim is for a community debt you d'd not mem as prioer C|?|ms . ,
m Debts to pension or proHt-sharlng plans‘ and other similar debts
ls the claim subject to offset? L_.l Other. Specify Studerit bean
a No
El Yes
4.92 »
. Last 4 di its of account number 6097
Neinet Loan Services g _”" _ "" $_”'“
Nonpriority Creditor's Name 200:,
When was the debt incurred? `
3015 S Parker Rd Ste 425
Number Street . . .
As of the date you iiie, the claim is: Check ali that apply.
Aurora CO 800}4
guy state ziP code § contingent
3 unliquidated
Who incurred the debt? Check one. § Disputed
n Debtor1 oniy
Cl Debtor 2 only Type of NONPRIOR!TY unsecured claim:
Cl Debtor1 and Debtor 2 oniy § Studem loans
a m least °"e of the debtors and another a Obligations arising out of a separation agreement or divorce that
. . . l .
§ Check if this claim is for a community debt you md not mind as pmm C:d|ms l _
l;l Debts to penston or profit-sharing plans, and other similar debts
is the claim subject to offset? Ei Other. Specify Studerit Lgan
a No
C} res
$M_m

Netnet Studerit Loan
Nonpriorlly Creditors Name

3015 S Parker Rd Ste 425

 

 

Number Street
Aurora CO 80014
City Slate Zli° Code

Who incurred the debt? Check one.
Debtor ‘i only
n Debtor 2 only
n Debtor t and Debtor 2 only
[;] At least one of the debtors and another
m Check if this ciaim is for a community debt

ls the claim subject to offset?

éNo

{:l Yes

Oft“lc:iai Form 'lGBE/F

Schedule EIF: Creditors Who Have Unsecured Claims

Last 4 digits of account number _
When was the debt incurred? 2005

As of the date you file, the claim is: Check all that apply.

Cl Contingent
El unliquidated
m Dispuled

Type of NONPR|ORITY unsecured claim:

d Studerit loans

m Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

E;] Deots to pension or profit-sharing ptans, and other simitar debts

F;l Other. Specify Studerit Loan

page 3_4 Of _"‘9_.

Debtor 1

   

After listing any entries on this page, number them beginning with 4.4, foiiowed by 4.5, and so forth.

 

4.94

 

 

 

Midd|e Name Last Name

omit cage 19-son29-l<l<s Doc 1 l=lled 02/06/§13@E nuggg,emge or 103

Your NONFRIOR|TY Unsecured claims - Continuation Page

 

Oriline Coiiections
Nonpnor`ity Creditor's Name

Po Box 1489

Number Street

Winterviilc NC 28590

City State ZlP Code

Who incurred the debt? Check one.

é Debtor1 only

El Debtor2 only

Cl Debtor1 end Debtor 2 only

n At least one of the debtors and another

El Check if this claim is for a community debt

ls the claim subject to offset?

d No
a `l'es

 

 

4.95

 

 

Ofticia| Form 106E/F

Orbitei Communications
Nonpriority Creditoi"s Name

21116 N John Wayne Pkwy

Number Street

Maricona AZ 85139

City State ZlP Code

Who incurred the debt? Check orle.

Cl Debtor1 only

323 Debtor 2 only

3 Debtor1 and Debtor 2 only

a At least one of the debtors and another

Cl Check it this claim is for a community debt

is the ciaim subject to offset?

il No
m Yes

 

Pif
Nonpriorily Creditors Name

Po Box 43228

 

Number Street
Phoenix AZ 85080
City Slale ZlP Code

 

Who incurred the debt? Check one.

Debtor 1 oniy
l:l Debtor 2 oniy
i;l Debtor 1 and Debtor 2 only
m At least one of the debtors and another

g Check if this claim is for a community debt

is the claim subject to offset?

No
ij Yes

Schedufe EIF: Creditors Who Have Unsecured Ciaims

rotateleim _. §

Last 4 digits of account number _§}_733_ ___ _ $ 127 '

when was the debt incurred? 05/22"2014

As of the date you fiie, the claim is: Check all that apply.

n Contingent
El oniiquideted
m Disputed

Type of NONPREOR|TY unsecured claim:

§ Studeni loans

Ei Obiigations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

a Other.Specity Co|lection

 

Last 4 digits of account number _ s 242

When was the debt incurred? 2013

As of the date you file, the claim is: Check all that apply

m Contingent
Cl unliquidated
[:.l Disputed

Type of NONPR|ORITY unsecured claim:

El Studerit loans

i:l Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

a Debts to pension or profit-sharing plans and other similar debts

m Other.Specify !itiiig

Last 4 digits of account number _'1_9?&

When was the debt incurred? 04/16»'2014

As of the date you fiie, the claim is: Check all that apply.

il Contingent
ft unliquidated
B olsputed

Type of NONPR|OR|TY unsecured claim:

[;l Studerit ioans

El Obiigations arising out of a separation agreement or divorce that
you did not report as priority claims

m Debts to pension or pront~sharing plans, and other similar debts

m Other`Specify CO|€€CinIl

page §§ Of £

Debtor ‘l

 

After listing any entries on this page, number them beginning with 4.4, foliowed by 4.5, and so forth.

 

 

 

4.97

 

Dawn A

Fiisl Name Middle Name Last Name

Case 19-3,®3129-KKS DOC 1 Filed OZ/O€/CJEQEW,E§§Q;§W§O of 108

 

. Your NONPR|OR!T‘( Unsecured Claims - Continuation Fage

 

Portfoiio Recovery Associates
Nonpriorily Creditor's Name

Po Box 12914

Number Street

Norfolk VA 23541

City State ZlP Code

Who incurred the debt? Check one.

m Debtor ‘i only

m Debtor 2 only

El center t end oebtei 2 enly

m At least one of the debtors and another

ill cheek if utie eieim le fur a community debt

ls the claim subject to offset?

2f1 ne
i:.l Yes

 

 

 

4.98

 

Ofi`lciai Form 106E.’F

Radius Giobal So|utions
Nonpriority Creditor’s Name

Po Box 390916

Number Street

Mi`nneeenlis MN 45439_0916

City State ZlP Code

Who incurred the debt? Check one.

il Debtor t only

|;l Debtor 2 only

L".§] oebtdr t and oebtor 2 enly

|;\ At least one of the debtors and another

El Check if this ciaim is for a community debt

ls the claim subject to offset?

n No
m Yes

 

Ra tisch Sturm
Nonprlorlty Credit:ir's Name

5801 Ulmertori Rd Ste 20

Number Elreet

Clearwater FL 33760-3951

City State ZlP Code

Who incurred the debt? Check one.

m Debtor1 only
Debtor 2 only
m Debtor ‘i and Debtor 2 only
n At least one of the debtors and another

cl Check if this ciaim is for a community debt

ls the claim subject to offset?

No
8 Yes

Schedule E!F: Creditors Who Have Unsecured Claims

Total elaim _ j

Last¢ digits of account number _2§_2'7_ __, _ $ 500 _
When was the debt incurred? 3/5/2014

As of the date you file, the claim is: Check ai| that apply.

n Contingent
El unliquidated
El oisputed

Type of NONPR|OR|TY unsecured claim:

a Studerit loans

§ Obligations arising out of a separation agreement or divorce that
you did not report as priority ciainis

ii Debts to pension or profit-sharing plans, and other similar debts

3 Other.Specify Coilections

 

 

Last 4 digits of account number _‘00_3__

09/15/2018

When was the debt incurred?

As of the date you file, the claim is: Check ai| that apply.

El Contingent
El uniiquidated
ill oleputed

Type of NONPR|OR|T¥ unsecured claim:

a Studerit loans

a Ob|igations arising out of a separation agreement or divorce that
you did not report as priority ciaims

3 Debts to pension or profit-sharing plans` and other similar debts

E other specify g;oliectign§

$ _

Last4 digits of account number Ml__§m _ _

When was the debt incurred? 69/22)‘2018

As of the date you file, the claim is: Check ail that apply.

El Contingent
El unliquidated
|'_`l oleputed

i'ype of NONPR|OR|TY unsecured claim:

il Studerit loans

m Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

ij Debts to pension or profit-sharing pians\ and other similar debts
m Other.Specify Jlldgement

page 3_6 Of it

Debtor 1 Dawn A

   

' After listing any entries on this page, number them beginning with 4.4, foilowed by 4.5, and so forth.

 

4.IG

 

 

 

Farsi Name Middle Name Lasl Name

Case le-Baee-KKS Doc 1 l=iled 02/06/(;139e murnag§o 31 of 103

 

\'our NONPR|OR|T¥ Unsecured Claims - Continuation Page

 

Redline Recovery
Nonpriority Creddor’s Name

Po Box 1022

Number Street

Fort Mili SC 29716~1022
City Slate ZlP Code

Who incurred the debt? Check one.

a Debtor1 o'ity

El Debtor 2 may

il Debtor1 and Debtor 2 onty

a At least one of the debtors and another

33 Check if this claim is for a community debt

ls the claim subject to offset?

n No
L_..\ Yes

 

 

 

4.10

 

thcial Form 1OBEJF

Rel ia nt
Nonpriority Creditor’s Name

Po Box 650475

Number Streel

Dalia§ TX 7526§-0475
City State ZlP Code
Who incurred the debt? Check one.

ii Debtor1 only

Ci Debtorz only

m Debtor 1 and Debtor 2 only

m At §east one of the debtors and another

El Check if this claim is for a community debt

is the claim subject to offset?

a No
cl Yes

Total claim `

 

 

 

Rev-i Solutions Llc
Nonpriorlty Creditors Name

517 Us Highway 31 N

 

 

Number Street
Greenwood lN 46142-3932
City State ZlP Code

Who incurred the debt? Check one.

Debtor t only
n Debtor 2 or ly
m Debtor 1 ard Debtor 2 only
m At least one of the debtors and another

E:l Check if this claim is for a community debt
is the ciaim subject to offset?

§ No
B Ves

Schedule EIF: Creditors Who Have Unsecured Claims

Last¢ digits of account number QSQ__ _ $ 7919
When was the debt incurred? 05"21"2013
As of the date you file, the claim is: Check ali that apply.
m Contingent
ft unliquidated
ft Dispuied
Type of NONPR|{JR|T¥r unsecured claim:
m Studerit ioans
m Obiigations arising out of a separation agreement or divorce that

you did not report as priority claims
Cl Debts to pension or profit-sharing plans, and other similar debts
a Otherispecity Coliection
Last 4 digits of account number fig _ __M g 225 ;
When was the debt incurred? M
As of the date you file, the ciaim is: Check all that apply.
m Contingent
Cl unliquidated
|;l Disputed
Type of NONPR|OR|TY unsecured claim:
a Studerit loans
Cl Obligations arising out of a separation agreement or divorce that

you did not report as priority ciaims
3 Debts to pension or proHt-sharing plans, and other similar debts
3 oilier. specify lititiry

$ 937

Last 4 digits of account number §§ _

When was the debt incurred? 06/26/2013

As of the date you file, the claim is: Check ali that apply.

E:l Contingent
in Uniiquidated
t'_"i oisputed

Type of NONPRIORZTY unsecured ciaim:

U Studerit loans

['.:l Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

l:] Debts to pension or proof-sharing plans, and other similar debts

El oihdr.spediry Collecfions

page 3_7 Of ill

Debtor t

 

 

 

 

 

 

 

 

 

Dawn A

First Name Middie Name Last Name

Case le-so;lzze-KKS Doc 1 l=iled 02/06ggnunrgeage 62 of 103

known)

 

Your NONPR|ORITY Unsecured Claims w Continuation Page

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, foliowed by 4.5, and so forth. `Total claim n
4.19
. . 833 .
Rpm Last4 digits of account number L _ __ ~__ $ 299 n
Nonpriority Creditor's Name
When was the debt incurred? 1231/2012
Po Box 1548
Number Street . _ .
As of the date you file, the claim is: Check atl that apply.
Lynnwood WA 98046-|548
city stare zlP code [] Coniingenz
_ El unliquidated
Who incurred the debt? Check one. m Disputed
L".] oeoior 1 only
m Debtor 2 only Type of NONPR|OR|TY unsecured claim:
g Debtor 1 and Debtor 2 only n Studerit loans
m ieasi cme 05 me dem°rs and another D Obligations arising out of a separation agreement or divorce that
|;l Check if this ciaim is for a community debt you did not report as pmmy Ci_alms . .
§ Debts to pension or proHt-sharing plans and other similar debts
is the claim subject to offset? E;Z other Specify Cotlectiorls
d No
!;l Yes
4.10 0533 -
. . t4d' ` ofaccoun n b r 312 -
Stephens & Miohaels Associates Las lglts t um e _ °_ _ _“" $“"`“_
Nonpriority Crediiar’s Name
When was the debt incurred? 09/22/2014
Po Box 109
Number Street . . .
As of the date you file, the claim is: Check atl that apply.
alem NH 03079-0|09
city state zlP code Cl Coming@m
|Il unliquidated
Who incurred the debt? Check one. m Dispmed
il Debtor1 only
l:] Debtor 2 only Type of NONPR|OR|TY unsecured claim:
g Debtor1 and Debtor 2 only g Studerit wang
m ieas‘ one of the debtors and another il Obligations arising out of a separation agreement or divorce that
|;l Check ii this claim is for a community debt you md not report as pnomy C|?|ms . .
aj Debts to pension or profit-sharing pians. and other similar debts
is the ciaim subject to offset? m Other_ Specify Collection
n No
n Yes
4.10 sagj_`
' ' 0048
T_mobi]e lsa Last 4 digits of account number _ _ ,W_ _
Nonprior`ity Crei:ti`tor's Name
When was the debt incurred? __2M3_
Po Box 742596
Number Street . . .
As of the date you file, the claim is: Check all that apply.
Cincinnati OH 45274-2596
City State ZiP Code m Contingent

Officia| Form 1065/ir

Who incurred the debt? Check one

Debtor1 only
§§ Debtor 2 only
§ Debtor1 and Debtor 2 only
3 At least one of the debtors and another

5 Check if this ciaim is for a community debt

ls the claim subject to offset?

d No
\:l Yes

Schedule E!F: Creditors Who Have Unsecured Claims

Cl unliquidated
n Disputed

Type of NONPRiOR|T¥ unsecured claim:

Cl Student ioans

a Obii`gations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plansl and other similar debts

m Other. Specify C€ll Pl'lone

ease § Of £

oeotori oan A Case 19-1§€}3229-KKS DOC 1 Filed OZ/OG@§nunl§eagkew§S of 108

Flrst Name Midd|e Name Last Name

 

Your NONPR|OR|TY Unsecured Claims - Continuation Page

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total ciaiin ` -
4.10 . .
The Cash Store Last4 digits of account number £67_ _ $ 1094 .

Nonpriority Creditors Name

wh d bt- d? 09/24/2012
1901 Gnieway or Ste 200 e"“'as"‘e 9 '“°""e “_~_

 

 

Number Sll'eet
As of the date you file, the claim is: Check all that apply.
irving ?X 75638
City stale zlP code ij Cgmingeni
m Linit'quidated
Who incurred the debt? Check one. 13 mspqu

EI oebtor i oniy
121 Debtor 2 onty Type of NONPRIOR!TY unsecured ciaim:
a Debtor 1 and Debtor 2 only

§ Studerit loans
E:l At least one of the debtors and another

a Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

Cl Check if this claim is for a community debt o . . .
El Debts to pension or profit-sharing plans, and other siznllar debts

 

 

 

 

 

 

 

 

 

 

 

ts the ciaim subject to offset? §§ Other. Specify Coilections

93 no

5 res

4. 6
l Last 4 digits of account number _*5“8‘§?_ _ __ $ 225

Transworld

Nonpriorily Creditors Name . 2(]]4
When was the debt incurred?

2235 Mercury Way Ste 275

r\t b St t

um ar rea As of the date you file, the claim is: Check all that apply.
§anta Rosa CA 95407
City State ZlP CD<!E \;l Contingent
_ El uniiqu§dated

Who incurred the debt? Check one. ij D;Sputed

il Debtor1 only

l;] Debtor 2 only Type of NONPR|OR|T¥ unsecured claim:

n Debtor t and Debtor 2 only a Swdem loans

m At least one 01 the demors and another 13 Obligations arising out cfa separation agreement or divorce that

. . . . _ you did not report as priority cialms
Ch k fth s 1 o mun

m ec l l c a'm lsi r a com ltv debt § Debts to pension or profit-sharing plans and other similar debts

is the claim subject to offset? m Other_ Specify §,jgligction§

til no

E;l Yes

4.10 $l$"»______

Tsi Last 4 digits of account number _2018_ _ _
Nonpriority Creditor’s Name

506 Virginia Dr Ste 514

 

When was the debt incurred? 11/28)'2018

 

 

N o
um er $Ireei As of the date you file, the claim is: Check all that apply.
Fort Washigton PA 19034
Clly State ZlP Code l:l Contingent
El unliquidated
Who incurred the debt? Check one. m Disputed

Debtor1 only
§§ Debtor 2 only Type ct NONPR!OR|TY unsecured claim:
33 Debtor1 and Debtor 2 only

n Studerit ioans
3 At least one ot the debtors and another

|:l Ob!i`gations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

ls the claim subject to offset? m Other‘ Specify Col}ection

EjNo

El Yes

3 Check if this ciaim is for a community debt

 

Gf't'lcia| Form 106§!F Schedule EIF: Creditors Who Have Unsecured Claims page§§_ tuij

Debtor l

Dawn A

Firsl Name

Case 19-3€1{1;29-KKS DOC 1 Filed 02/0661§ nun§eaggwnod, of 108

Middle Name Last Name

 

¥our NONFR|OR!T¥ Unsecured Ctaims - Continuatiori page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

-Totai claim `

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4110 . . 7814
Uscb Corporation Last4 digits of account number _W_ _ _ __ SL_
Noripriority Credii:ir's Name
When was the debt incurred? 07"1 6/2014
Po Box 75
Number Etreet . . .
As of the date you fite, the ciaim is: Check all that apply.
Archbald PA 18403
City State ZlP Code m Contingent
_ 9 a Un|iquidated
Who incurred the debt. Check one. n Disputed
il Debtor1 only
ij Debtor 2 only Type of NONPR|ORETY unsecured claim:
§ Debtor1 and Debtorz only n Studem loans
At zoned one of the debtors and another L._..l Obligatioris arising out of a separation agreement or divorce that
El check ii this claim is for a community debt you d'd not ren°n as pr'°_’"ty com . .
a Debts to pension or profit-sharing plansl and other simiiar debts
is the ciaim subject to offset? ga Other. Specify Collei:tion
til no
m Yes
4'“ Last 4 digits of account number 8300 $ 1721
Valiey Hope m _ _ ~ "
Nonpriority Creditor‘s Name
When was the debt incurred? 03/3‘/2014
Po Box 510
Number Street . . .
As of the date you file, the claim is: Check all that appiy.
Norton KS 676“\'4
city state ziFl code U Coniirigent
_ El unliquidated
Who incurred the debt? Check one. a Disputed
§ Debtor1 only
@ Debtor 2 only Type of NONPR|OR|TY unsecured claim:
§ Debtor1 and oeotorzonly [;l Studem§oans
m least one of the debtors ann another n Obiigations arising out of a separation agreement or divorce that
§§ Check if this ciaim is for a community debt you did not report as pnomy C|_alms 1 .
El Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? 12 Other. Specify Medical
§ No
13 Yes
4.11 _ _ f t loan .
Wi|liams And Fudge Inc Last4 digits o account number _ _ _
Nonpriorily Creditors Name
When was the debt incurred? 2018
300 Chatham Ave _ '
Number Street . . .
As of the date you file, the claim is: Check ail that apply.
Rock Hilf SC 29730
city state zir> code E] contingent

Who incurred the debt? Check one.

Debtor 1 only
n Debtor 2 only
Cl Debtor t and Debtor 2 only
n At least orie ofthe debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

a No
m Yes

Ott`lcia| Form iOBE/F Schedule E!F

El unliquidated
l:l Disputed

Type of NONPR|ORETY unsecured claim:

|;l Student loans

\;l Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

L_..l Debts to pension or profit-sharing plans, and other similar debts

m Gttter.Specify Coliection

: Creditors Who Have Unsecured Claims page §§ off

catrett DawnA Case 19-3€1§:29-KKS Doc 1 Filed 02/06[31§ nunl§eagew§£i of 108

Fi`isl Name Middle Name Last Name

 

 

Your FR|OR|‘FY Unsecured Claims - Continuation Page

 

 

 

f After iisting any entries on this page, number them beginning with 2.3, followed by 2.4, and so torth. :'l”otal ciaim -- Friority" _ .Nonprio'rity'
l § - ' ' _' amount _- amount
` '

lrs Last4 digits of account number _ _ _W _ $ 7524 3 7§24 $ 0

Priority Creditor's Name

¥FS When was the debt incurred? 2913

Number Street

 

 

Kansas City MO 64999-0204
City State ZlP Code

Who incurred the debt? Check one.
§S_:'Debtor 1 only
§FWH Debtor 2 only
fw .Debtor1 and Debtor 2 only
wm least one of the debtors and another

m Check if this claim is for a community debt

ls the claim subject to offset?
§§

%_~_ No

§_l:.] Yes

~¢
H

lrs
Priority Credilor’s Name

lrs
Number Street

 

Karisas City M() 64999-0204
City State ZlP Code

Who incurred the debt? Check one.

§:;-:'Debtor 1 oriy

§_Fl;!_-_Debtor 2 oriy

§E:l "Debtor 1 ard Debtor 2 on!y

§"E;T,At least one of the debtors and another

E] Check if this claim is for a community debt

is the ciaim subject to offset?
rm_
§§ No

._i'§-"F._i§§,,~

 

 

lrs
Priority Creditor's Name
lrs
Number Street

 

Kansas City MO 64999-0204
City Siate ZlP Code
Who incurred the debt? Check one.

§§_Debtom only

§__C_ZMDt'-:btor 2 only

ila Debtor1 and Debtor 2 only

§'U~At least one of the debtors and another

El Check if this claim is for a community debt

lsmt~he ciaim subject to offset?
5_~ No

§:]_Yes

As of the date you file, the ciaim is: Check all that apply.

l:l Contingent
m Uniiquidated
l:l Disputed

Type of PRlORiTY unsecured claim:

Z.m__
§Q__'oarnestic support obiigat‘rone
iii Ta)tes and certain other debts you owe the government

§l:lm Claims for death or personal in§ury while you were
` intoxicated

§§ Other. Specify Taxes

Last 4 digits of account number _ ____ _ _ 5923 $ 3923 30
When was the debt incurred? 2{]¥4

As of the date you file, the claim is: Check all that apply.

m Contingent
l;l Un|iquidated
|;l Disputed

Type of PRiOR|TY unsecured claim:

§_;L- Domestic support obligations
t
§E__ Taxes and cei‘lain other debts you owe the government

ina `Claims for death or personat injury while you were
` ' intoxicated

§E_l Other. Specify Taxes

Last 4 digits of account number _ _____ _ _ 5372_. $_.'.’23_'12_ $ 0
When was the debt incurred? 2915

As of the date you fitel the claim is: Check ai| that apply

a Contingent
Cll unliquidated
Cl Diaputed

Type of PRlORlTY unsecured claim:

i_"'

§u__"l_~_Domestic support obiigations

Y;Taxes and certain other debts you owe the government
E;l Elaims for death or personal injury while you were
intoxicated ........, cut -,t.--»-,.,~i.t‘,.,_.i~.t¢,Y.,,_a.….¢..,i.tut,.,h,_\..

§”j~:Other. Specify Taxes

 

Ofi'icia| Form 106E/F Schedule E!F: Creditors Who Have Unsecured Claims page il offg“

mean DawnA Case 19- eeizze- KKS Doc 1 r=iled 02/06§;@nunp@gkew§e or 103

Firsl Name Midclle Name Last Name

m Yeur moner unsecured claims ~ continuation edge

 

 

 

 

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so fo¢th. jTotal claim -_ Priority' f ' Nonpriority . §
- _- amount '- _ _ amount
2.9
IFS Last4 digits of account number _ __ _ ___ $ 4492 $ 4492 $ 0
Priority Creditor's Name
irs When was the debt incurred? 2916
Number Streel

As of the date you file, the claim is: Check all that apply.

 

 

moses City Mo 64999_0204 ii Comrngenr
city siers ziPCode § Un|§quidated
§ Disputed

Who incurred the debt? Check one.
§~§: Debtor1 only Type of PRJOR|TY unsecured claim:
§W Debtor 2 only

§§ Debtor 1 and Debtor 2 only
§§At§ east one of the debtors and another

. §
'C_]___ Domestic support obligations
§§ Taxes and certain other debts you owe the government

§§ Ci aims for death or personal injury while you were
` intoxicated

§ Check if this claim is for a communi debt
ty §.Cl~ Other. Specify Taxes

is the ciaim subject to offset?

§Ej_No

 

 

 

 

 

 

 

 

 

 

 

 

 

§§Z";l' Yes
ll'S Last4 digits of account number _ __ _ _ nos $ 1103 550
Pnority Creditors Name
lrs When was the debt incurred? 2017
Number Streel
As of the date you file, the claim is: Check all that apply.
Kansas City Mo 64999-0204 5 C°“§"Qe"‘
city slate zip code § Un!iquidated
3 Disputec|
Who incurred the debt? Check one.
§`EToeeieri amy Type er PRioRn'Y unsecured claim:
i'w'§ ;*”~“
§“§»_Demor 2 only §_§__ Domestic support obiigations
:_U- Debtor 1 and Debtor 2 0an im 'l'axes and certain other debts you owe the government
§ . _ At least cna Df the debtors and another §§ Claims for death or personal in§ury while you were
§ Check if this claim is for a communi debt r~ 'nmx'°ated
ty §§ Other. Specify Taxes
Wl§h§he claim subject to offset?
.» . No
§§:' YESM_._ . , 4. ..u § § , …
irs Last4 digits ofaeceuni number M_ _ _ __ 946 S£el§ $ 9
$'riority Creditor’s Name
lrs when was the debt incurred? 2019
Number Slreot
As of the date you file, the claim is: Check all that apply.
Aesnn tx 73301-0010 m CO"“"QE'“
city seas zip case E] unliquidated

l:] Dis;)uted
Who incurred the debt? Check one.

§§ Debtor1 oriy Type of PRlORlTY unsecured claim:

§~U Debtor 2 amy j:] Domestic support obligations

§§ Debtor 1 ard Debtor 2 on y §§___Taxes and certain other debts you owe the government
. At least One Of me debtors and another §;l _ 3laims for death or personal injury while you were
intoxicated net .r .~ § a v h

§ Check if this claim is for a community debt
Other. Specify TBX€‘S

_Ls»_the claim subject to offset?

§§ No
UYES

O§§cia| Form ‘ZOSEIF Schedule Ei'F: Creditors Who Have Llnsecured Claims page § of£

Debtor1 Dawn A Case 19-%:329-KKS Doc 1 Filed OZ/OGLJ§§M|§BQQ§W§? of 108

First Name Midctle Name Last Name

 

 

 

Your PRlORlTY Unsecured Claims - Continuation Page

 

z After listing any entries on this page, number them beginning with 2.3, foiiowed by 2.4, and so forth. '__To`tai'claim _ :"Prioi’ity` _ . ' " Nonpl"iority

amount 'amount`,'-._ j
State 0f Maryiand

Lastd digits of account number £2_12_ _m _ $ 146 3 145 5 0
Priority Creditor’s Name

 

 

 

 

 

Central Coilection Unit when was the debt incurred? 121211'2013
Number Streei
Po Box 17277 As of the date you file, the claim is: Check ali that appiy.
trainmen Ml) 21203-7277 El Conilnoem
City Staie zlP code l:.l Unliquidated
m Disputed

Who incurred the debt? Check one.
§§ Debtor1 only Type of PRlORlTY unsecured claim:

§`~~i» Debm 2 only §;m]~, Domestic support obligations

3
in Debtor 1 and Demor 2 only §q_ Taxes and certain other debts you owe the government

)'"~"Arl n § . 1 . .
§l_|.. east One Oft a debtors and another 1a Claims for death or personal injury while you were

i:l Check if this claim is for a community debt em- intoxicated
§ Other. Specify Taxe$

j§jhe claim subject to offset?
= :ND

row

§§ Ves

Last 4 digits of account number _

 

 

 

Priority Creditors Name

When was the debt incurred?

 

 

 

Number Stl'eet
As of the date you file, the ciaim is: Check all that apply
m Contingerit

Ciry stare zlP once El Unliqulclated

lI.l Dispuzecr
Who incurred the debt? Check one.

§W:l¢ Debtor t oriy Type of PRlORlTY unsecured claim:
§:l: Debtor 2 or‘§y

§E_l Debtor 1 ard Debtor 2 only

§§rAt least one of the debtors and another

§ l:.l Domestic support obligations
§E;l Taxes and certain other debts you owe the government

§El Claims for death or personai injury white you were
4 intoxicated

Cl Check if this claim is for a community debt ,
§[] Other‘ Specify

 

mij.-;,_hthe ciaim subject to offset?
§§ No
i§.,‘!s§,

:l § 5 § _

Last4 digits of account number _ _

 

 

Priority Creditor’s Name

When was the debt incurred?

 

 

 

Number Street
As of the date you file, the ciaim is: Check all that apply.
U Contingerit

on see zlP code C] unliquidated
m Disputed

Who incurred the debt? Check one.

§Elvijebtor ‘l only Type of PRlORlTY unsecured claim:

§L“.__l_*{)ebtor 2 only
§U__Debtor 2 and Debtor 2 only
mm least one of the debtors and another

§Domestic support obligations
m Texes and certain other debts you owe the government

;D S|aims for death or personal injury while you were
___`intoxicated .. .W coch,”s-," co ,,

n Check if this claim is for a community debt »-
g _Other. Specify

 

|Ps"_the claim subject to offset?
b No

§§j»¥es

Of'i`lciai Form ‘lGSE/F Schedule EIF: Creditors Who Have Unsecured Claims page § oiL

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 68 of 108

l"Fill inthis information to identify your`case:

Debtor Daw" A Seitz

F`irst Name Middle Name Llsl Name

Debtor 2 Matthew Edward Seitz

(Spouse lf fiiing) r~irstl\iame Midi:ln Name Last Name
united states Banl<»upzcy court for ihe;NORTHERbisirict of FLORIDA

C b
iiia§§u[lf§" er El check liihis is an
amended filing

 

 

 

Otficia| Form 1066
Schedule G: Executory Contracts and Unexpired Leases mrs

Be as complete and accurate as possibie. if two married peopie are titing together, both are equaliy responsible for supplying correct

information. |f more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page, Ori the top of any
additional pages, write your name and case number (if known).

 

1 . ggmyou have any executory contracts or unexpired leases?
KNO. Check this box and tile this form with the court with your other schedules You have nothing else to report on this form.
§§ Yes. Fit| in a§l of the information below even if the contracts or ieases are listed on Schedule A/B: Property (Ofticial Form 106AIB}_

2_ List separateiy each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for

exampte, rent, vehicie lease, celi phone}. See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1

 

Name

 

Number Streei

 

city state zlP code

_2.2

 

Name

 

N umber Street

 

_.____C'W__ __ _ ______ __ _Si_at,e_______Z_'P___C_°_d€__ __ __
2_3

 

Name

 

Number Street

 

_C“y , _ _ ___,_Siaie____Z'_*?_C/TPC_'?_,__
2_4_

 

Name

 

N umber Street

 

C_Yiy___ _ _ ,_ _____Sfai€_____Z'_i°_‘?_<_>li?___ __ __
2_5

 

Name

 

Number Street

 

City State ZiF' Code

thcial l"-‘orm 106(3 Schedule G: Executory Contracts and Unexpired i_eases page 1 of ___

Debtor t

ann A

i’-'irst Name

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 69 of 108

Seitz Case number tiri<mwni

Last Name

- Additional Page if You Have More Contracts or Leases

2a

Person or company with whom you have the contract or lease

 

Name

 

Number

Street

 

City

52_7§

State

ZlP Code

 

Name

 

Number

Street

 

city

2.8‘

State

Z|P Code

 

Name

 

Number

Street

 

city

2_9`

§2_10§

'2_11:

212

2_13"

State

ZlP Code

 

Name

 

Number

Street

 

city

ZlP Code

 

Name

 

Number

Street

 

City

State

ZEP Code

 

Name

 

Number

Street

 

City

ZlP Code

 

Name

 

NU|'|"|bEif

Street

 

city

State

ZlP Code

 

Name

 

Number

Street

 

__ _Ci_W_

Othcial Form 1066

State

ZlP Code

Schedule G: Executory Contracts and Unexpired Leases

 

What the contract or lease is for

page m__ of _

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 70 of 108

- Filiin.this'in`formation toidentify'your'case: . ':

   

   
             
         
   
 
    

 

Debtor1 Dawn A Seitz
First Name Middie Name Last Name
Debtor 2 Matthcw Ei:lward Seitz

 

{Spouse, itnilrig) FitstNarrie Midclle Name

   

Last Name

 

United States Banicruptcy Courtforth@~l{)RTH ER District of FLOR[DA

Case number
{lf known]

 

8 check itthie is en
amended hling

Official Form iOGi-l

 

Schedule H: Your Codebtors mrs

Codehtors are people or entities who are also liabte for any debts you may have. Be as compiete and accurate as possible. lf two married people
are filing together, both are equally responsible for supplying correct information if more space is needed, copy the Additionai Page, fill it out,

and number the entries in the boxes on the left. Attach the Additiona| Page to this page. On the top of any Additiona| Pages, write your name and
case number (if known}. Answer every question.

1. Do you have any codebtors? (if you are hling a joint case, do not list either spouse as a codebtor.)

E No
m Yes

2. Within the iast 8 years, have you lived in a community property state or territory? (Commurrity property states and territories include
Arizona, California, !daho, i_ouisiana, Nevada, New ll/le)<icol Puerto Rico, Texas, Washington, and Wisconsin_)
El No_ co to line 3_
a Yes. Did your spouse, former spouse, or legai equivalent live with you at the time?

i:lNo

m Yes. in which community state or territory did you live? _ Fill in the name and current address of that person

 

Name of your spousel former spouse or legai equivalent

 

Number Slreet

 

City State ZlP Code

3_ in Column 1, tist all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor oniy if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Oft`:ciai Form 106€1[=), or Schedule G (Of'ficia| Form 1066}. Lise Schedule D,
Schedule Er'F, or Schedule G to fill out Column 2.

Column 1: ¥our codebtor Column 2_' The creditor to whom you owe the debt

 

Check all schedules that appiy:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.i
Cl Schedule D, line
Name
ii Schedule EiF, fine
Number Sfr€€\ [] Schedule G, line
City 7 _ _ _ __ State _ _ ZlP Code
3.2
l:l Schedule D, line
Name
El schedule Eil=, line
Number S"P-ei El Schedule G, iine
_ City _ _ _ _ _ State ZlP Code
3.3
El scheduie o, line w
Name
n Scheduie E/F, line _,______
Number S“e€l i:.l Schedule G, line
City State ZlP Code

 

Ofiiciai Form 106l-i Scheduie H: Your Codebtors page ‘l ofm__

Case 19-30129-KKS DOC 1 Filed 02/06/19 Page 71 of 108

 

 

 

Debtor 1 DaWn A Seitz Case number iiriinewn)
First Name Nliddle Name Last Name
- Additional Page to List More Codebtors
Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that appiy:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nerne i;l Schedule D, line _____
EJ schedule ElF, iine
Number sireel m Schedule G, line
_ _City _ , _ _____ _ State ZlP Code
N 5 Schedule D, line
ante ____
Ci schedule E/F, line
Number street n Schedule G, line
z City _ _ _ state zlP code
name El schedule D, line ___
i;l Schedule E/F, line
Number 1 Slreei m Schedule G, line
City Stata ZlP Code
§ N El schedule D, line
HlTlE _
El schedule E/l=, line
Number sireei 53 Scheduie G, line
§ City _ _ _ _ State ZiP_Code
N i:l Schedufe D, iine
Gn'le _____
El schedule Eil=, line
Number street cl Schedule G, line
E. Cifv_. . .i . .. .. 3‘@'€, __ . .. .. . Z'F' Code
N L:l Schedule D, line
‘ BmB ”'"‘"'““““““"'
El schedule EiF, iine
Number Sfreei n Schedule G, line
Cilv _ _ slele zlP code
§ N El schedule D, line
am& ____
il Schedule E/F, line
Number sireel ill Schedule G, line
: City _ _ _ State ZlP Code _
` ill schedule D, line
Name
l;¥ Schedule Ell-”, line
Number Street m Schedule G, line
3'§>' l.u'§.i§,i§ .§'E,§Pde

 

 

   

Offlcial Form 106H Schedule H: Your Codebtors page _ of_

Case 19-30129-KKS DOC 1 Filed 02/06/19 Page 72 of 108

"F_i`i_i__in this information to`-identify your case:`_. _' `

       

 

  
       

 

   

Debtor 3 Dawn A Seitz

Firsf Name Middie Name LastName
Debm 2 Matthew Edward Seitz
(Spouse, iffiling) FinerNan-le lvliddle Name Leei Name

     

United States Bani¢,ruptcy Court for the: NORTH E'R District of FLORIDA

 
 

Case number
(if knowni

Check if this is:
Ci An amended filing

El A supplement showing postpetition chapter 13
income as of the foiiowil‘lg date:

 

 
 

 

Officia| Form 106|

MM i' DDf VYYY

Schedule ll Your ll‘lCOme 12115

Be as compiete and accurate as possibie. if two married people are filing together (Debtor1 and Debtor 2), both are equally responsible for
supplying correct information. if you are married and not filing joint|y, and your spouse is living with you, include information about your spouse.
if you are separated and your spouse is not filing with you, do not inciude information about your spouse. if more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

m Des¢:ribe Emp|oyment

1. Fi|i in your empioyrnent ..
information Debtor 1 Debtor 2 or non-filing spouse

 

 

if you have more than one iob,

attach a separate page with : e--
information about additional Emp|°yme"t status § Employed §§ Empgoyed
employersl U Noi employed ica Not employed

include pari-time, seasonal, or

self-employed work.

occupation Heaithcarc Worker

 

Occupaiion rnay include student
or homemaker, if it applies

Emp|oyer’s name PR I‘RHOR

IGGO Mar Walt Fort Waiton Beach, Fl
Em pioyer’s address

 

Number Street Number Street

 

 

 

City State ZlP Code City State ZlP Code

How long empioyed there? 6 months

Give Details Abou't Monthiy lncome

 

 

Estimate montth income as of the date you tiie this form. if you have nothing to report for any line, write $0 in the space. include your non-filing
spouse unless you are separated

ifyou or your non-filing spouse have more than one employer, combine the information for all employers for that person on the iines
beiow. if you need more space, attach a separate sheet to this forrn.

For Debtor1 For Debtor 2 or
non~fiiing spouse

 

2. List monthly gross wages, salary, and commissions (before a§l payroll

 

deductions). if not paid monthiy, calculate what the monthiy wage would be_ 2. $ 2397 $ §
3. Estimate and list monthly overtime pay. 3. + 3 0 + 3 0
4. Calcuiate gross income. Add line 2 + line 3. 4. $ 2397 3 0

 

 

 

 

 

Oificial Form 106| Schedule i: ¥our income page 1

Case 19-30129-KKS DOC 1 Filed 02/06/19 Page 73 of 108

 

 

 

Debtor1 DaW" A Seifl Case number pendent
FirsiNal'ne Middle Name Last Name
For Debtor 1 For Debtor 2 or
non-fininan spouse
Copy line 4 here ............................................................................................... -) 4. $_2_3;97_”__ 3 0

5v List aii payroll deductions:

 

 

 

 

 

 

 

 

 

 

5a. Tax, Medicare, and Socia| Security deductions 53. S 189 $ 0
5b. Mandatory contributions for retirement plans 5b. $ 0 $ 0
5c. Vo|untary contributions for retirement plans Sc. $ 83 $ 0
5d. Required repayments of retirement fund loans 5d. 3 9 30
5e. insurance 5e. $ 720 3 0
5f. Domestic support obiigations 5f_ $ 1100 5 0
59. Union dues 5g. $ 0 5 0
5h. Other deductions Specify: 50 + $ 0 + $ 0
6. Add the payroii deductions Add fines 5a + 5b + 5c + 5d + 5e +5f + 59 + 5h. 6. $ 2092 S 0
7. celeuiate total monthly take-henne pey. subtract line s win line 4. 7. s 305 $ 0

 

8. List all other income regularly received:

Ba. Net income from rental property and from operating a business,
profession, or farm

Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthiy net income Ba.

an intereetand dividends Bb. $ 0 $ 0

iii so

 

Sc. Famiiy support payments that you, a non-filing spouse, or a dependent
regularly receive

include aiimony, spousal support, child supportl maintenance, divorce $ 0 $ 0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

settlementl and property settlementl Bc.
Sd. Unempioyment compensation 8d. $ 0 $ 0
8e. Sociai Security 8e. $ 0 3 0
8f. Other government assistance that you regulariy receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefrts under the Suppiemenial
Nutrition Assistance Program) or housing subsidies 0
Specify: Bf. $ 0 $
tig. Pension or retirement income 89. $ 0 $ 0
8h. Other monthly income. Specify: 8h. +$ 0 +$ 0
e. Add ail other income Add iinee se + ab + sc + sd + se + sf +sg + 8h. 9. s 9 s 0
10. Caicuiate monthly income. Add line 7 + fine 9. 305 + 0 _ 53 35
Add the entries in line 10 for Debtor t and Debtor 2 or non-ming spouse_ iO1 $--_- 3 _
11_ State all other regular contributions to the expenses that you list in Schedule J.
lnclude contributions from an unmarried partner, members cf your household your dependents your roommaies, and other
friends or relatives
Do not include any amounts already included iri lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
speciiy; 11 + $ 0
12. Add the amount in the last coiumn of fine 10 to the amount in line t1. The result is the combined monthly income
Write that amount on the Summary of Your Assets and i_r'abr'lities and Certar`rr Statl`stl"cai information if it applies 12. 3 305
Combined

- 13. Do you expect an increase or decrease within the year after you tile this form?

jzi No.

 

 

 

monthiy income

 

ri Yes. Expiain:

 

 

Othcial Form 106§ Scheduie i; Your income

page 2

 

 

 

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 74 of 108

:Fii|"in this information to identiiy:your'case: -

  

       

 

      
      

 

   

139wa Dawn A Seitz

First Name Niiddie Name Last Name
Debtor 2 Matthew Edward Seitz
(Spouse` iffi|ing) FirsiName initials Name Last Name

      

t,inited States Banl<ruptcy Court for the: NORTHER District of FL'OR[DA

 
 

Case number
ill known}

 

 
 

 

Officiai Form 106J

 

Schedule J: Your Expenses

Check if lhis is:
n An amended ii

ling

El A supplement showing postpetition chapter 13
expenses as of the following date:

MN| f DD/ YYYY

12!15

Be as complete and accurate as possibie. if two married people are nling together, both are equally responsible for supplying correct
information. |f more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

Descrihe Your |-lousehold

 

 

1. is this a joint case?

flynn Goioiine 2.
giles Does Debtor 2 live in a separate household‘?

UND

2. `Do you have dependents? §`E]` NO

inv Yes. Debtor 2 must file Ofticia| Form 106.!-2, Expenses for Separate Househo!d of Debtor 2.

Does dependent live
with you?

 

 

 

 

 

 

_ Dependent’s relationship to Dependent’s

Do not list Debtor 1 and iu Yes. Fi|i out this information for Debtor1 or Debtorz age

Debtor 2. ` ' each dependent ..........................

Do not state tile dependents SQH 19

names.
Daughter 18
Daughter 16
Daughter 14
Son 13

3. Do your expenses include §§ NO

expenses of people other than ij
yourself and your dependents? g _ __ Yes

  

Estirnate \'our Ongoing iii|onthly Expenses

~, 5 N°
iEi` Yes
v No
iE' Yes
iv No
§Ei“_l Yes
iq No
iE'; Yes
iv No
§“__`i” Yes

),.

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a suppiement in a Chapter 13 case to report

expenses as of a date after tl'le bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the

applicable date.

include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule l: Your income {Ol‘ficiai Form 106!.}

4. The rental or horne ownership expenses for your residence. include first mortgage payments and

any rent for the ground or iot.

if not included in line 4:

4a Reai estate taxes
4b. Property, homeowner’s, or renter’s insurance
4c Home maintenance repair, and upkeep expenses

4d. l-lomeowner’s association or condominium dues

Ofi'lciai i”-“orm 105.1 Schedule J: ¥our Expenses

4a.
4t).
4c.

4d,

Your expenses

 

page 1

Debtor 1 F?:|::r; A Middfe Name Seit;$l Name Case number primer/ny
5. Additionai mortgage payments for your residence such as home equity loans 5.
s Uti|ities:
6a Eleotricity, heat, natural gas 6a
6b Water, sewer, garbage collection Gb.
6c Teiephone, cell phone, internet, satellite, and cable services sc.
6ci. Other. Specify: ed
7. Food and housekeeping supplies 7.
e. Cl'lildcare and children’s education costs 3-
9, C|othing, iaundry, and dry cleaning 9.
10. Persona| care products and services 10.
11. lViedicai and dental expenses 11.
12. Transportation. include gas, maintenance bus ortrain fare.
Do not inciude car payments 12.
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13,
14. Charitabie contributions and religious donations 14,
15. insurance.
lDo not include insurance deducted from your pay or included in lines 4 or 20.
15a Life insurance 15a.
15b Heaith insurance i§b.
15:;. Vehicie insurance 150.
15ci1 Other insurance. Specify: lsd
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20_
Specify: 16.
17. instaiirnent or lease payments:
17a Car payments for Vehicie l ‘l“l’a.
‘i?b. Car payments for Venic|e 2 t?b.
itc Other. Specify: itcA
ltd Other. Specify: 17d.
18, Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule l', Your income (Ofiicial Form 106|). 1a
19_ Other payments you make to support others who do not live with you.
Specify: 19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule i: Yourincome.
20a. Niortgages on other property 20a
zcb. Real estate taxes 20b.
20c. Property, homeowners or renter’s insurance 20c.
20d. liliaintenance, repair, and upkeep expenses 20d.
20e. i~iomeowner’s association or condominium dues 20e.

Ofi`lcia| Form 106.1

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 75 of 108

 

 

 

 

 

 

 

Schedule J: ¥our Expenses

 

¥our expenses

 

 

 

 

 

 

 

 

 

 

 

 

page 2

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 76 of 108

Debtor1 Dawn A Seitz

Firsr Name Middle Name Last Name

21. Other. Specify:

 

22. Calcuiate your monthty expenses
22a Add lines 4 through 21.
22b. Copy line 22 (month|y expenses for Debtor 2), ii any, from Officia| Form 1063~2

22c_ Add iine 22a and 22b. The result is your monthly expenses

23. Ca|cutate your monthly net income.

23a Copy line 12 (your combined monthly income) from Schedule i.

23b. Copy your monthly expenses from line 22c above

23c. Subtract your monthiy expenses from your monthly income
The resuit is your monthly net income

24. Do you expect an increase or decrease in your expenses within the year after you tile this form?

For example do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

§No.

§;l Y@S_ Exp|ain here:

Ochia| Form 106.1 Schedule J: Your Expenses

Case number tamm

 

21.

223.

22b.

22c.

233.

23b.

23c.

 

 

3 305

'-S

l 685

 

 

$

-1380

 

page 3

 

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 77 of 108

_ Fi_ll in this information to identify your case:

Debtor1 Dawll A Seitz
?lrst Narr e Middle Name Last Name
Debtor 2 Matthew Edwa rd Seitz

(SpOLlSE, if iiiir‘eg) ?irst Nan‘e M`rddle Name Lasl Name

Uniieo` States Bankrupicy Court for the: NORTH ER District of FLOR!DA

Case number
(if known}

 

 

L_...l Check if this is an
amended filing

 

Otficial Form ‘lOSDec
Dec|aration About an lndividual Debtor’s Schedu|es ms

 

if two married people are filing together, both are equai|y responsible for supplying correct information.

You must tiie this form whenever you file bankruptcy scheduies or amended schedules. |Vlaking a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 13 U.S.C. §§ 152, 1341, 1519, and 3571.

- Sign Bel°w

Did you pay or agree to pay someone who is NOT an attorney to help you fiii out bankruptcy forms?

nolo

U Yes. Name of person .Attach Bankrupicy Peiirion Preparer's Noiice, Deciaration, and

 

Signature (Ofiicia| Form 119}.

n_
Under penalty gaf perjury, | declare thatl have read the summary and scheduies filed with this declaration and

that the are ltij`ue and correct.
7 ii
" §§ § Ri

      

t ii . 3>@13//5/ x

 

 

l
/élgnature of Debtor ‘i Sign§tu re of Debtor 2
c ,
Date¢ 222 1 § facng Date O"C`>‘ (O:`>l E§C-`!\C{
MMi DD l YY¥Y MMI DDi YYYY

OH`lcial Form 106Dec Deciaration About an individual Debtor’s Schedules

CaS€ 19-30129-KKS

      

.'Fill`i_nthisinformation 'to identify"yo`ur cas'e':' -

DOC 1 Filed 02/06/19

  

 

   
        

Debtor 1 Dawn A Seitz

First Name Middle Name LastNarne
Debtor 2 MR¥T[’I€W Edward Seitz
(Spcuse, `rf fl|ing) Ftrst Name Middle Name Lasl Name

 

 

       
   

Case number

United States Bankruptcy Court for the: NORTHER Districtof FLOR]DA

 

(ll known)

   
 

   

 

Otficial Form 107

 

Statement of Financiaf Affairs for individuals Filing for Bankruptcy

Page 78 of 108

El Check if this is an
amended liling

04!16

Be as complete and accurate as possible |f two married people are filing together, both are equally responsible for supplying correct

information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known}. Answer every question.

' "; Give oetails Ahoue Your Maritai status and where You Lived Before

 

1. What is your current maritai status?

§_[_j“Nlarried

§FE] Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

 

Debtor 2:

a Same as Debtor 1

2885 Pga Blvd

Dates Debtor 2
lived there

§ Same as Debtor1

 

 

 

 

Number Street

TO Present

 

Navarre

 

 

 

 

 

ij No
gm 3 Yes. i_ist all of the places you lived in the last 3 years. Do not include where you live now.
Debtor 1: Dates Debtor 'l
lived there
2885 Pga Blvd From 11/2{)17
Number Street
TO Present
Navarre 32566
City State ZlP Code
4213 E Shapinsay Dr
Frorn 1112015
Number Street
re 11/_;£.17_
Queen Creek 85146
City State ZSP Code

32566
City State ZlP Code
n Same as Debtor 1 C] Same as Debtor ‘l
4213 E Shapinsay Dr
FrOm M
Number Sireel
To 11/20§7
Qtieen Creek 85140
city state zlP Code

 

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, Ca|ifornia, ldaho, Louisianal Nevada, New Nlexico, Puedo Rico, Texas, Washingfon, and Wisconsin.)

get NO

:T:_l Yes. lvlake sure you fill out Schedule H_' Your Codebtors {Ofncial Form 106H).

 

Otiic§a| Form 107

2_"Part`éi` Explain the Sources of Your lncome

Statement of Financial Affail's for lndividuals Fiiing for Bankruptcy

page 1

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 79 of 108

Dawn A

Firsl name

Debtor 1 Seitz

Mlddle Name

Las| Name

Case number putnam

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?

Fi|| in the total amount of income you received from ali jobs and ali businesses including part-time activities
if you are filing a joint case and you have income that you receive together, list it on§y once under Debtor i_

fmc
§_B No
§§ Yes. Fizi in the dezails.

From January 1 of current year until
the date you filed for nankruptcy:

For last calendar year:

{January ‘i to December 31, Y'lms )
va

For the calendar year before that:

(January 1 to December 31, Yr 2917' )
YYYY

;';.i>'e,ezi'j_` ` `

 

Sources of income
Check all that apply.

Ej Wages, commissions

bonusesl tips
m Operaiinga business

m Wages, commissions
bonuses tips

|;l Operating a business

w Wages. commissionsl
bonuses, tips

g Operat§ng a business

 

Gross income

(before deductions and
exclusions)

3 599

$ 10798

ZIGDD

5. Did you receive any other income during this year or the two previous calendar years?
lnciude income regardless of whether that income is taxable Examples of other income are aiimony; child support Social Security,
unemploymentl and other public benent payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambting and lottery winnings |f you are Hling a joint case and you have income that you received together, list it only once under Debtor 1.

Sources of income
Check all that apply.

[.:l Wages, commissions
bonuses. tips

n Operating a business

m Wages, commissionsI
bonusesl tips

l:l Operating a business

m Wages, commissions
bonuses, tips

§ Operating a business

List each source and the gross income from each source separately Do not include income that you listed in line 4.

§THINO

§"C_"l_“Yes. Fill m the details

From January 1 of current year until
the date you filed for bankruptcy:

For test calendar year:

{éanuary 1 to December 31, )
vYY~r

For the calendar year before that:

(January 1 to December 31, )
ww

Ofticial Form 107

Sources of income
Describe belowA

Gross income from
each source

(before deductions and
exclusions)

$0

Sources of income
Describe betow.

 

 

…
____,.................__
…

Statement of Financiet Affairs for individuals Fi|ing for Bankruptcy

Gross income

(before deductions and

exctusions)

$ 0

3 127{){3

 

Gross income from
each source

(before deductions and

exclusions)

so

 

page 2

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 80 of 108

Debtor1 i)awn A Seitz

Case number (rrr<mwn)
Firsi Name Middie Name Last Name

List Certain Payments You Made Before ‘{ou Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

fin No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S,C. § 101(8) as
"incurred by an individual primariiy for a personai, tamiiy, or household purpose."

During the 90 days before you med for bankruptcy, did you pay any creditor a totat of $6,425* or more?
a l`~to. Go to line 7.

m Ves. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
totai amount you paid that creditor. Do not include payments for domestic support obligations such as
child support and alimony Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4101/19 and every 3 years after that for cases filed on or after the date of adjustment

tail Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you tiied for bankruptcy, did you pay any creditor a total of 5500 or more?

§El No. Go to line 7.

_,___

§ _D__, Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations such as child support and
aiimony. Aiso, do not include payments to an attorney for this bankruptcy case_

 

 

bates of Total amount paid Amount you still owe Was this payment for...
payment
_ 3 3 L_..l Mortgage
Creditor‘s Name
[;] Car
Number Street |;l Credit card

m Loan repayment

 

a Suppiiers cr vendors

 

 

 

 

City Staie er code §§ Other
$ 3 il Mortgage
Creditor's Name
m Car
Number S\reet n Credit Card

m Loan repayment

 

m Suppliers or vendors

 

 

 

 

n 0 h r
Ci\y State ZlP Code t a
$ $ cl Mortgage
Creditors Name
E] Car
Number Streei n Credlf CSI'C§

ij Loan repayment

 

n Suppiiers or vendors
3 other

 

City Stale ZlP Code

thciai Form 107 Statement ot Financiai Atfairs for individuals Fi|ing for Bankruptcy page 3

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 81 of 108

Debtor1 Bawn A Seitz Case number rrrrmown;
First i\arne Middie Name Last Name

7. Within 1 year before you filed for bankruptoy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an ofhcer, director, person in controi, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor 11 U.S.C. § 101. include payments for domestic support obligations
such as child support and aiimony.

§m No

§"E`ll Yes. List aii payments to an insider.

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ 3
insider's Name
Number Street
City State ZlP Code
26 $

 

lnsider's Name

 

Number Street

 

 

City State ZlP Code

B. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

include payments on debts guaranteed or cosigned by an insider.

§U_'No

[:l Yes. i_ist atl payments that benehted an insider.

 

 

 

 

 

Dates of Totai amount Amount you still Reason for this payment
payment pa‘d owe _ include creditors name
. 3 $
lnsrder's Name
Number Street
City State ZlP Code
$ $

 

lnsider`s Name

 

 

Number Street

 

 

City Siaie ZlP Code

Officiai Form 107 Statement of Financiat Affairs for individuals Fiiing for Bankruptcy page 4

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 82 of 108

Debtor t Dawn A Seitz

Case number rltttnawn)
First Name Nliddle Name Last Name

 
 

ldentify Legal Actions, Repossessions, and Foreciosures

s1 Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?

List ali such matters including personal injury cases, smaii claims actions, divorces, collection suits, paternity actions support or custody modifications
and contract disputes

§§Zm No
§CT Yes. l=ill ln the details

v

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case titie______w_____ _Coud Name n P€ndintl
m On appeal
Number Sireet n COl'lCleded
Case number
City Slale ZlP Code
Case title Court Name m Pending
n On appeal
Number Streei a Conciuded
Case number _
City State ZlP Code

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or |evied?
Check ali that appiy and till in the details below.

§§ No. soto line 11_
ill Yes. Fiit in the information beiow.

Describe the property Date Va|ue of the property

 

` $
Credi:or's Name .

 

 

Number street Expiain what happened

ft Property was repossessed

i;l Property was forectosed.

El Property was garnished.

city state zll=l code E.”.l Property was attached, seized, or levied.

 

 

Describe the property Date Vaiue of the property

 

Creditors Name

 

Number Street
Expiain what happened

 

Property was repossessed
Property was foreclosed
Property Was garnished.

 

City State ZlP Code

filng

Property was attached, seized, or |evied.

thoiai Form 107 Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy page 5

Case 19-30129-KKS DOC 1 Filed 02/06/19 Page 83 of 108

Debtor1 Dawn A Seitz

Case number (iill<eewn)
First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

ga No

Cl Yee. Fill in the details

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name ....... _
. _ $
Number Street
C“i' Sia‘€ ZlP Code Last 4 digits of account number: XXXXw

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
oreditors, a court-appointed reoeiver, a custodian, or another officiai?

iii Ne
l:l Yes

List Certain Gifts and Contributions

 

13`Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
§§) No

E| Yes. Fill in the detaizs for each gift

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

 

Person to Wnom You Gave the Gift

 

 

 

 

 

$
Number S'.reet
City Slale ZlP Code
Person’s relationship to you
Gifts with a total value of more than $800 Describe the gifts bates you gave Vaiue
per person _ the gifts

$
Person lo Whom You Gave the G`rit

$

 

 

 

Number Sireet

 

City Slate Z|P Code

Person‘s relationship to you

OfEcial Form 107 Statement of Financiaf Affairs for individuals Fiiing for Barlkruptcy page 6

Case 19-30129-KKS DOC 1 Filed 02/06/19 Page 84 of 108

Debf€"' 1 Dawn A Seitz Case number tirimew.-i)

First Name Middle Name Last Name

 

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

BNO

m Yes. Fi|l in the detaiis for each gift or contribution

Gifts or contributions to charities Describe what you contributed Date you Vaiue
that total more than $600 contributed

 

Cnarity’s Name

 

 

Number S'.reet

 

Clly State ZlP Code

List Certain Losses

 

 

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you iose anything because of theft, fire, other
disaster, or gambling?

§EF No

§lI.']_ Yee_ Fill ia the details

Describe the property you lost and Descrihe any insurance coverage for the loss Date of your Value of property

how the toss occurred _ _ _ _ _ loss lost
include the amount that insurance has pald. List pending insurance

ciaims on line 33 of Schedule A/B: Property

 
 

`_ Part7. List Certain Payments or Transfers

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
` you consulted about seeking bankruptcy or preparing a bankruptcy petition?
include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy

W_ No
gm Yes. Fi|l in the details.

 

 

 

 

Description and vaiue of any property transferred Date payment or Amount of payment
transfer was
Person Who Was Paid made
Number Street 3
$

 

 

City State ZtP Code

 

Emai! or website address

 

Person Who Made the Paymenl, `ri Not You

Official Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 7

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 85 of 108

Debtor1 Dawn A Seitz

Case number (irkeewn)
First Name Mtddle Name Last Name

Description and value of any property transferred Date payment or Arnount of
transfer was made payment

 

Person Who Was Pai`d

 

Number Street

 

 

City State ZlP Code

 

Ernai| orwebsite address

 

Person Who Made the Payment` if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
3 promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

§W. NO

D Yes. l=ill in the detai:s.

 

 

 

 

Description and value of any property transferred Date payment or Arnount of payment
transfer was
made
Person Who Was Pald
$
Number Street
$

 

City Stale ZlP Code

48. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property}.
oll_}_o_not include gifts and transfers that you have already listed on this statement

§U No

§U“'Yee_ ariz itt tlte details

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Streel

 

 

Cily Sfate ZlP Code

Person's relationship to you

 

Person Who Received iransfer

 

Number Street

 

 

City Stale ZlP Code

Person’s relationship to you

Ofticial Form 107 Statement of Financiai Affairs for Individuals Fiting for Bankruptcy page 8

Case 19-30129-KKS DOC 1 Filed 02/06/19 Page 86 of 108

Debtor 1 Dawl't A Seitz

Case number (rrimcwn)
Firsl Name Midd|e Name Last Name

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset~protectl`on devices.)

gatto

L.`.| Yes. Filt in me delete

Description and vatue of the property transferred Date transfer
was made

Name of trust

__.,...,.,,_,___

 

I..ist certain Flnancial Accounts, lnstruments, Safe Deposit Boxes, and Storago Unlts

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
` closed, sold, moved, or transferred?

include checking, savings, money market, or other financiat accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations and other financiai institutions

D" No

§‘C."`I"Yes. l=iil in the details

 

 

 

L_..\ Nioney market

 

Last 4 digits of account number Type of account or Date account was Last batance before ,

instrument closed, sold, moved, closing or transfer §

or transferred

Name of Finarlcial institution _
xxxx- El checking s

Number Street m Savings

n Brokerage

 

 

 

 

City State zlPCode m ether
xxxx~ E checking $
Name of Financia| institution
a Savings
Number street a Money market
m Brokerage `

a Other

 

City State ZlP Code

21. Do you now nave, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
` d~smemcurities, cash, or other valuabies?

§Q No
€`CT ves. Fin in the details

 

 

Who else had access to it? Describe the contents Do you stilt
t have it?
m No
Name of F`nancial institution Name - m YES

 

 

Number Street Number 5treet

 

 

City State ZJP Code

 

City State ZlP Code

Officia| Form 107 Statement of Financia! Affairs for individuals Fi|ing for Bankruptcy page 9

Case 19-30129-KKS DOC 1 Filed 02/06/19 Page 87 of 108

Debtor t Danl A Seitz

Case number unindian
Ftrsl N arne Mldd|e Name Last Name

22. Have you stored property in a storage unit or place other than your horne within 1 year before you filed for bankruptcy?

§§ No
B yes Fill in the details

 

 

Who else has or had access to it? Describe the contents Do you still
have it?
m No
Name of Storage Faciiity Name n Yes
Number Street Number Street

 

City Sfate ZlP Code

 

City State ZlP Code

ldantify Property You Hotd or Control for $omoone Elso

 

23 Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
or no|d' in trust for someone.

im No
i'El"_ Yes Fill tit the details

Where is the propeny? Descrihe the property Va|ue

 

Owner's Name $

 

Number Street

 

Number Street

 

 

 

 

City State ZlP Code
City State ZlP Code

   

Give Datalis About Envlronmental lnformation

 

For the purpose of Part 10 the following definitions apply:

n Enw'ronmental' law means any federa|, state, or local statute or reguiation concerning poilution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soii, surface water, groundwater, or other med lum
including statutes or regulations controlling the cleanup of these substances, wastes, or materiai.

iii

S:'te means any |ocation, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

is Hazardol.ls material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous materia|, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.i-las any governmental unit notified you that you may be |iabie or potentially liable under or in vioiation of an environmental iaw?

imih|o

El Yes Fill in the details

 

 

 

 

Governmentai unit Environmental iaw, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZiP Code

 

City State ZiP Code

Officia| Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 10

Case 19-30129-KKS DOC 1 Filed 02/06/19 Page 88 of 108

Debtor t Dawn A Seitz

Case number rrrlmewn)
Fllst Name Niiddie Name Last Name

25.Have you notified any governmental unit of any release of hazardous materia|?

HNo

L`.`l Yes. Fill in the deteile.

 

 

 

 

 

Govemmentai unit Environmentai iaw, if you know it Date of notice
Name of site Governrnentai unit
Number Sl:reet Number Sb'eet
City State ZiP Code

 

City State ZlP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? include settlements and orders.

Write

ill Yes. Fill in the delaile.

 

 

 

 

 

 

Court or agency Nature of the case :;;t:s of the
Case title
Court Name n Pendmg
m On appeal
number street L_..l Concludeci
case mm her city slate ziP cede

  

Give Dotalls About Your Business or Connections to Any Buslness

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
m A soie proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
L_.l A member of a limited liability company (LLC) or limited liability partnership (LLP}
m A partner in a partnership
n An officer, director, or managing executive of a corporation

E] An owner of at least 5% of the voting or equity securities of a corporation

31 No. None of the above applies. Go to Part 12.
§L_..eres. Check ali that apply above and fill in the details below for each business

Describe the nature of the business Empioyer identification number
Do not include Sociai Security number or iTiN.

 

Buslness Name

 

 

 

EiN:____-_w____“__________
Number Streef _ _ _ __
Name of accountant or bookkeeper Dates business existed
From To
City State ZlP Code
Describe the nature of the business Employer identification number

 

Do not include Social Security number or iTiN.
Business Name

EiN: -

 

Number Street
Name of accountant or bookkeeper Dates business existed

 

From To

 

City State ZlP Code

Ofiicia| Form 107 Statement of Financial Atfairs for individuals Fi|ing for Bankruptcy page 11

Case 19-30129-KKS DOC 1 Filed 02/06/19 Page 89 of 108

Debtor1 Dawn A Seirz

Case number <irknewni
Firsl Name Mldcl|e Name Last Name

 

Describe the nature of the business Emp|oyer ldent'ficati°" number
Do not include Sociai Security number or iTiN.

 

Business Name

 

 

 

ElN:___-.,__“_______......___
l\l h r
“’" ""' S"ee Name of accountant or bookkeeper DafES business existed
From To

City State ZlP Code

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include ali financial
` institutions, creditors, or other parties.

iii No

Cl Yes. Fiiz in the deraae beiew.

Date issued

 

Name Mllll l Do l YYYY

 

Number Street

 

 

City State ZlP Code

Sign Below

 

 

i have read the answers on this Statement of Financial Affal`rs and any attachments, and | declare under penalty of perjury that the
answers are trueln:nd correct. l understand that making a false statement, concealing property, or obtaining money or property by fraud
in connectio , tl a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
13 u.s.c. § is ,ll341, 15 9, and 3571.
' s
l

and §§ §§

c/?;bnature of debtor 1 Signatul"'e of Debtor 2

uate{~.'§l UQQO;C\ bancer §§;;3§ "Zog
Did you attach additional pages to Your Statement of Financial Affairs for individuals Fillng for Bankruptcy (Oi"ficial Form 107)?
§§ No
l;l Yes

      

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

UNO

l;l Yes. Narne of person . Attach the Bankrupl‘cy Pe!l'tion Pre,oarer’s Notr'ce,
Declarat."on, and Sl'gnature (Official Form 119).

Official Form 107 Staternent of Financial Affairs for individuals Fi|ing for Eankruptcy page 12

Case 19-30129-KKS DOC 1 Filed 02/06/19 Page 90 of 108

  

`i`_=iri in this i'nroniia`u¢n"ib identify your case

 

Dawn A Seitz

 

 

   

 

Debtor 1

Firsi Name Middle Name Last Name
Debtor 2 Matthew Edward Seitz
(Spouse` iffiling) Firsruame Middle Name Lasrname

  

United States Bankrupicy Court for the: NORTHER District of FL'OR[DA

 

El Check items is an
amended nfing

Case number
(|f knovvr:)

 
 

 

 
 

 

Otficial Form 108

 

Statement of intention for individuals Fi|ing Under Chapter 7 ms

lf you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have feased personal property and the lease has not expired.

¥ou must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, uniess the court extends the time for cause. \’ou must aiso send copies to the creditors and iessors you list on the form.

if two married people are filing together in a joint case, both are equaliy responsible for supplying correct information.
Both debtors must sign and date the form.

Be as compiete and accurate as possible. |f more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Ciaims

 

1. For any creditors that you listed in Part 1 of Schedule D.' Creditors Who Have Claims Secured by Property {Official Form 106D), fill in the
information below.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

identify the creditor and the property that is coiiateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Scheduie C?
Creditors Home Fu mishng §§~Surrender the property. / \io
name: _
` URetain the property and redeem it. es
D . . , _
p;;:;?;mn O' MRetain the property and enter into a
Securing debt Reaffirmation Agreemenf_
§§ Retain the property and [explain]:
Fu mishng
Credi£°r’$ - - §U'Surrender the re ert . No
name: H°me Fu mlshmg ; , P P y 1 /
_ _ gm Retain tire property and redeem lt. 1 Yes
§§;c;:_[t:);ion or §;VZZ Reiain the property and enter into a
Securmg debt Reahirrnation Agreernent.

m Retain the property and [explain]:

 

_F.!!Fti§hii'g

 

 

 

 

 

 

 

:;:;i;tor's Conns Credit Cm.p in Surrender the property \/ NO
_ _ _ § m Retain the property and redeem it. ' Yes

E;::Y;mn O`_ inn Retain the'properiy and enter into a

Securing d@bt Reafrirmatron Agreement.

int-j Retain the property and {exp|ain§:

 

 

 

 

 

 

 

 

Furn' h'
Cred§fOF’S §`E`] Surrender the property NO
l"laiTlEZ - - 7 .i
ida Retain the property and redeem lt. Yes
e ` ' f - . .
EFD::;_F;'OH 0 m Retam the property and enter into a
Secur-mg debt Reaffirmation Agreement.

imm Retain the property and [explain]:

 

Oificia| Form 108 Statement of intention for lndividuals Fiiing Under Chapter 7 page t

Case 19-30129-KKS DOC 1 Filed 02/06/19 Page 91 of 108

Debtor1 Dawn A Se'tz Case number (rfknown)
Firsl Name Nliddle Name Lasl Name

 

List Your Unexpired Persona| Property Leases

For any unexpired personal property lease that you listed in Schedule G: Execurory Contracts and Unexpr'red Leases {Official Form 1066},
fill in the information below. Do not list real estate leases. Unexpr'red leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

 

 

Describe your unexpired personai property leases Will the lease be assumed?
Lessor’s nan‘e: §EI'NO
_ y MYes

Descnptron of leased

property:

Lessor’s name: field

. . UYes

Descrrption of leased

properly:

i_essor’s name: UNO
§

Description of leased §§Yes

property:

L.essor‘s name: iii No
i_lj“Yes

Descriplion of leased

property;

Lessor’s name: §;]W_\lo
U¥es

Description or' leased

properiy:

Lessor's name: :Ei No
§"E_Yes

Descriplion or' leased ' `

property:

tessor’s name: W\Zo

Description of leased
property:

Sign Be|ow

 

 

  
   
 

Under pena

‘pt perjury, l declare that| have indicated my intention about any property of my estate that secures a debt and any
personal

pe:rty that i subject to an unexpired lease. `
. 43 j -
eis 7 -x earle
.§` v \

   

 

 

S_j nalur;`e of D§tgtor 1 {"'/ Signatué§`of DebtorZ
eatei"§li O' Qr;;rq DEEE@® f c'bi®cj\@i
Nlly\r DD r YYYY MM! DDr YYYY

Ofl`loial Form 108 Statement of intention for individuals Filing Under Chapter 7 page 2

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 92 of 108

United States Bankruptcy Court
NORTHERN District Of FLoRIDA

 

IN RE. Seitz, Dawn A ~and- Seitz, Matthew

Debtor(s). Case No.

The above named Debtor(s) hereby verify that the attached list of creditors is true

and correct to the best of my/our knowledge and that it corresponds to the creditors listed

in my/our Schedules.

Date:(_ §§ iUtS/& §§

 

 

WM§

Joint T§ebtor L-*/ h

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 93 of 108

Aai
8668 Spring Mountain Rd
Las Vegas NV 89117~4113

Aes/suntrust Bank
Po Box 61047
Harrisburg PA 17106

Aes/suntrust Bank
Po Box 61047
Harrieburg PA 17106

Aes/suntrust Banl
Po Box 61047
Harrisburg PA 17106

Aes/suntrust Student Loan Bank
Po Box 61047
Harrisburg PA 17106

Amcol System
Po Box 21625
Columbia SC 29221-1625

Apache Jct Precinct #7
575 N Idaho Rd

Ste 200

Apache Junction AZ 85119

Arizona Department Of Economic
Po Box 60
Phoenix AZ 85001-0060

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 94 of 108

Arm
Po Box129
Thorofare NJ 08086-0129

Banner Urgent Care
Po Box 2916
Phoenix AZ 85062

Bay Area Credit Service
4145 Shackleford Rd

Ste 330b

Norcross GA 30093~3540

Boudreau & Associates
6 Manor Parkway
Salem NH 03079

Bureau Of Collection Economics
Po Box 20247
Phoenix AZ 85036-0247

Bureau Of Collection Economics
Po Box 20247
Phoenix AZ 85036-0247

Bureau Of Medical Economics
Po Box 20247
Phoenix AZ 85036~0247

Bureau Of Medical Economics
326 E Coronado Rd
Phoenix AZ 85004

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 95 of 108

Cag Acceptance
Po Box 8347
Scottsdale AZ 85252

Capital Bank
Po Box 539539
Horeham PA 19044

Capital One
15000 Capital One Dr
Richmond VA 23238

Capital One Bank
Po Box 85015
Richmond VA 23285-5015

Cavalry Portfolio
500 Summit Lake Dr
Valhalla NY 10595-1340

Cba Collection

25954 Eden Landing Rd
First Floor

Haywood CA 94545-3816

Chandler Regional Medical Cent
File 56233
Los Angeles CA 90074-6233

Child Support Enforcement
Po Box 40458

Site Code 966€-2

Phoenix AZ 85067-0458

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 96 of 108

Collection Bur Of America
25954 Eden Landing Rd
Firet Floor

Haywood CA 94545-3816

Conns Credit Corp
3295 College St
Beaumont TX 77701

Convergent
Po Box 9004
Renton WA 98057

Convergent
Po Box 9004
Renton WA 98057-9004

Convergent Outsourcing Inc
Po Box 9004
Renton WA 98057

Convergent Outsourcing Inc
800 Sw 39th St
Renton WA 98057

Credit Collection
Po Box 607
Norwood MN 02062

Credit Collection Services
Po Box 607
Norwood MA 02062-0607

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 97 of 108

Credit Collection Services
Processing Center

Po Box 55125

Boston MA 02205-5126

Credit Collection Services
Processing Center-Z?

PO Box 55126

Boston MA 02205-5126

Credit Collection Services
Processing Center

Po Box 55126

Boston MA 02205~5126

Credit Collections
Po Box 607
Norwood MA 02062

Credit Protection Aseo
13355 Noel Rd

Ste 2100

Dallas TX 75240

Cvs Health

Hr Shared Benefite Hr695
695 George Washinton Hwy
Lincoln RI 02865

Department Of Employment
Bene£it Payment Control Unit
4058 Minnesota Ave Ste 3100
Washington DC 20019

Department O£ Revenue
Po Box 25000
Raleigh NC 27640-0150

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 98 of 108

Dept Of Ed/navient
Po Box 9635
Wilkes Barre PA 18773-9635

Dept Of Ed/navient
Po Box 9635
Wilkes Barre PA 18773-9635

Dept Of Ed/navient
Po Box 9635
Wilkes Barre PA 18773-9635

Dept Of Ed/navient
PO Box 9635
Wilkes Barre PA 18773-9635

Dept Of Ed/navient

Po Box 9635

Po Box 9635

Wilkes Barre PA 18773~9635

Dept Of Ed/navient
PO Box 9635
Wilkes Barre PA 18773-9635

Dept O£ Ed/navient
Po BOX 9635
Wilkee Barre PA 18773-9635

Dept Of Ed/navient
Po Box 9635
Wilkes Barre PA 18773-9635

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 99 of 108

Dept Of Ed/navient
Po Box 9635
Wilkes Barre PA 18773-9635

East Valley Center Pulmonary
3155 E Southern Ave

Ste 203

Mesa AZ 85204-5521

Enhanced Recovery Company
8014 Bayberry Rd
Jacksonville FL 32256

ErC
Po Box 57547
Jacksonville FL 32241

Erc
Po Box 57547
Jacksonville FL 32241

Fbcs Inc

330 S. Warminster
Ste 353

Hatnoro PA 19040

Finger Hut/webbank
6250 Ridgewood Rd
Saint Cloud MN 56303-0820

First Premier
3820 N Louise Ave
Sioux Falls SD 57107

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 100 of 108

First Premier
3820 N Louise Ave
Sioux Falls SD 57107

Firetsource Advantage Llc
Po Box 628
Buffalo NY 14240-0628

Genesis Bc/celtic Bank
268 S State St

Ste 300

Salt Lake City UT 84111

Global Receivables
Po Box 790113
St. Louis MO 63179-0113

Healthcare Collection Llc
2432 W Peoria Ave

Ste 4~1060

Phoenix AZ 85029-4726

Healthcare Collection Llc
2432 W Peoria Ave

Ste 4-1060

Phoenix AZ 85029-4726

Healthcare Collection Llc
2432 W Peoria Ave

Ste 4-1060

Phoenix AZ 85029~4726

Healthcare Collection Llc
2432 W Peoria Ave

Ste 4~1060

Phoenix AZ 85029-4726

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 101 of 108

Healthcare Collections Llc
2432 W Peoria Ave

Ste 4-1060

Phoenix AZ 85029-4726

Home Furnishing
10643 N Frank Lloyd Wright
Scottsdale AZ 85259

Home Furnishing
10643 N Frank Lloyd Wright
Scottsdale AZ 85252

Honor Health
Po Box 29679
Phoenix AZ 85038

Hp Sears
2000 18th Street
Bakersfield CA 93301

Ic Systems
Po Box 64378
Saint Paul MN 55164

Ic Systems
Po Box 64378
Saint Paul MN 55164

Ingram & Aesociates
1009 Windcross Court
Franklin TN 37067

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 102 of 108

Integrity Solutions Services
Po Box

St Charles MT 63302

Iq Data
Po Box 2130
Everett WA 98213

Iq Data International
1010 Se Everett Mall Way
Ste 100

Everett WA 98213

Irs
Irs
Kansas City MO 64999»0204

Irs
Irs
Kansas City MO 64999-0204

Irs
Irs
Kansas City MO 64999-0204

Irs
Irs
Kansas City MO 64999“0204

Irs
Irs
Kansas City MO 64999-0204

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 103 of 108

Irs
Irs
Kansas City MO 64999-0204

lrs
Irs
Austin TX 73301-0010

Law Offices Of Joel Cardis
2006 Swede Rd

Ste 100

E. Norriton PA 19401

Ltd
7322 Southwest Freeway
Ste 1600

Houston TX 77074-2053

Ltd
7322 Southwest Freeway
Suite 1600 '

Houston TX 77074-2053

Ltd Financial Services
7322 Southwest Freeway
Ste 1600

Houston TX 77074-2053

Lvnv Fundingllc
Po Box 1269
Greenville SC 29602

Metlife Auto &hqme
Po Box 41753
Philadelphia PA 19101-1756

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 104 of 108

Midland Credit Management Inc
Po Box 60578

Los Angeles CA 90060-0578

Midland Funding Llc
2365 Nbrthside Dr
San Diego CA 92108

Minuteclinic Diagnostic Of Fl
Attn # 8445y

Po Box 14000

Belfast ME 04915-4033

My Dr Now

4600 S Mill Ave
Ste 280

Tempe AZ 85282

My Dr Now

4600 S Mill Ave
Ste 280

Tempe AZ 85282

National Credit System
3800 Camp Creek Pkwy Sw
Bdg 1800 Ste 110
Atlanta GA 30331-6247

National Credit System
3800 Camp Creek Pkwy Sw
Bdg 1800 Ste 110
Atlanta GA 30331-6247

National Enterprise Systems
2479 Edison Blvd

Unit A

Twinsburg OH 44087-2340

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 105 of 108

National Recovery Agency
Po Box 67015

Harrisburg PA 17106-7015

Navient
Po Box 9500
Wilkes Barre PA 18773

Navient
Po Box 9500
Wilkes Barre PA 18773

Navient
Po Box 9500
Wilkes Barre PA 18773

Navient
Po Box 9500
Wilkes Barre PA 18773

Ncb Management Services
Po Box 1099
Langhorne PA 19047

Ncc Businees Svcs
9428 Baymeadows Rd
Ste 203

Jacksonville FL 32256

Nelnet

3015 S Parker ad
Ste 425
Aurora CO 80014

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 106 of 108

Nelnet Loan Services
3015 S Parker Rd
Ste 425

Aurora CO 80014

Nelnet Loan Services
3015 S Parker Rd

Ste 425

Aurora CO 80014

Nelnet Student Loan
3015 S Parker Rd
Ste 425

Aurora CO 80014

Online Collections
Po Box 1489
Winterville NC 28590

Orbitel Communications
21116 N John Wayne Pkwy
Maricopa AZ 85139

Pif
Po Box 43228
Phoenix AZ 85080

Portfolio Recovery Associates
Po Box 12914
Norfolk VA 23541

Radius Global Solutions
Po Box 390916
Minneapolis MN 55439-0916

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 107 of 108

Rauech Sturm

5801 Ulmerton Rd

Ste 20

Clearwater FL 33760-3951

Redline Recovery
Po Box 1022
Fort Mill SC 29716»1022

Reliant
Po Box 650475
Dallas TX 75265-0475

Rev-l Solutions Llc
517 Us Highway 31 N
Greenwood IN 46142~3932

Rpm
Po Box 1548
Lynnwood WA 98046~1548

State Of Maryland
Central Collection Unit
Po Box 17277

Baltimore MD 21203-7277

Stephens & Michaels Associates
PO Box 109
Salem NH 03079-0109

T-mobile Isa
Po Box 742596
Cincinnati OH 45274-2596

Case 19-30129-KKS Doc 1 Filed 02/06/19 Page 108 of 108

The Cash Store
1901 Gateway Dr
Ste 200

Irving TX 75038

Transworld

2235 Mercury Way
Ste 275

Santa Rosa CA 95407

Tsi

500 Virginia Dr

Ste 514

Fort Washigton PA 19034

Uscb Corporation
Po Box 75
Archbald PA 18403

Valley Hope
Po Box 510
Norton KS 67654

Williams And Fudge Inc
300 Chatham Ave
Rock Hill SC 29730

